


Exhibit 10.1

 

Execution Copy

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 4, 2011

 

among

 

ATLANTIC POWER CORPORATION,
as the Canadian Borrower,

 

ATLANTIC POWER GENERATION, INC.
and
ATLANTIC POWER TRANSMISSION, INC.,
as the US Borrowers,

 

BANK OF MONTREAL,
as Administrative Agent
and an L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

UNION BANK, N.A.,
as Syndication Agent

 

and

 

THE TORONTO-DOMINION BANK AND MORGAN STANLEY BANK, N.A.
as Co-Documentation Agents

 

and

 

BMO CAPITAL MARKETS, UNION BANK, CANADA BRANCH AND THE TORONTO-DOMINION BANK,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

49

1.03.

Accounting Terms

50

1.04.

Rounding

51

1.05.

References to Agreements and Laws

51

1.06.

Times of Day

51

1.07.

Letter of Credit Amounts

51

1.08.

Interest Act (Canada)

51

1.09.

Exchange Rates; Currency Equivalents; Applicable Currency

52

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

52

 

 

 

2.01.

Loans; Advances

52

2.02.

Borrowings, Conversions and Continuations of Loans

53

2.03.

Letters of Credit

55

2.04.

Prepayments

66

2.05.

Termination or Reduction of Commitments

67

2.06.

Bankers’ Acceptances

68

2.07.

Interest

70

2.08.

Fees

71

2.09.

Computation of Interest and Fees

71

2.10.

Evidence of Debt

72

2.11.

Payments Generally

73

2.12.

Sharing of Payments

75

2.13.

Marshaling; Payments Set Aside

76

2.14.

Defaulting Lenders

76

2.15.

Effect of Termination; Survival

78

2.16.

Repayment of Loans

79

2.17.

Increase Option

79

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

80

 

 

 

3.01.

Taxes

80

3.02.

Illegality

83

3.03.

Inability to Determine Rates

83

3.04.

Increased Costs

84

3.05.

Compensation for Losses

85

3.06.

Mitigation Obligations

86

3.07.

Circumstances Affecting Cdn. Dollar Availability

86

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

87

 

 

 

4.01.

Conditions to Closing

87

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

 

Page

 

 

 

4.02.

Conditions to all Credit Extensions

91

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

91

 

 

 

5.01.

Existence, Qualification and Power; Compliance with Laws

91

5.02.

Authorization; No Contravention

92

5.03.

Governmental Authorization; Other Consents

92

5.04.

Binding Effect

92

5.05.

Financial Statements; No Material Adverse Effect

92

5.06.

Litigation

93

5.07.

No Default

93

5.08.

Ownership of Property

93

5.09.

Environmental Compliance

93

5.10.

Insurance

94

5.11.

Taxes

94

5.12.

ERISA Compliance

94

5.13.

Subsidiaries

95

5.14.

Margin Regulations; Investment Company Act

96

5.15.

Disclosure

96

5.16.

Intellectual Property; Licenses, Etc.

97

5.17.

Direct Benefit

97

5.18.

Solvency

97

5.19.

CPILP Note Agreements and Convertible Note Documents

97

5.20.

Labor Relations

97

5.21.

Undisclosed Liabilities; Absence of Burdensome Obligations

98

5.22.

Validity and Priority of Security Interest

98

5.23.

Loan Documents related to CPILP

98

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

98

 

 

 

6.01.

Financial Statements

99

6.02.

Certificates; Other Information

99

6.03.

Notices

101

6.04.

Payment of Obligations

101

6.05.

Preservation of Existence, Etc.

102

6.06.

Maintenance of Properties

102

6.07.

Maintenance of Insurance

102

6.08.

Compliance with Laws

102

6.09.

Books and Records

102

6.10.

Inspection Rights; Appraisals

102

6.11.

Compliance with Contractual Obligations

103

6.12.

Use of Proceeds

103

6.13.

Additional Guarantors

103

6.14.

Unrestricted Subsidiaries

103

6.15.

Distribution of Cash from Subsidiaries and Unrestricted Subsidiaries

104

6.16.

Further Assurances

104

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

 

Page

 

 

 

6.17.

Post-Closing Covenant

104

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

105

 

 

 

7.01.

Liens

105

7.02.

Investments; Acquisition

109

7.03.

Indebtedness, and Issuance of Disqualified Stock

111

7.04.

Fundamental Changes

115

7.05.

Dispositions

115

7.06.

Restricted Payments and Prepayments of Permitted Indebtedness

117

7.07.

Change in Nature of Business, or Project Documents

119

7.08.

Transactions with Affiliates

119

7.09.

Burdensome Agreements

120

7.10.

Use of Proceeds

121

7.11.

Financial Covenant

122

7.12.

Organic Documents

122

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

122

 

 

 

8.01.

Events of Default

122

8.02.

Remedies Upon Event of Default

124

8.03.

Application of Funds

125

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

127

 

 

 

9.01.

Appointment and Authority

127

9.02.

Rights as a Lender

127

9.03.

Exculpatory Provisions

128

9.04.

Reliance by Administrative Agent

129

9.05.

Delegation of Duties

129

9.06.

Resignation of Administrative Agent

129

9.07.

Non-Reliance on Administrative Agent and Other Lenders

130

9.08.

No Other Duties, Etc.

131

9.09.

Administrative Agent May File Proofs of Claim

131

9.10.

Collateral and Guaranty Matters

131

9.11.

Other Agents; Arrangers, Etc.

132

 

 

 

ARTICLE X. MISCELLANEOUS

132

 

 

 

10.01.

Amendments, Etc.

132

10.02.

Notices and Other Communications; Facsimile Copies

134

10.03.

No Waiver; Cumulative Remedies

136

10.04.

Expenses; Indemnity; Damage Waiver

136

10.05.

Payments Set Aside

138

10.06.

Successors and Assigns

138

10.07.

Treatment of Certain Information; Confidentiality

143

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (Continued)

 

 

 

Page

 

 

 

10.08.

Right of Set-off

144

10.09.

Interest Rate Limitation

145

10.10.

Counterparts

145

10.11.

Integration

145

10.12.

Survival of Representations and Warranties

145

10.13.

Severability

146

10.14.

Replacement of Lenders

146

10.15.

Canadian Borrower Service of Process

147

10.16.

Governing Law

147

10.17.

Waiver of Right to Trial by Jury

148

10.18.

Time of the Essence

148

10.19.

Entire Agreement

148

10.20.

Joint and Several Liability of Borrowers

148

10.21.

Contribution and Indemnification between the Borrowers

149

10.22.

Appointment of Borrower Agent as Agent for Requesting Loans and Receipts of
Loans and Statements

150

10.23.

USA Patriot Act Notice

150

10.24.

Binding Effect; Amendment and Restatement of Existing Credit Agreement

150

10.25.

Judgment Currency

150

10.26.

Lender Action

151

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Applicable Designees

1.01(b)

Existing Letters of Credit

1.01(c)

Guarantors

1.01(d)

Pledgors

1.01(e)

Projects

2.01

Commitments and Pro Rata Shares

5.06

Litigation

5.09

Environmental Matters

5.13

Subsidiaries and Other Equity Investments

7.01

Existing Liens

7.03

Existing Indebtedness

7.08

Affiliate Transactions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

10.06

Processing and Recordation Fees

 

EXHIBITS

 

Form of

 

 

 

A-1

Notice of Borrowing

A-2

Notice of Conversion/Continuation

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E-1

US Guaranty

E-2

Canadian Guaranty

E-3

Curtis Palmer Guaranty

F

Joinder Agreement

G-1

Amended and Restated Pledge Agreement

G-2

Pledge Agreement

G-3

Canadian Pledge Agreement

H

Increasing Lender Supplement

I

Augmenting Lender Supplement

 

v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Credit Agreement” or “Agreement”), is by and among ATLANTIC POWER CORPORATION,
a corporation continued under the laws of the Province of British Columbia,
Canada (the “Canadian Borrower”), ATLANTIC POWER GENERATION, INC., a Delaware
corporation (“APG”) and ATLANTIC POWER TRANSMISSION, INC., a Delaware
corporation (“APT”), (each of APG and APT is referred to individually herein as
a “US Borrower” and collectively as the “US Borrowers” and together with the
Canadian Borrower, each individually a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), each of L/C Issuers from time to time
party hereto in such capacity and BANK OF MONTREAL, as Administrative Agent.

 

The Administrative Agent and one or more of the Lenders have made available
senior secured revolving credit and letter of credit facilities to Atlantic
Power Holdings, Inc. a wholly owned subsidiary of APG, pursuant to the Existing
Credit Agreement that is guaranteed by the Canadian Borrower and APG.

 

The Borrowers have requested that the Lenders amend and restate the Existing
Credit Agreement and Atlantic Power Holdings, Inc. has agreed to guaranty all of
the Obligations, including any “Obligations” (as defined in the Existing Credit
Agreement) in connection with the Existing Credit Agreement and each of the
Borrowers have agreed to assume all outstanding obligations under the Existing
Credit Agreement, which shall continue the senior revolving credit and letter of
credit facilities to the Borrowers, and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2011 Equity Offering” means the issuance of common stock of the Canadian
Borrower pursuant to the 2011 Prospectus.

 

“2011 Note Documents” means the 2011 Note Indenture and each “Guarantee” and
each “Note” (as defined in the 2011 Note Indenture) issued in connection
therewith and all other instruments, certificates and other documents executed
and delivered pursuant to or in connection therewith, as the same may be
supplemented, amended or otherwise modified from time to time to the extent not
prohibited by the terms of this Agreement.

 

“2011 Note Indenture” means that certain Trust Indenture providing for the
issuance of the 2011 Notes, dated November 4, 2011 among the Canadian Borrower,
the

 

--------------------------------------------------------------------------------


 

guarantors a party thereto and Wilmington Trust, National Association, in its
capacity as trustee thereunder.

 

“2011 Notes” means those certain (a) unsecured 9.0% Senior Notes of the Canadian
Borrower due 2018, Series A and (b) unsecured 9.0% Senior Notes of the Canadian
Borrower due 2018, Series B, issued under the 2011 Note Indenture on November 4,
2011, in connection with the 2011 Offering Memorandum in the aggregate amount of
$460,000,000, which proceeds shall fund a portion of the Acquisition (CPILP) and
related transaction fees and expenses.

 

“2011 Offering Memorandum” means that certain Offering Memorandum of the
Canadian Borrower with respect to the issuance of the 2011 Notes, as
supplemented.

 

“2011 Prospectus” means that certain prospectus filed pursuant to
Rule 424(b) under the Securities Act of 1933, as amended, dated as of
October 13, 2011 and filed by the Canadian Borrower with respect to the offering
of common shares of the Canadian Borrower, resulting in gross proceeds of
$164,450,000 US Dollars, which proceeds shall fund a portion of the Acquisition
(CPILP) and related transaction fees and expenses.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent or the Administrative Agent, as applicable, for
the benefit of any of the Secured Parties, (b) is superior to all Liens or
rights of any other Person (other than Liens specifically permitted under
Section 7.01) in the Property or Collateral encumbered thereby, (c) secures the
Obligations, and (d) is perfected and enforceable.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary) or any subsequent
investment made in a Person, division or line of business previously acquired in
an Acquisition, (b) the acquisition of in excess of 50% of the Capital Stock of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary).

 

“Acquisition (CPILP)” means the Acquisition by the Canadian Borrower of 100% of
the Capital Stock of CPILP and CPILP GP pursuant to the Acquisition Agreement
(CPILP) and the liquidation of CPI Investments, Inc. into the Canadian Borrower.

 

“Acquisition Agreement (CPILP)” means that certain Arrangement Agreement by and
among CPILP, CPILP GP, CPI Investments, Inc., and the Canadian Borrower dated as
of June 20, 2011 and effective on November 5, 2011.

 

“Acquisition Documents (CPILP)” means the Acquisition Agreement (CPILP), the
Articles of Arrangement (as defined in the Acquisition Agreement (CPILP) and all
other material agreements, consents, approvals, instruments, certificates and
other documents executed and delivered pursuant to or in connection therewith,
as the same may be supplemented, amended or otherwise modified from time to time
to the extent not prohibited by the terms of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Act” means the USA Patriot Act (Title III of Pub. L 107-56 (signed into law on
October 26, 2001)).

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Aggregate Commitments” means the sum of (a) the Canadian Borrower Commitments
of all the Lenders and (b) the US Borrower Commitments of all the Lenders, in
each case, as the same may be readjusted from time to time after the date hereof
at the discretion of the Administrative Agent and acceptable to the Borrowers.

 

“Agreement Currency” has the meaning set forth in Section 10.25.

 

“Annual Budget” has the meaning set forth in Section 6.01(c).

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including the Act.

 

“APG” has the meaning set forth in the introductory paragraph hereto.

 

“APH” means Atlantic Power Holdings, Inc., a Delaware corporation and a
Wholly-Owned Subsidiary of APG.

 

“APT” has the meaning set forth in the introductory paragraph hereto.

 

“Applicable Designee” means any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed)
to fund Loans or issue Letters of Credit to or for the benefit of the
Borrowers.  As of the Closing Date, the Applicable Designees of each Lender are
set forth on Schedule 1.01(a) (which schedule may be updated from time to time
upon written notice by any Lender to the Administrative Agent).  Any assignment
by a Lender of all or a portion of its Commitment to fund or participate in
Loans or Letters of Credit to or for the benefit of

 

3

--------------------------------------------------------------------------------


 

the Borrowers to an Applicable Designee shall be effected by delivering to the
Administrative Agent an addendum executed by such Lender and its Applicable
Designee, in form and substance satisfactory to the Administrative Agent.  For
all purposes of this Agreement, any designation of an Applicable Designee by a
Lender shall not affect such Lender’s rights and obligations with respect to its
Commitment and the Loan Parties, the other Lenders and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.

 

“Applicable Rate” means, at any time, the appropriate applicable percentages
corresponding to the Canadian Borrower’s Public Debt Ratings in effect as of the
most recent Calculation Date, as shown below:

 

Pricing
Level

 

Borrower’s Public
Debt Rating

 

Applicable
Percentage for
Eurodollar Loans,
BA Stamping Fee
Rate and Letters of
Credit

 

Applicable
Percentage for
Base Rate Loans

 

Applicable
Percentage for
Commitment
Fees

 

 

 

 

 

 

 

 

 

 

 

I.

 

BBB or higher from S&P
or
Baa2 or higher from
Moody’s

 

1.75

%

0.75

%

0.250

%

 

 

 

 

 

 

 

 

 

 

II.

 

BBB- from S&P or
Baa3 from Moody’s

 

2.00

%

1.00

%

0.375

%

 

 

 

 

 

 

 

 

 

 

III.

 

BB+ from S&P or
Ba1 from Moody’s

 

2.25

%

1.25

%

0.500

%

 

 

 

 

 

 

 

 

 

 

IV.

 

BB from S&P or
Ba2 from Moody’s

 

2.50

%

1.50

%

0.625

%

 

 

 

 

 

 

 

 

 

 

V.

 

BB- from S&P or
Ba3 from Moody’s

 

2.75

%

1.75

%

0.750

%

 

 

 

 

 

 

 

 

 

 

VI.

 

Less than BB- from S&P
or
Less than Ba3 from
Moody’s

 

3.00

%

2.00

%

0.875

%

 

The Applicable Rate for Eurodollar Loans, Letters of Credit, Bankers’
Acceptances, and Base Rate Loans and the Commitment Fees shall, in each case, be
determined and adjusted on the date (each a “Calculation Date”) 5 Business Days
after the date there is a change in the Canadian Borrower’s Public Debt Rating. 
Each determination of the Applicable Rate shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the
Applicable Percentage shall be

 

4

--------------------------------------------------------------------------------


 

applicable to all existing outstanding Loans as well as any new Loans made, in
each case, other than with respect to the applicable BA Stamping Fee in
connection with outstanding Bankers’ Acceptances or BA Equivalent Notes.

 

In the event that the Public Debt Ratings of S&P and Moody’s do not correspond
to the same Pricing Level, then the higher of the two ratings shall determine
the Pricing Level, except that if the Public Debt Ratings differ by more than
one Pricing Level, the Pricing Level that is one Pricing Level lower than the
Pricing Level corresponding to the higher of such ratings shall determine the
Pricing Level.  If only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Pricing Level shall be determined by reference to the available
rating.  In the event the Canadian Borrower fails to maintain a Public Debt
Rating with S&P and Moody’s, the Applicable Rate shall be Pricing Level VI from
the Business Day immediately succeeding the date that the Canadian Borrower
fails to maintain a Public Debt rating until the Business immediately succeeding
the date that the Canadian Borrower reestablishes such Public Debt Rating.

 

The Canadian Borrower shall promptly deliver to the Administrative Agent
information regarding any change in the Canadian Borrower’s Public Debt Rating,
as determined by S&P and Moody’s, that would change the existing Pricing Level
pursuant to the preceding paragraph.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of BMO Capital Markets, LLC, Union Bank, Canada Branch,
and The Toronto-Dominion Bank, in their respective capacities as joint lead
arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Assignment Fee” has the meaning specified in Schedule 10.06.

 

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external counsel
incurred by the Administrative Agent, Collateral Agent, the Arrangers and, if
applicable, any Lender.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligations of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such

 

5

--------------------------------------------------------------------------------


 

Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Canadian Borrower and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Canadian Borrower and its Subsidiaries, including the notes thereto.

 

“Augmenting Lender” has the meaning set forth in Section 2.17.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means the amount by which the Aggregate Commitments exceeds Total
Outstandings.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) 1 Business Day prior to the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions, pursuant to
Section 8.02.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the aggregate Outstanding Amount of Loans and L/C
Obligations at such time.

 

“Available Cash” means unrestricted cash of any Subsidiary or Unrestricted
Subsidiary that such Subsidiary or Unrestricted Subsidiary is not contractually
or legally restricted or otherwise prohibited from distributing to the holders
of Capital Stock in Subsidiary or Unrestricted Subsidiary.

 

“BA Discount Proceeds” means, with respect to a particular Bankers’ Acceptance,
the following amount:

 

 

F

 

 

1 +

D x T

 

 

 

Y

 

 

Where:

 

F              means the face amount of such Bankers’ Acceptance;

 

D             means the applicable BA Discount Rate for such Bankers’
Acceptance;

 

T             means the number of days to maturity of such Bankers’ Acceptance;
and

 

Y             means 365,

 

6

--------------------------------------------------------------------------------


 

with the amount as so determined being rounded to the nearest whole cent, with
one-half of one cent being rounded up.

 

“BA Discount Rate” means, for any date of disbursement in respect of Bankers’
Acceptances and BA Equivalent Notes to be purchased pursuant to Article II
(a) for Schedule I Lenders, CDOR, (b) for any Lenders that are not Schedule I
Lenders, the lesser of (i) the average of all such Lenders’ bid for Bankers’
Acceptances with a term equal to the term selected by the Borrower Agent and
(ii) the sum of (x) the BA Discount Rate for Schedule I Lenders determined in
accordance with clause (a) above and (y) 0.10% per annum.

 

“BA Equivalent Note” has the meaning specified in Section 2.06(a).

 

“BA Lender” means any Lender that is a bank chartered under the Bank Act
(Canada) and that has not notified the Administrative Agent in writing that it
is unwilling or unable to accept Drafts as provided for in Article II.

 

“BA Stamping Fee” means the amount calculated by multiplying the face amount of
a Bankers’ Acceptance or a BA Equivalent Note by the BA Stamping Fee Rate and
then multiplying the result by a fraction, the numerator of which is the number
of days to elapse from and including the date of acceptance of such Bankers’
Acceptance or purchase of such BA Equivalent Note by a Lender up to but
excluding the maturity date of such Bankers’ Acceptance or BA Equivalent Note,
and the denominator of which is the number of days in the calendar year in
question.

 

“BA Stamping Fee Rate” means, with respect to a Bankers’ Acceptance or a BA
Equivalent Note, the applicable percentage rate per annum indicated below the
reference to “BA Stamping Fee Rate” in the definition of “Applicable Rate”.

 

“Bank of Montreal” means Bank of Montreal, and its successors.

 

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates:  (a) Cash Management Services, (b) commercial
credit card and merchant card services and comparable products, and (c) other
banking products or services as may be requested by any Loan Party, other than
Letters of Credit or Indebtedness owed to any Lender in connection with the any
credit facility, loan facility or other commercial loan arrangement other than
this Agreement; provided, however, that the applicable Secured Party agrees to
use commercially reasonably efforts to provide written notice to the
Administrative Agent of the existence of such Bank Product promptly following
the establishment of such Bank Product (which notice shall be deemed given
automatically upon the creation or incurrence of any Bank Product provided by
the Administrative Agent, Bank of Montreal or any of their Affiliates).

 

“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.  The amount of the Bank Product Debt may be changed
from time to time upon written notice to the Administrative Agent by the Secured
Party and

 

7

--------------------------------------------------------------------------------


 

the Loan Party; provided that any portion of Bank Product Debt that is secured
may not be voluntarily increased at any time that any Default or Event of
Default exists.

 

“Bankers’ Acceptance” means a depository bill, as defined in the Depository
Bills and Notes Act (Canada), in Cdn. Dollars that is in the form of a Draft
signed by the Canadian Borrower and accepted by a BA Lender as contemplated
under Section 2.06, or for Lenders not participating in clearing services as
contemplated in that Act, a draft or other bill of exchange in Cdn. Dollars that
is signed on behalf of a Borrower and accepted by a Lender.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.).

 

“Base Rate” means the US Base Rate, the US Prime Rate and/or the Cdn. Prime
Rate, as applicable.

 

“Base Rate Loan” means US Base Rate Loans, US Prime Rate Loans and/or Cdn. Prime
Rate Loans, as applicable.

 

“BMO ISDA Master Agreement” means that certain ISDA Master Agreement and the
Schedule thereto, dated as of November 9, 2004, documenting the FX swap
transaction entered into between Bank of Montreal and APH on November 9, 2004
(as amended from time to time).

 

“Borrowed Money” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
funded letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           Attributable Indebtedness; and

 

(d)           all Guarantees of such Person in respect of any of the foregoing.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Agent” has the meaning specified in Section 10.22.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA

 

8

--------------------------------------------------------------------------------


 

Equivalent Notes), having the same Interest Period, made by each of the Lenders
pursuant to Section 2.01.

 

“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in Toronto, Ontario,
Canada or Calgary, Alberta, Canada, and where used in the context of (i) an
advance of US$, is also a day on which banks are required or authorized to close
in New York, New York or Chicago, Illinois and (ii) a Eurocurrency Rate Loan, is
also a day on which banks are required or authorized to close in New York, New
York and on which dealings are carried on in the London interbank market in
respect of transactions in U.S. Dollars.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Canadian Borrower Commitment” means, as to each Lender, its obligation to
(a) make Loans to the Canadian Borrower pursuant to Section 2.01 or, if
applicable, Section 2.17, and (b) purchase participations in L/C Obligations
issued on behalf of the US Borrowers; in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; in each case as the
Canadian Borrower Commitments may be readjusted from time to time by the
Administrative Agent and acceptable to the Borrowers in connection with a
commensurate readjustment of the US Borrower Commitments; provided, that in no
event shall any such readjustment result in the aggregate Commitment of any
Lender exceeding the aggregate Commitment amount for such Lender on Schedule
2.01.

 

“Canadian Collateral” means all Property of the Loan Parties organized under the
laws of Canada or any Province or Territory thereof described in any Collateral
Documents and intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.

 

“Canadian Guarantors” means the Canadian Borrower, CPILP, CPILP GP, and any
Subsidiary or Unrestricted Subsidiary of the Canadian Borrower that is organized
under the laws of Canada or any Province thereof and is required to deliver a
Guaranty under Section 6.13.

 

“Canadian Guaranty” means the Guaranty made by the Canadian Guarantors in favor
of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit E-2, as the same may be joined from time to
time by additional Guarantors after the Closing Date.

 

“Capital Stock” means: (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership, manager or membership interests

 

9

--------------------------------------------------------------------------------


 

(whether general or limited); and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligations existing on the Closing Date (i) which were not
included on the balance sheet of the Borrowers and their Subsidiaries as capital
lease obligations and (ii) which are subsequently recharacterized for accounting
purposes as capital lease obligations, shall for all purposes of this Agreement
not be treated as Capitalized Lease Obligations.

 

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to the Administrative Agent to Cash Collateralize any
Obligations.

 

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of the Obligations, in an amount equal to 103% of the
aggregate L/C Obligations.  “Cash Collateralization” has a correlative meaning.

 

“Cash Equivalents” means,

 

(a)           (i) Cdn. Dollars and foreign currency exchanged into Cdn. Dollars
within 180 days or (ii) U.S. Dollars and foreign currency exchanged into U.S.
Dollars within 180 days;

 

(b)           securities issued or directly and fully guaranteed or insured by
the U.S. or Canadian government or any agency or instrumentality thereof;

 

(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus in
excess of $500,000,000 and whose long-term debt is rated at least “A” or the
equivalent thereof by Moody’s or S&P;

 

(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;

 

(e)           commercial paper issued by a corporation (other than an Affiliate
of the Canadian Borrower or an Affiliate of a Subsidiary or Unrestricted
Subsidiary of the Borrower) rated at least “A” or the equivalent thereof by
Moody’s or S&P and in each case maturing within one year after the date of
acquisition;

 

(f)            readily marketable direct obligations issued by or guaranteed by
the Government of the United States or Canada, any state of the United States of

 

10

--------------------------------------------------------------------------------

 

America or any province of Canada or any political subdivision thereof having
one of the two highest rating categories obtainable from Moody’s or S&P;

 

(g)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (f) above; and

 

(h)           Indebtedness or preferred stock issued by Persons with a rating of
at least “A” or the equivalent thereof by Moody’s or S&P.

 

“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

 

“Cdn. Dollar Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in Cdn. Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Cdn. Dollars with US Dollars.

 

“Cdn. Dollar Extensions” has the meaning set forth in Section 3.07.

 

“Cdn. Dollar Letter of Credit” means any letter of credit issued hereunder for
the account of a Borrower in Cdn. Dollars and shall include, without
duplication, the Existing Letters of Credit denominated in Cdn Dollars and
issued by Bank of Montreal or The Toronto-Dominion Bank under the CPILP
Revolvers.  A Cdn. Dollar Letter of Credit may be a commercial letter of credit
or a standby letter of credit; provided that with respect to Morgan Stanley
Bank, N.A. or its Applicable Designees, such Cdn. Dollar Letter of Credit shall
be standby letters of credit.

 

“Cdn. Dollar Loan” means a Loan that bears interest based on the Cdn. Prime Rate
or Bankers’ Acceptances or BA Equivalent Notes.

 

“Cdn. Dollars” and “Cdn$” means the lawful money of Canada.

 

“Cdn. GAAP” means generally accepted accounting principles in Canada as
determined in the Handbook of by the Canadian Institute of Chartered Accountants
or such other principles as may be approved by a significant segment of the
accounting profession in Canada, including International Financial Reporting
Standards, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Cdn. Honor Date” has the meaning set forth in Section 2.03(c)(i)(B).

 

“Cdn. Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest in effect for such day as publicly announced
from time to time by Bank of Montreal as the reference rate of interest that it
employs in order to

 

11

--------------------------------------------------------------------------------


 

determine the rate of interest it will charge for demand loans in Cdn. Dollars
to its customers in Canada and which it publicly announces as its Cdn. Dollar
“prime rate” and (b) CDOR on the particular day for one-month bankers’
acceptances, plus 1.0% per annum.  Any change in such rate announced by Bank of
Montreal shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Cdn. Prime Rate Loan” means a Loan that bears interest based on the Cdn. Prime
Rate.

 

“Cdn. Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(B).

 

“CDOR” means, for any day and relative to Bankers’ Acceptances or BA Equivalent
Notes, the stated average of the annual rates that appears on the Reuters Screen
CDOR page with respect to banks named in Schedule I to the Bank Act (Canada) as
of 10:00 a.m. (Toronto time) on such day (or, if such day is not a Business Day,
as of 10:00 a.m. on the next preceding Business Day) for bankers’ acceptances
issued on that day for a term equal or comparable to the term of such Bankers’
Acceptances or BA Equivalent Notes, provided that, if such rate does not appear
on the Reuters Screen CDOR page at such time on such day, CDOR for such day will
be the discount rate as of 10:00 a.m. on such day at which the Administrative
Agent is then offering to purchase bankers’ acceptances accepted by it having an
aggregate face amount equal to the aggregate face amount of, and with a term
equal or comparable to the term of, such Bankers’ Acceptances or BA Equivalent
Notes.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

 

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code and any entity that owns 65% or more of the stock of
a CFC so long as such entity has no assets other than the stock of CFCs,
obligations, indebtedness or receivables of or attributable to such CFCs and de
minimis assets.

 

“Change in Law” means, in respect of any Lender, the occurrence, after the date
of this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority having jurisdiction over such Lender, or (c) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority having jurisdiction over such
Lender; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

12

--------------------------------------------------------------------------------


 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Canadian Borrower entitled to vote for the election of the members of the board
of directors or equivalent governing body of the Canadian Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           the Canadian Borrower shall cease to directly own 100% of the
Capital Stock of APG, APT, CPILP GP or CPILP (other than any general partnership
interests owned by CPILP GP).

 

“Closing Date” means November 4, 2011.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the US Collateral and the Canadian Collateral.

 

“Collateral Agency and Intercreditor Agreement” means the Third Amended and
Restated Collateral Agency and Intercreditor Agreement, dated as of the date
hereof by

 

13

--------------------------------------------------------------------------------


 

and among the Administrative Agent, the Convertible Secured Trustee and the
Collateral Agent and acknowledged by the Loan Parties (as the same may be
amended, restated, supplemented or otherwise modified from time to time).

 

“Collateral Agent” means Bank of Montreal, in its capacity as collateral agent
under any of the Loan Documents, or any other successor collateral agent.

 

“Collateral Documents” means the Pledge Agreements, the Guaranties, the
Mortgages, the Security Agreements, the Deposit and Disbursement Agreement, the
Collateral Agency and Intercreditor Agreement and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations or evidencing or relating to any Cash
Collateralization undertaken hereunder, together with any and all UCC financing
statements, and other instruments, documents and agreements as may be executed
and delivered in order to perfect, protect or enforce the Liens created thereby.

 

“Commitment” means, as to each Lender, the sum of its Canadian Borrower
Commitments and US Borrower Commitments, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01.

 

“Commitment Fee” means the fee payable pursuant to Section 2.08(a) herein.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any Subject Period, for the Canadian Borrower
and its Subsidiaries and Unrestricted Subsidiaries on a consolidated basis, an
amount equal to Consolidated Net Income for such period plus (a) without
duplication, the following to the extent deducted in calculating such
Consolidated Net Income:

 

(i)            Consolidated Interest Expense for such period, amortization of
deferred financing fees and original issue discount,

 

(ii)           provisions for taxes based on income, profits or capital gains of
the Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries,
including federal, state, local and foreign income taxes, franchise taxes and
foreign withholding taxes paid or accrued by the Canadian Borrower and its
Subsidiaries and Unrestricted Subsidiaries for such period, including penalties
and interest related to such taxes or arising from any tax examinations,

 

(iii)          depreciation and amortization expense,

 

(iv)          any net after-tax (A) extraordinary or (B) nonrecurring gains or
losses or income or expenses (less all fees and expenses relating thereto)
including, without limitation, any severance expenses, and fees, expenses or
charges related to any offering of any equity interests of the Canadian
Borrower, any Investment, any Acquisition or Indebtedness permitted to be
incurred

 

14

--------------------------------------------------------------------------------


 

hereunder or refinancings thereof (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions,

 

(v)           any net loss from disposed, abandoned or discontinued operations,
and assets for sale to the extent such loss is a non-cash loss,

 

(vi)          all non-cash losses or expenses included or deducted in
calculating net income (or loss) for such period, including, without limitation,
any non-cash loss or expense associated with any employee incentive plans due to
the application of FAS No. 106 regarding post-retirement benefits, FAS No. 133
regarding hedging activity, FAS No. 142 regarding impairment of goodwill, FAS
No. 150 regarding accounting for financial instruments with debt and equity
characteristics and non-cash expenses deducted as a result of any grant of
equity interests to employees, officers or directors, but excluding any non-cash
loss or expense (A) that is an accrual of a reserve for a cash expenditure or
payment to be made, or anticipated to be made, in a future period or
(B) relating to a write-down, write-off or reserve with respect to Accounts and
Inventory (as such terms are defined in the UCC),

 

(vii)         (x) reasonable and customary documented fees, expenses and other
costs in connection with the Acquisition (CPILP) and (y) reasonable and
customary documented fees, expenses and other costs related to any Acquisition
permitted under the terms of this Agreement (whether or not successful) after
the Closing Date,

 

minus (b) without duplication and to the extent increasing Consolidated Net
Income, non-cash gains.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Total Leverage Ratio, (i) if at any time during such
Reference Period the Canadian Borrower or any of its Subsidiaries and
Unrestricted Subsidiaries shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Canadian Borrower or any of its Subsidiaries and Unrestricted
Subsidiaries shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period.  As used in this definition, “Material Acquisition” means any
Acquisition with an impact or effect on Consolidated EBITDA of at least 10% on a
pro forma basis and “Material Disposition” means any Disposition in with an
impact or effect on Consolidated EBITDA of at least 10% on a pro forma basis;

 

“Consolidated Interest Expense” means, for any period, for the Canadian Borrower
and its Subsidiaries and Unrestricted Subsidiaries on a consolidated basis, the

 

15

--------------------------------------------------------------------------------


 

sum of (a) all interest, premium payments, debt discount, fees, charges, all
commissions, discounts and other fees and charges (including, without
limitation, with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Contracts in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP) of the
Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries in
connection with Borrowed Money, in each case to the extent paid in cash and
treated as interest in accordance with GAAP and (b) the portion of rent expense
of the Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries with
respect to such period under capital leases that is paid in cash and treated as
interest in accordance with GAAP;  provided that with respect to the calculation
of the Interest Coverage Ratio, “Interest Expense” shall not include any
interest payable on account of any intercompany Indebtedness.

 

“Consolidated Net Income” means, for any period, for the Canadian Borrower and
its Subsidiaries and Unrestricted Subsidiaries on a consolidated basis in
accordance with GAAP, the net income (or loss) of the Canadian Borrower and its
Subsidiaries and Unrestricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period; provided that to the extent Consolidated
Net Income does not include net income from minority-owned interests or other
equity interests to the Canadian Borrower and its Subsidiaries and Unrestricted
Subsidiaries of the Borrowers, Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Canadian Borrower and its Subsidiaries and Unrestricted
Subsidiaries or allocated net income or distributions from minority owned
interests or other equity interests to the Canadian Borrower and its
Subsidiaries and Unrestricted Subsidiaries thereof in respect of such period.

 

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Canadian Borrower and its
Subsidiaries and Unrestricted Subsidiaries that are consolidated entities of the
Canadian Borrower in accordance with GAAP outstanding on such date, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transactions or any Permitted Acquisition),
consisting of Indebtedness for Borrowed Money, Attributable Indebtedness, and
debt obligations evidenced by promissory notes or similar instruments, minus the
aggregate amount of unrestricted cash and Cash Equivalents of the Canadian
Borrower and its Subsidiaries and Unrestricted Subsidiaries that would be
reflected on a balance sheet of the Canadian Borrower and its Subsidiaries and
Unrestricted Subsidiaries as of such date (in each case free and clear of all
Liens, other than nonconsensual Liens permitted by Section 7.01) to the extent
such cash or Cash Equivalents is held in a deposit account or securities account
in which the Canadian Borrower or its Subsidiaries and Unrestricted Subsidiaries
have granted a first priority security interest to the Collateral Agent or
Administrative Agent, as applicable, for the benefit of the Secured Parties
pursuant to a Collateral Document; provided that (i) Consolidated Total Net Debt
shall not include Indebtedness in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any

 

16

--------------------------------------------------------------------------------


 

unreimbursed amount under letters of credit shall not be included as
Consolidated Total Net Debt until 3 Business Days after such amount is drawn,
(ii) obligations under Swap Contracts entered into for non-speculative purposes
shall not constitute Consolidated Total Net Debt until such time as such
obligations have become due and payable in accordance with the terms of such
Swap Contract and such obligations have not been paid or otherwise satisfied on
the earlier of (x) five Business Days after such amounts have become due and
(y) beyond any grace period set forth in such Swap Contract after such amounts
have become due (provided that following the expiration of such grace period
solely the amounts outstanding will be included in the calculation of
Consolidated Total Net Debt), and (iii) the aggregate principal amount of the
Loans during any relevant period shall be calculated based on the outstanding
amount of the Loans on the last day of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Control,” “Controlling” and “Controlled” have the meanings specified in the
definition of “Affiliate.”

 

“Convertible Debentures” means collectively, the Convertible Debentures (2006),
the Convertible Debentures (2009), the Convertible Debentures (2010) and any
other convertible debentures issued under the Convertible Note Indentures or any
supplement or amendment thereto.

 

“Convertible Debentures (2006)” means the “Initial Debentures” (as defined in
the Convertible Note Indenture (2006)) issued pursuant to the Convertible Note
Indenture (2006).

 

“Convertible Debentures (2009)” means the “Initial Debentures” (as defined in
the Convertible Note Indenture (2009)) issued pursuant to the Convertible Note
Indenture (2009).

 

“Convertible Debentures (2010)” means the “Series B Debentures” (as defined in
the Convertible Note Indenture (2009)) issued pursuant to the Convertible Note
Indenture (2009).

 

“Convertible Note Indentures” means, collectively, the Convertible Note
Indenture (2006), the Convertible Note Indenture (2006), and the Convertible
Note Indenture (2010), each as amended, supplemented or modified from time to
time.

 

“Convertible Note Indenture (2006)” means that certain Trust Indenture providing
for the issue of Convertible Secured Debentures dated October 11, 2006 between
the Canadian Borrower and Computershare Trust Company of Canada, in its capacity
as trustee thereunder as supplemented by a First Supplemental Indenture to the
Trust Indenture dated November 27, 2009 between the Canadian Borrower and
Computershare Trust Company of Canada, in its capacity as trustee thereunder.

 

17

--------------------------------------------------------------------------------


 

“Convertible Note Indenture (2009)” means that certain Trust Indenture providing
for the issue of 6.25% Convertible Unsecured Subordinated Debentures dated
December 17, 2009 between the Canadian Borrower and Computershare Trust Company
of Canada, in its capacity as trustee thereunder as supplemented by a First
Supplemental Indenture to the Trust Indenture providing for the issue of 5.60%
Series B Convertible Unsecured Subordinated Debentures dated October 20, 2010
between the Canadian Borrower and Computershare Trust Company of Canada, in its
capacity as trustee thereunder.

 

“Convertible Secured Trustee” means the “Debenture Trustee” as defined in the
Convertible Note Indenture (2006).

 

“CP Entities” means all entities acquired by the Canadian Borrower pursuant to
the Acquisition (CPILP).

 

“CPI Preferred Equity” means CPI Preferred Equity Ltd., a corporation
incorporated under the Business Corporations Act (Alberta).

 

“CPI Preferred Stock” means (a) the Series I 4.85% Cumulative Redeemable
Preferred Shares of CPI Preferred Equity issued on May 25, 2007 and guaranteed
by CPILP in the aggregate amount outstanding on the Closing Date of Cdn$
125,000,000 and (b) 7.0% Cumulative Rate Reset Preferred Shares of CPI Preferred
Equity issued on November 2, 2009 and guaranteed by CPILP in the aggregate
amount outstanding on the Closing Date of Cdn$ 100,000,000.

 

“CPI US GP” means CPI Power (US) G.P., a Delaware general partnership.

 

“CPI US Note Purchase Agreement” means the Note Purchase and Parent Guaranty
Agreement of CPI US GP (as successor in interest to EPCOR Power (US) G.P.) as
issuer, CPILP (as successor in interest to EPCOR Power L.P.), as guarantor dated
August 15, 2007 in connection with the issuance of the CPI US Notes.

 

“CPI US Notes” means (a) the unsecured 5.87% Senior Guaranteed Notes, Series A
in an aggregate principal amount of $150,000,000 outstanding on the Closing Date
and due August 15, 2017, and (b) the unsecured 5.97% Senior Guaranteed Notes,
Series B in an aggregate principal amount of $75,000,000 outstanding on the
Closing Date and due August 15, 2019.

 

“CPILP” means Capital Power Income L.P., a limited partnership established under
the laws of the Province of Ontario, Canada.

 

“CPILP Debentures” means the unsecured 5.95% “Debentures” (as defined in the
CPILP Indenture) in an aggregate principal amount of Cdn$210,000,000 outstanding
on the Closing Date and due 2036.

 

“CPILP GP” means CPI Income Services Ltd., a corporation incorporated under the
Canada Business Corporations Act.

 

18

--------------------------------------------------------------------------------


 

“CPILP Indenture” means the Trust Indenture of CPILP (as successor in interest
to EPCOR Power L.P.) as issuer and CIBC Mellon Trust Company as Trustee and
dated June 15, 2006 in connection with the issuance of the CPILP Debentures, as
the same is amended, supplemented or modified from time to time.

 

“CPILP Note Agreements” means, collectively, the CPILP Indenture, the CPI US
Note Purchase Agreement and the Curtis Palmer Indenture.

 

“CPILP Note Documents ” means, collectively, the CPILP Note Agreements and all
other guaranties, agreements, instruments, certificates and other documents
executed and delivered pursuant to or in connection therewith, as the same may
be supplemented, amended or otherwise modified from time to time to the extent
not prohibited by the terms of this Agreement.

 

“CPILP Notes” means, collectively, the CPI US Notes, the CPILP Debentures and
the Curtis Palmer Notes.

 

“CPILP Revolvers” means, collectively, (a) that certain Credit Agreement by and
among CPILP and Bank of Montreal, dated as of September 22, 2006, as amended
from time to time prior to the Closing Date, (b) that certain Credit Agreement
by and among CPILP and Royal Bank of Canada, dated as of October 2, 2006, as
amended from time to time prior to the Closing Date, (c) that certain Letter
Agreement by and among CPILP and Royal Bank of Canada, dated as of October 2,
2006, as amended from time to time prior to the Closing Date, and (d) that
certain Credit Agreement by and among CPILP and CPI (US) GP and The
Toronto-Dominion Bank and Toronto-Dominion (Texas) LLC, dated as of June 14,
2007, as amended from time to time prior to the Closing Date.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Crown” means Her Majesty the Queen in right of Canada or any Province or
Territory thereof.

 

“Curtis Palmer” means Curtis Palmer, LLC a Delaware limited liability company.

 

“Curtis Palmer Guaranty” means that certain Guaranty made by Curtis Palmer in
favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit E-3.

 

“Curtis Palmer Indenture” means the Trust Indenture of Curtis Palmer as issuer,
CPILP (f/k/a Transcanada Power, L.P.), as guarantor and Deutsche Bank Trust
Company Americas, as Trustee and dated June 28, 2004 in connection with the
issuance of the Curtis Palmer Notes, as the same is amended, supplemented or
modified from time to time.

 

“Curtis Palmer Notes” means the unsecured 5.90% “Notes” (as defined in Curtis
Palmer Indenture) in an aggregate outstanding principal amount of $190,000,000
outstanding on the Closing Date and due 2014.

 

19

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means, as applicable, (a) the Bankruptcy Code, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada) and (d) all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, or any
Subsidiary that owns 65% or more of the stock of a CFC so long as such entity
has no assets other than the stock of CFCs, obligations, indebtedness or
receivables of or attributable to such CFCs and de minimis assets, any portion
of such Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the US Borrowers or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the US Base Rate with respect
to US Dollar Loans, or the Cdn. Prime Rate with respect to Cdn. Dollar Loans,
plus (b) the Applicable Rate, if any, applicable to the applicable type of Base
Rate Loans plus (c) 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within 1 Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within 1
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has become the subject of an Insolvency Proceeding.

 

“Deposit and Disbursement Agreement” means the Third Amended and Restated
Deposit and Disbursement Agreement dated as of the date hereof, by and among
each of the Deposit Loan Parties, BMO Harris Bank, N.A., in its capacity as
depositary bank, Bank of Montreal in its capacity as Collateral Agent, Bank of
Montreal in its capacity as Administrative Agent, and the Convertible Secured
Trustee, and acknowledged by each of the Loan Parties, as the same is amended,
restated, supplemented or modified from time to time.

 

“Deposit Loan Party” means the Canadian Borrower and each of the US Borrowers.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or

 

20

--------------------------------------------------------------------------------

 

for which it is redeemable or exchangeable), or upon the happening of any event:
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise; or (b) is convertible or exchangeable for Indebtedness or other
equity interests that would constitute Disqualified Stock; provided, however,
that only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to 90 days after the Maturity Date of the Loans
shall be deemed to be Disqualified Stock; provided further, however, that if
such Capital Stock is issued to any director, manager, officer, employee or to
any plan for the benefit of such parties of the Canadian Borrower or its
Subsidiaries or by any such plan to such parties, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Canadian Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such parties’ termination, death or
disability.

 

“Domestic Subsidiary” means a Subsidiary of the Borrowers incorporated or
organized under the laws of the United States, any State thereof or the District
of Columbia, other than a Subsidiary owned directly or indirectly by a Foreign
Subsidiary.

 

“Draft” has the meaning specified in Section 2.06(a).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States or Canada, or any state or province thereof, and having total assets in
excess of $10,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization and approved by (i) the Administrative Agent and
the L/C Issuers, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower Agent (each such approval not to be unreasonably
withheld or delayed, including with respect to the Administrative Agent, the
Administrative Agent’s reasonable determination of the creditworthiness of such
Person and the ability of such Person to satisfy its obligations under this
Agreement); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries, (y) any Person that cannot (either directly or through an
Applicable Designee) lend in US Dollars and Cdn. Dollars or (z) a Foreign
Lender, except, in the case of (y) or (z), as the Administrative Agent may
otherwise approve.

 

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, exercise of setoff or recoupment, or otherwise).

 

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Real Estate subject to a Mortgage, pursuant to which the Loan Parties
agree to indemnify and hold harmless the Secured Parties from liability under
any Environmental Laws.

 

“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits,

 

21

--------------------------------------------------------------------------------


 

concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Release” means a release as defined in CERCLA or under any other
applicable Environmental Law, including without limitation, any release or
discharge of any Hazardous Materials including any discharge, spray, injection,
inoculation, abandonment, deposit, spillage, leakage, seepage, pouring,
emission, emptying, throwing, dumping, placing, exhausting, escape, leach,
migration, dispersal, dispensing or disposal.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Canadian Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Canadian Borrower or any
ERISA Affiliate from a Multiemployer Plan or receipt by the Canadian Borrower or
any ERISA Affiliate of notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or, to the knowledge of the Canadian Borrower, Multiemployer Plan, or
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or, to the knowledge of the Canadian Borrower, Multiemployer Plan.

 

“Eurocurrency LIBOR Rate” has the meaning set forth in the definition of
Eurocurrency Rate.

 

22

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

Eurocurrency LIBOR Rate

 

1.00 – Eurocurrency Reserve Percentage

 

Where,

 

“Eurocurrency LIBOR Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such Interest Period, for deposits in US Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period.  If
such rate is not available at such time for any reason, then the “Eurocurrency
LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in US Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of Montreal and with a term equivalent to such Interest Period
would be offered by Bank of Montreal’s London Branch (or other Bank of Montreal
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) 2 Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate with respect to US Dollar Deposits.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) Taxes imposed on or measured
by its overall net income (however denominated), franchise Taxes imposed on it,
and branch profits Taxes imposed on it, in each case (i) by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal

 

23

--------------------------------------------------------------------------------


 

office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (ii) that are Other Connection Taxes, (b) in the case of a
Lender, any withholding Tax that is imposed on amounts payable to or for the
account of such Lender (A) on the Closing Date with respect to the Lenders party
hereto on the Closing Date, (B) on the date any Augmenting Lender becomes a
Lender under this Agreement pursuant to Section 2.17, (C) on or following the
date any Person that is not already a Lender becomes a Lender under this
Agreement pursuant to Section 10.06(b), or (D) on or following the date that any
Lender designates a new Lending Office, except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding Tax pursuant to Section 3.01(a), (c) Canadian
withholding Tax that is imposed on amounts payable to a Person with whom the
payer does not deal at arm’s length or payable in respect of a debt or other
obligation to pay an amount to such Person, (d) Taxes attributable to such
recipient’s failure to comply with Section 3.01(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 28, 2004, among Atlantic Power Holdings, Inc. (as successor in interest
to Atlantic Power Holdings, LLC), Bank of Montreal, as agent, and a syndicate of
lenders, as amended, supplemented or modified from time to time prior to the
Closing Date.

 

“Existing Letters of Credit” means the letters of credit issued (a) under the
Existing Credit Agreement and (b) issued on behalf of CPILP and its Subsidiaries
under the CPILP Revolvers prior to the Closing Date, in each case, as specified
in Schedule 1.01(b).

 

“Extraordinary Expenses” means, collectively, all reasonable and necessary
advances and out-of-pocket costs and expenses that the Administrative Agent may
make or incur during an Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against the Administrative Agent,
any Lender, any Loan Party, any representative of creditors of a Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other claims; (c) the exercise, protection or
enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations.  Such costs, expenses and advances include all documented transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages

 

24

--------------------------------------------------------------------------------


 

and salaries paid to employees of any Loan Party or independent contractors in
liquidating any Collateral, and reasonable travel expenses.

 

“Fair Market Value” means, with respect to any asset or Property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of who is under
undue pressure or compulsion to complete the transaction.

 

“FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
Montreal on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means that certain letter agreement dated as of November 4, 2011,
among the Borrowers, the Administrative Agent and the Arrangers.

 

“Foreign Lender” means, in respect of any Borrower, any Lender that is organized
under the laws of, or otherwise resident for tax purposes in, a jurisdiction
other than that in which such Borrower is resident for tax purposes.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction, and
Canada and each Province and Territory thereof shall be deemed to constitute a
single jurisdiction.

 

“Foreign Plan” means any employee benefit pension plan or employee retirement
plan maintained by any Loan Party or Subsidiary or Unrestricted Subsidiary that
is not subject to the laws of the United States.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

25

--------------------------------------------------------------------------------


 

“Full Payment” means with respect to any Obligations, (a) the full cash payment
thereof (other than contingent indemnity and other obligations that are not yet
due and owing), including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are L/C Obligations, Bank Product Debt or Swap Obligations, in
each case, to the extent that is not yet due and owing or inchoate or contingent
in nature, Cash Collateralization thereof (or delivery of a standby letter of
credit reasonably acceptable to the Administrative Agent or the applicable
Lender in its reasonable discretion, in the amount of required Cash Collateral)
to the extent requested or required by the terms of the Swap Contracts or
agreements related to the Bank Product Debt.  No Loans shall be deemed to have
been paid in full until all Commitments related to such Loans have expired or
been terminated.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means either Cdn. GAAP or US GAAP, as the context may require.

 

“Governmental Authority” means any federal, state, provincial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions for or pertaining to any government or court,
in each case whether associated with the United States, Canada, a state,
province, district or territory thereof, or a foreign entity or government.

 

“Granting Lender” has the meaning set forth in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of

 

26

--------------------------------------------------------------------------------


 

which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrowers listed on
Schedule 1.01(c) and (b) each other Subsidiary that is required to execute a
Joinder Agreement pursuant to Section 6.13; provided that AP Onondaga, LLC shall
be required to execute a Joinder Agreement to the Guaranty if its interests in
Onondaga Renewables, LLC is not Disposed of on or prior to December 31, 2012.

 

“Guaranty” means the Canadian Guaranty, the US Guaranty, the Curtis Palmer
Guaranty, and each other guaranty made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties each, as amended,
restated, supplemented or otherwise modified and in effect from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increasing Lender” has the meaning set forth in Section 2.17.

 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for and
“Incurred” or “Incurrence” will have a corresponding meaning; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Subsidiary or an Unrestricted Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary or an Unrestricted Subsidiary .

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) the principal of any indebtedness of
such Person, whether or not contingent: (a) in respect of Borrowed Money,
(b) evidenced by bonds, notes, debentures or similar instruments or outstanding
letters of credit (after giving effect to any prior drawings or reductions which
may have been reimbursed) or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof), (c) representing the deferred and
unpaid purchase price of any Property or services which purchase price is due
more than six months after the date of placing the Property in service or taking
delivery and title thereto, except (1) any such balance that constitutes a trade
payable or similar obligation to a trade creditor Incurred in the Ordinary
Course of Business, (2) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(3) liabilities accrued in the Ordinary Course of Business), or (d) all
Attributable Indebtedness; (ii) to the extent not otherwise included, any
obligation of such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the Indebtedness of another Person (other than by endorsement of
negotiable instruments for collection in the Ordinary Course of Business); and
(iii) to the

 

27

--------------------------------------------------------------------------------


 

extent not otherwise included, Indebtedness of another Person secured by a Lien
on any asset owned by such Person (whether or not such Indebtedness is assumed
by such Person); provided, however, that the amount of such Indebtedness will be
the lesser of (x) the Fair Market Value of such asset at such date of
determination and (y) the amount of such Indebtedness of such other Person;
provided, further, that any obligation of a Borrower or any Subsidiary in
respect of account credits or participants under any employee, director or
officer compensation plan of the Canadian Borrower or Subsidiary, will be deemed
not to constitute Indebtedness.

 

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) in the case of the Borrowers and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days and made in the Ordinary Course of Business.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any Capitalized Lease
Obligation or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.04(b).

 

“Insolvency Act (Canada)” means the Bankruptcy and Insolvency Act (R.S.C., 1985,
c. B-3).

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code or the
Insolvency Act (Canada), or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.

 

“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

“Intercompany Loan Subordination Agreement” means the Intercompany Loan
Subordination Agreement, in form and substance reasonably satisfactory to the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent, from each holder of any intercompany note permitted
pursuant to Section 7.03(k) that subordinates the rights and interests of such
holder to the Obligations, in each case, as the same may be amended, restated,
supplemented, modified or joined from time to time.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Canadian Borrower for the four fiscal quarters
ending on such date of determination to (b) the Consolidated Interest Expense of
the Canadian Borrower for the four fiscal quarters ending on such date of
determination.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Bankers’ Acceptance (or BA Equivalent Note), the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates (or, if such day is not a
Business Day, the next succeeding Business Day); (b) as to any Base Rate Loan,
the last Business Day of each of March, June, September and December and the
Maturity Date; and (c) as to a Bankers’ Acceptance or BA Equivalent Note, the
date of payment of the BA Stamping Fee pursuant to the terms of Section 2.06(f).

 

“Interest Period” means,

 

(a)           as to each Eurocurrency Rate Loan, the period commencing on the
date such Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in a Loan Notice; and

 

(b)           with respect to each Bankers’ Acceptance (or BA Equivalent Note), 
the period commencing on the date such Banker Acceptance is disbursed or
converted to or continued as a Bankers’ Acceptance (or BA Equivalent Notes) and
ending on the date one, two, three or six months thereafter;

 

provided, that in each case:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

29

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and any Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement in substantially the form of Exhibit F.

 

“Judgment Currency” has the meaning set forth in Section 10.25.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means each of Bank of Montreal, The Toronto-Dominion Bank, Morgan
Stanley Bank, N.A. (or their respective Applicable Designees) or any other
Lender (so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Credit Agreement
are required to be performed by it as an L/C Issuer) approved by each of the
Administrative Agent and the Borrower Agent.

 

“L/C Issuer Limit” means, with respect to each L/C Issuer, the maximum amount of
L/C Obligations related to Letters of Credit issued by such L/C Issuer as set
forth in the Register maintained by the Administrative Agent.  On the Closing
Date, the

 

30

--------------------------------------------------------------------------------

 

respective L/C Issuer Limits of Bank of Montreal, The Toronto-Dominion Bank,
Morgan Stanley Bank, N.A. (or their respective Applicable Designee) shall be
$75,000,000 for Bank of Montreal, $75,000,000 for The Toronto-Dominion Bank, and
$50,000,000 for Morgan Stanley Bank, N.A. (unless any such L/C Issuer in its
sole discretion agrees with the Borrowers to a greater amount from time to time;
provided that (x) the aggregate of all such L/C Issuer Limits does not exceed
$250,000,000, and (y) that Borrowers shall be required to increase the Aggregate
Commitments under Section 2.17 on a dollar for dollar basis with respect to any
increase in an L/C Issuer’s L/C Issuer Limit that causes the aggregate Letter of
Credit Sublimit to increase over $215,000,000.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all US Unreimbursed Amounts and Canadian Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“L/C Rate” means (a) in respect of any day on which the Default Rate is in
effect pursuant to Section 2.07(b), the Applicable Rate in respect of Letters of
Credit plus 2% per annum, and (b) in respect of any other day, the Applicable
Rate in respect of Letters of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lender” has (a) the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuers, (b) any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption and (c) any Increasing Lender or Augmenting Lender pursuant to
Section 2.17.  Furthermore, with respect to (i) each provision of this Agreement
relating to the funding or participation in any Cdn. Dollar Loans or Cdn. Dollar
Letters of Credit or the repayment or the reimbursement thereof by the Borrowers
in connection therewith, (ii) any rights of set-off, (iii) any rights of
indemnification or expense reimbursement and (iv) reserves, capital adequacy or
other provisions, each reference to a Lender shall be deemed to include such
Lender’s Applicable Designee.  Notwithstanding the designation by any Lender of
an Applicable Designee, the Borrowers and the Administrative Agent shall be
permitted to deal solely and directly with such Lender in connection with such
Lender’s

 

31

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement; provided that each Applicable
Designee shall be subject to the provisions obligating or restricting Lenders
under this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any US Dollar Letter of Credit or Cdn. Dollar Letter of
Credit, as applicable, in each case, in the form from time to time in use by the
respective L/C Issuers.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the respective L/C Issuers.

 

“Letter of Credit Expiration Date” means the day that is 7 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Sublimit” means $200,000,000, as the same may be reduced from
time to time pursuant to the terms of Section 2.05 or as the same may be
increased in the sole discretion of one or more of the L/C Issuers in an amount
not to exceed $250,000,000 in the aggregate; provided that the Borrowers shall
be required to increase the Aggregate Commitments under Section 2.17 on a dollar
for dollar basis with respect to any increase to the Letter of Credit Sublimit
over $200,000,000.  The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitment.

 

“Lien” means any mortgage, pledge, hypothecation, assignment (excluding any
assignment constituting a sale), deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing), and any contingent or other agreement to provide any
of the foregoing.

 

“Loan” means each loan and any advances made pursuant to Article II (including
Section 2.17).

 

“Loan Account” means the loan account established by each Lender on its books
pursuant to Section 2.10(c).

 

“Loan Documents” means this Agreement, the Other Agreements, the Guaranties, the
Collateral Documents, the Fee Letter, and any certificate, executed by or on
behalf of any Loan Party hereunder.

 

“Loan Notice” means a Notice of Borrowing and a Notice of
Conversion/Continuation.

 

32

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrowers, each Guarantor, each Pledgor,
and each other Subsidiary that Guarantees the Obligations or grants a Lien or
security interest in its Property in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties pursuant to the
terms of this Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
or assets of the Borrowers and its consolidated Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to pay any Obligation
when due or otherwise to perform its material obligations under this Agreement,
any Guaranty, any Collateral Document or any Note, in each case, to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement, or the Guaranties, the other
Collateral Documents and the Notes taken as a whole, in each case, against any
Loan Party a party thereto.

 

“Maturity Date” means November 4, 2015.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Loan Party grants to the Administrative Agent, for the benefit of
Secured Parties, Liens upon the Real Estate owned by such Loan Party, as
security for the Obligations, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which either US
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

 

“Net Proceeds” means with respect to a Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or a Loan
Party, or any Subsidiary or Unrestricted Subsidiary thereof, in cash from such
disposition, net of (a) reasonable and customary costs and expenses actually
incurred in connection therewith, including legal fees and sales commissions;
(b) amounts applied to repayment of principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness secured by the asset sold in
such Disposition and which is required to be repaid with such proceeds (other
than any such Indebtedness assumed by the purchaser of such asset); (c) transfer
or similar taxes and the Canadian Borrower’s commercially reasonable good faith
estimate of income taxes paid or payable in connection with such Disposition;
and (d) reserves for indemnities or purchase price adjustment associated with
such Disposition, until such reserves are no longer needed.

 

“Non BA Lender” means any Lender that is not a BA Lender.

 

“Non-Loan Party Subsidiary” means each Subsidiary of the Canadian Borrower
(a) that as of the Closing Date (and after giving effect to the consummation of
the Acquisition (CPILP)) is not a Loan Party and (b) that after the Closing Date
is acquired

 

33

--------------------------------------------------------------------------------


 

or formed and is not required to Guarantee the Obligations or grant a Lien on
its Property pursuant to a Collateral Document in accordance with the terms of
this Agreement.

 

“Note” means a promissory note made by the US Borrowers and the Canadian
Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the forms of Exhibit B.

 

“Notice of Borrowing” means a notice of a Borrowing pursuant to
Section 2.02(a)(i), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Notice of Conversion/Continuation” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurocurrency Rate Loans or
Bankers’ Acceptances, pursuant to Section 2.02(a)(ii), which, if in writing,
shall be substantially in the form of Exhibit A-2.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bank Product Debt, or any
Swap Obligations in connection with a Swap Contract between any of the Borrowers
or another Loan Party and a Lender pursuant to and in accordance with the terms
of Section 7.03(e) (including any such Swap Obligations owing to one or more
Lenders or their Affiliates), in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including Extraordinary Expenses)
and interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Officers’ Certificate” means a certificate signed on behalf of any of the
Borrowers or the other Loan Parties, as applicable, by a Responsible Officer of
such Borrower or such other Loan Party.

 

“Ordinary Course of Business” means the ordinary course of business of any
Borrower or Subsidiary or Unrestricted Subsidiary and undertaken in good faith.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Agreement” means each Note; Issuer Document; Environmental Agreement; or
other instrument or agreement (other than this Agreement or a Collateral

 

34

--------------------------------------------------------------------------------


 

Document) now or hereafter delivered by a Loan Party or other Person to the
Administrative Agent or a Lender in connection with any transactions relating
hereto.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, each
Lender and each L/C Issuer, Taxes imposed as a result of a present or former
connection between the Administrative Agent, each Lender and each L/C Issuer, as
the case may be, and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
a request by the Borrowers under Section 10.14).

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Overadvance” means any time the Total Outstandings exceed 103% of the Aggregate
Commitment, for more than five consecutive Business Days.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either US
Borrower or any ERISA Affiliate or to which such US Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years, but
excluding any Foreign Plans.

 

35

--------------------------------------------------------------------------------


 

“Permitted Acquisitions” means the purchase or other acquisition of Property and
assets or businesses of any Person (including Investments in Project Development
Companies) constituting a business unit, a line of business or division of such
Person, or equity interests in a Person that, upon the consummation thereof,
will be a Subsidiary, or subject to the terms of this Agreement, an Unrestricted
Subsidiary of the Borrowers (including as a result of a merger or
consolidation); provided that, with respect to each such purchase or other
acquisition:

 

(a)           immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing (other than, except in the case of an Event of
Default under Section 8.01(a), in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists);

 

(b)           a majority of all Property, assets and businesses acquired in such
purchase or other acquisition shall be located in the United States or Canada,
or if such acquisition is of a Person, such Person is located in and organized
under the Laws of any political subdivision of the United States or Canada;

 

(c)           the acquired Property, assets, business or Person is in a Similar
Business as the Canadian Borrower and its Subsidiaries, taken as a whole (or a
business that is reasonably related or ancillary thereto);

 

(d)           the board of directors (or similar governing body) of the Person
to be so purchased or acquired shall not have indicated publicly its opposition
to the consummation of such purchase or acquisition (which opposition has not
been publicly withdrawn);

 

(e)           all of the Property and other assets acquired in connection with
such acquisition, including all Capital Stock, shall constitute Collateral, and
such Collateral shall be made subject to Collateral Documents granting an
Acceptable Security Interest in favor of the Administrative Agent for the
benefit of the Secured Parties in such Collateral in accordance with and to the
extent required by the terms of Section 6.13 unless (i) any long term
Indebtedness that is permitted to be Incurred or assumed under
Section 7.03(h) covering such assets or Property prohibits the inclusion of such
assets or Property as Collateral and prohibits the grant of a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties on such
Collateral, or (ii) such newly created or acquired Subsidiary that owns such
assets or Property is designated as an Unrestricted Subsidiary pursuant to the
terms of Section 6.14;

 

(f)            any such newly created or acquired Subsidiary shall be a
Guarantor and shall deliver a Guaranty in accordance with and to the extent
required by Section 6.13, within the times specified therein unless such newly
created or acquired Subsidiary that owns such assets or Property is designated
as an Unrestricted Subsidiary pursuant to the terms of Section 6.14;

 

36

--------------------------------------------------------------------------------


 

(g)           the majority of the cash flow generated by the assets acquired in
connection with such acquisition or of the acquired Subsidiary shall be
contracted on terms and conditions that in the good faith judgment of the
Canadian Borrower would support non-recourse third party project financing or,
with respect to acquisitions of Capital Stock of Project Development Companies
that do not satisfy the foregoing cash flow requirements, the aggregate of all
such Investments does not exceed $50,000,000 (excluding Project Development
Companies that initially do not meet the contracted cash flow requirement but
thereafter do satisfy such requirement) at any one time;

 

(h)           the Borrowers shall be in pro forma compliance with, the Total
Leverage Ratio for the previous four quarter period for which financial
statements are available of no more than 6.00 to 1.00 after giving effect to
such acquisition (including the assumption or Incurrence of any Indebtedness in
connection therewith); and

 

(i)            promptly upon the consummation of the Permitted Acquisition, the
Borrower Agent shall provide an Officers’ Certificate to the Administrative
Agent confirming that the Acquisition complied with the terms set forth in this
definition of Permitted Acquisition and (i) attaching pro forma financial
statements demonstrating compliance with, the Total Leverage Ratio for the
previous four quarter period for which financial statements have been delivered
of no more than 6.00 to 1.00 on a pro forma basis after giving effect to such
acquisition (including the assumption or Incurrence of any Indebtedness in
connection therewith), and (ii) certifying that such pro forma financial
statements present fairly in all material respects the financial condition of
the Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries on a
consolidated basis (including the assumption or Incurrence of any Indebtedness
in connection therewith) and setting forth reasonably detailed calculations
demonstrating compliance with the Total Leverage Ratio for the previous four
quarter period for which financial statements have been delivered of no more
than 6.00 to 1.00 on a pro forma basis.

 

“Permitted Cash Collateralized Letters of Credit” means letters of credit issued
for the Borrowers by any Person that is not a Lender or Affiliate of a Lender
and that are supported only by cash collateral posted with such Person; provided
that, (i) at the time any such letters of credit are issued, the L/C Obligations
exceed, or following the issuance of each such proposed letter of credit, will
exceed, 90% of the then applicable L/C Sublimit, (ii) prior to issuing any such
letters of credit, the Canadian Borrower has provided the Administrative Agent
with written notice that (x) it has requested each of the L/C Issuers to either
increase its applicable L/C Issuer Limit or provide a separate cash
collateralized letter if credit facility, and that it has requested that any
Lender that is not an L/C Issuer, become an L/C Issuer or provide a separate
cash collateralized letter of credit facility, and each such L/C Issuer or
Lender has denied such request or (y) the applicable contract counterparty does
not or will not accept a Letter of Credit issued by any of the L/C Issuers or
Lenders, (iii) the aggregate face amount of all such letters of credit does not
exceed $50,000,000 at any one time outstanding, (iv) such letters of credit

 

37

--------------------------------------------------------------------------------


 

are not supported by any Property of the Canadian Borrower or its Subsidiaries
or Unrestricted Subsidiaries other than cash collateral posted in favor of such
issuer of letters of credit in an amount not to exceed the amount that would
customarily be required under the then applicable market conditions for the
issuance of such letters of credit, (v) no Default or Event of Default has
occurred and is continuing at the time of the issuance of any such letter of
credit or would result from the issuance of such letter of credit, and (vi) no
Loan proceeds are used in connection with posting any such cash collateral to
support such letters of credit.

 

“Permitted Corporate Indebtedness” means Indebtedness of the Borrowers or the
Loan Parties that is incurred under Section 7.03(s) with a stated maturity date
that is after the Maturity Date at the time of issuance.

 

“Permitted Intercompany Notes” means (a) that certain $400,000,000 13% Unsecured
Subordinated Note of APH payable to APG and dated as of November 27, 2009,
(b) that certain $400,000,000 13% Unsecured Subordinated Note of APG payable to
the Canadian Borrower, dated as of July 1, 2010, and (c) each other subordinated
intercompany note from a Loan Party to a Borrower or from a Loan Party to
another Loan Party, in each case, subject to the terms of Section 7.03(k), which
shall be subordinated in right of payment to the Obligations pursuant to the
Intercompany Loan Subordination Agreement.

 

“Permitted Investments” has the meaning specified in Section 7.02.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreements” means collectively, (a) the Amended and Restated Pledge
Agreement, substantially in the form of Exhibit G-1, among the Borrowers, the
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties, (b) the Pledge Agreement, substantially in the form of
Exhibit G-2, among the Borrowers, the Subsidiaries party thereto and the
Administrative Agent for the benefit of the Secured Parties, and (c) the
Canadian Pledge Agreement, substantially in the form of Exhibit G-3, among the
Canadian Borrower, the Subsidiaries party thereto and the Administrative Agent
for the benefit of the Secured Parties in each case, as the same is amended,
restated, supplemented, modified or joined from time to time.

 

“Pledgees” means each of the US Borrowers, each of the other Loan Parties and
each other Subsidiary of the Borrowers identified on Schedule 1.01(d) and each
other Subsidiary acquired after the Closing Date that is not designated as an
Unrestricted Subsidiary pursuant to Section 6.14 and is not otherwise prohibited
from having its Capital Stock and other equity interests pledged pursuant to the
terms of long term Indebtedness permitted under Section 7.03(h), the Capital
Stock and other equity interests of whom are required to be pledged pursuant to
the Pledge Agreements.

 

38

--------------------------------------------------------------------------------


 

“Pledgors” means each of the Borrowers, each of the other Loan Parties and each
other Subsidiary of the Borrowers identified on Schedule 1.01(d) and each other
Subsidiary acquired after the Closing Date that is not designated as an
Unrestricted Subsidiary pursuant to Section 6.14 and is not otherwise prohibited
from pledging its Capital Stock and other equity interests pursuant to the terms
of long term Indebtedness permitted under Section 7.03(h), required to grant a
pledge of security interest in the Capital Stock and other equity interests of
its Subsidiaries pursuant to the Pledge Agreements.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up, including, without
limitation, the CPI Preferred Stock.  The principal amount of any Preferred
Stock shall be (i) the maximum liquidation value of such Preferred Stock or
(ii) the maximum mandatory redemption or mandatory repurchase price with respect
to such Preferred Stock, whichever is greater.

 

“pro forma” means, in connection with any calculation giving effect on a pro
forma basis in connection with (a) a Disposition, as if such Disposition had
occurred on the first day of the relevant fiscal quarter being tested, (b) the
incurrence of any Indebtedness after the first day of the relevant fiscal
quarter being tested, as if such Indebtedness had been incurred (and the
proceeds thereof applied) on the first day of such fiscal quarter, (c) the
permanent repayment of any Indebtedness after the first day of the relevant
fiscal quarter being tested, as if such Indebtedness had been retired or
redeemed on the first day of such fiscal quarter, (d) any Investment being
consummated as well as any other Investment consummated after the first day of
the relevant fiscal quarter being tested, and on or prior to the date of the
respective Investment then being made, as if such Investment had occurred on the
first day of such fiscal quarter, (e) any Restricted Payment being made after
the first day of the relevant fiscal quarter being tested, as if such Restricted
Payment had occurred on the first day of such fiscal quarter and/or (f) any
Permitted Acquisition being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant fiscal quarter being
tested, and on or prior to the date of the respective Permitted Acquisition then
being effected, as if such Permitted Acquisition had occurred on the first day
of such fiscal quarter, as the case may be, with the following rules to apply in
connection therewith:

 

(i)            all Indebtedness (x) incurred or issued after the first day of
the relevant fiscal quarter (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the such fiscal quarter and remain outstanding through the date of determination
and (y) permanently retired or redeemed after the first day of the relevant
fiscal quarter shall be deemed to have been retired or redeemed on the first day
of such fiscal quarter and remain retired through the date of determination;

 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate Indebtedness, or (y) at the rate which would
have been

 

39

--------------------------------------------------------------------------------


 

applicable thereto on the last day of the respective fiscal quarter, in the case
of floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while same was actually outstanding during such fiscal
quarter shall be calculated using the actual rates applicable thereto while same
was actually outstanding); and

 

(iii)          in making any determination of Consolidated EBITDA for the
purposes specified above in this definition, pro forma effect shall be given to
any Material Acquisition or Material Disposition consummated during the periods
described above, with such Consolidated EBITDA to be determined as if such
Material Acquisition or Material Disposition was consummated on the first day of
the relevant fiscal quarter, but without taking into account (in the case of any
Material Acquisition) any pro forma cost savings and expenses.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.  The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Project Development Companies” means corporations, limited liability companies
or partnerships that develop, construct, own and operate power generation or
power transmission projects or other energy infrastructure projects.

 

“Project Documents” includes all material power purchase agreements, steam sales
contracts, operating and maintenance agreements, administrative services
contracts, construction contracts (other than purchase orders), transmission
agreements, fuel supply and transportation contracts, Project loan agreements,
other than any such agreement that has a term of one year or less or that may be
cancelled or terminated by a party thereto on less than one year’s notice
without substantial economic detriment.

 

“Project Finance Indebtedness” means long term Indebtedness incurred by a
Non-Loan Party Subsidiary (other than CPI Preferred Equity) or an Unrestricted
Subsidiary with respect to the financing of the development, construction,
maintenance or operations of such Person, excluding any Capitalized Leases of
such Person incurred in the Ordinary Course of Business.

 

“Project Holding Entities” means each Subsidiary or Unrestricted Subsidiary of
the Borrowers identified on Schedule 1.01(e) and any Subsidiary or Unrestricted
Subsidiary that is acquired or created after the Closing Date to directly own a
Project.

 

40

--------------------------------------------------------------------------------

 

“Projects” means each Subsidiary or Unrestricted Subsidiary of the Borrowers
identified on Schedule 1.01(e) that is an operating partnership, limited
partnership, limited liability company, corporation or other entity that is the
direct owner of physical generation or transmission assets and property and is
engaged in the business of generating or transmitting electrical power or
generation of steam.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Canadian
Borrower.

 

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property located in the United States or Canada or any
buildings, structures, parking areas or other improvements thereon.

 

“Refinancing Indebtedness” means the Incurrence by the Borrowers or any of their
Subsidiaries or Unrestricted Subsidiaries of Indebtedness which serves to refund
or refinance certain Indebtedness specified pursuant to Section 7.03, or any
Indebtedness issued to so refund or refinance such Indebtedness (subject to the
following proviso) prior to its respective maturity, in each case, to the extent
permitted under Section 7.03; provided, however, that such Refinancing
Indebtedness: (a) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is Incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being refunded or
refinanced; (b) has a Stated Maturity which is no earlier than the Stated
Maturity of the Indebtedness being refunded or refinanced; (c) to the extent
such Refinancing Indebtedness refinances Indebtedness pari passu with the
Obligations of the Subsidiaries that are Guarantors, is pari passu with or
subordinated to the Obligations and the other Secured Obligations of such
Subsidiaries under such guarantee, as applicable; or (d) is Incurred in an
aggregate amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced plus premium and fees Incurred
in connection with such refinancing.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to a conversion or continuation of Loans, a Notice of

 

41

--------------------------------------------------------------------------------


 

Conversion/Continuation, and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided further that any time there are five or fewer
Lenders, Required Lenders shall require the consent or affirmative vote of at
least three Lenders (other than Defaulting Lenders).

 

“Responsible Officer” means the chairman of the board, the president, any chief
executive officer, chief financial officer, senior vice president or vice
president, the treasurer or assistant treasurer, secretary or assistant
secretary, or attorney-in-fact (i) of a Loan Party, or (ii) of any Person
appointed or authorized to act by any Loan Party pursuant to any management or
similar agreement.

 

“Restricted Indebtedness” means, collectively, any Specified Debt, any Project
Finance Indebtedness and any Permitted Corporate Indebtedness.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock (including any
Disqualified Stock or any Preferred Stock) or other equity interest of the
Canadian Borrower or any Subsidiary or Unrestricted Subsidiary, or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Capital Stock or other
equity interest, or on account of any return of capital to any of the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Cdn. Dollar Loan, each of the
following:  (i) each date of a Borrowing of such Loan, (ii) each date of a
continuation of such Loan pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine, or the Required Lenders shall
require, but not more than once monthly unless a Default or Event of Default has
occurred and is continuing, and (b) with respect to any Cdn. Dollar Letter of
Credit, each of the following:  (i) each date of issuance of such Cdn. Dollar
Letter of Credit, (ii) each date of an amendment of such Cdn. Dollar Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
such Cdn. Dollar Letter of Credit, and (iv) such additional dates as the
Administrative Agent, or any L/C Issuer shall determine or the Required Lenders
shall require but not more than once monthly unless a Default or Event of
Default has occurred and is continuing.

 

42

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Cdn. Dollars, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuers, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Cdn. Dollars.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Schedule I Lenders” means those banks that are chartered under the Bank Act
(Canada) and named in Schedule I thereto, and “Schedule I Lender” means each
such bank.

 

“Schedule I Reference Lenders” means, collectively, Bank of Montreal and any
other Schedule I Lender selected by the Administrative Agent in consultation
with the Borrower.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means any Indebtedness of the Borrowers or any Subsidiary
or Unrestricted Subsidiary secured by a Lien, including the Indebtedness
hereunder.

 

“Secured Parties” means the Collateral Agent (as applicable), the Administrative
Agent, the L/C Issuers, each Lender (or Applicable Designee), including in its
capacity as a counterparty to a secured Swap Contract permitted under
Section 7.01(l) and Section 7.03(e) and the providers of Bank Products.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means a security agreement from each Subsidiary formed or
acquired after the Closing Date that is not designated as an Unrestricted
Subsidiary pursuant to Section 6.14 and is not otherwise prohibited from
granting a security interest in its Property pursuant to the terms of long term
Indebtedness permitted under Section 7.03(h), granting a Lien on and pledging a
security interest in substantially all of their respective personal Property in
favor of the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

 

43

--------------------------------------------------------------------------------


 

“Similar Business” means (i) a business, the majority of whose revenues are
derived from the generation of electric power or power and energy infrastructure
assets, (ii) the activities of the Borrowers and their respective Subsidiaries
as of the Closing Date or (iii) any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto, including investing in power generation facilities or other
energy infrastructure.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a)           the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including, without limitation, contingent
liabilities); and

 

(b)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

 

(c)           it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and

 

(d)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, (x) the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and (y) the
value of rights of contribution from other Solvent entities shall be included.

 

“SPC” has the meaning set forth in Section 10.06(h).

 

“Specified Debt” means the Convertible Debentures, the CPILP Notes and the 2011
Notes.

 

“Specified Project Company” means each of Auburndale Power Partners, L.P., Lake
Cogen Ltd., and Pasco Cogen, Ltd.

 

“Specified Project Effect” means, from time to time, defaults with respect to
Contractual Obligations of any Loan Party or any Subsidiary of any Loan Party,
as applicable, related to one or more Projects which Contractual Obligations, in
the aggregate, impact at least 20% of the Loan Parties’ net cash flow from all
of the Projects for the 12 month period ending the date of the most recent
quarterly financial statements delivered pursuant to Section 6.01; provided,
that for purposes hereof such net cash flow shall be reduced on a pro forma
basis to reflect any Asset Sales occurring since the date of such financials.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuers, as applicable, equal to the rate of exchange for converting
from

 

44

--------------------------------------------------------------------------------


 

one currency to another quoted by the Bank of Canada at approximately noon
(Toronto time) on the effective date of such conversion.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the Borrowers unless such contingency has
occurred).

 

“Subject Period” means, as of any date of determination for any Person, the
trailing twelve fiscal month period of such Person ending on such date.

 

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned or held (directly or indirectly through one
or more subsidiaries), or (b) which is a partnership with respect to which such
parent is the sole general partner of and Controls such partnership; for greater
certainty, the Subsidiaries of the Borrowers will include all entities listed on
Schedule 5.13.  Notwithstanding the foregoing or anything contained or referred
to in any Loan Document to the contrary, no Unrestricted Subsidiary shall be
deemed a “Subsidiary” of the Borrowers for any purpose under any Loan Document.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, including
without limitation the BMO ISDA Master Agreement and any other Master Agreement
with a Lender or an Affiliate of a Lender (including any Lender that was a
“Lender” under the Existing Credit Facility).

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and

 

45

--------------------------------------------------------------------------------


 

substitutions therefor), under (a) any and all Swap Contracts, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Contracts; provided, however, that with respect to Swap Obligations between any
of the Borrowers or another Loan Party and a Lender to be included as an
“Obligation”, such Swap Obligations shall have been incurred in accordance with
the terms of Section 7.03(e), and the applicable Secured Party and Loan Party
agree to use commercially reasonable efforts to provide notice to the
Administrative Agent of the existence of such Swap Contract and related Swap
Obligation promptly following the establishment of such Swap Contract and such
Swap Obligation (which notice shall be deemed given automatically upon the
creation or incurrence of any Swap Obligation provided by the Administrative
Agent, Bank of Montreal or any of their Affiliates).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Total Net Debt as of the last day of the four fiscal quarters
ending on such date of determination, to Consolidated EBITDA on a consolidated
basis for the four fiscal quarters ending on such date of determination.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction Documents” means the Acquisition Documents (CPILP) and the 2011
Note Documents.

 

“Type” means, with respect to a Loan, its character as a US Base Rate Loan, US
Prime Rate Loans, Cdn. Prime Rate Loan, Bankers’ Acceptance (or BA Equivalent
Note) or a Eurocurrency Rate Loan.

 

46

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the UCC shall mean those personal property security laws in such
other jurisdiction for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

 

“UFCA” has the meaning set forth in Section 10.21.

 

“UFTA” has the meaning set forth in Section 10.21.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrowers that is
designated as such to the Administrative Agent pursuant to Section 6.14 after
the date hereof; provided, that no Guarantor, Project Holding Entity, or other
Subsidiary of the Canadian Borrower as of the Closing Date (other than the
Specified Project Companies) shall be designated as an Unrestricted Subsidiary
without the prior written consent of the Administrative Agent and the Required
Lenders, such consent to be granted in the sole discretion of the Administrative
Agent and the Required Lenders; provided, further, that that no Specified
Project Company shall be designated as an Unrestricted Subsidiary until such
time as the Canadian Borrower provides written notice of a request to designate
such Specified Project Company as an Unrestricted Subsidiary, pursuant to which,
the Canadian Borrower is able to demonstrate, to the reasonable satisfaction of
the Administrative Agent, accretion in the net value of such Specified Project
Company since the Closing Date and that such Specified Project Company has, or
upon the designation of such Specified Project Company as an Unrestricted
Subsidiary will have, contracted the majority of its cash flow generated on
terms and conditions that, in the good faith judgment of the Canadian Borrower,
would support non-recourse third party project financing.

 

“US Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the annual rate of
interest determined from time to time by Bank of Montreal as being its reference
rate then in effect for determined rates on US Dollar denominated commercial
loans made by Bank of Montreal in Canada and which it publicly announces as its
US Dollar “prime rate” and (c) the Eurocurrency Rate for US Dollar deposits for
a 30 day Interest Period as determined on such day, plus 1.0%.  Any change in
such rate announced by Bank of Montreal shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“US Base Rate Loan” means a Loan made to the Canadian Borrower that bears
interest based on the US Base Rate.

 

47

--------------------------------------------------------------------------------


 

“US Borrower Commitment” means, as to each Lender, its obligation to (a) make
Loans to the US Borrowers pursuant to Section 2.01 or, if applicable,
Section 2.17, and (b) purchase participations in L/C Obligations issued on
behalf of the US Borrowers; in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement; in each case as the US Borrower
Commitments may be readjusted from time to time by the Administrative Agent in
connection with a commensurate readjustment of the Canadian Borrower
Commitments; provided, that in no event shall any such readjustment result in
the aggregate Commitment of any Lender exceeding the aggregate Commitment amount
for such Lender on Schedule 2.01.

 

“US Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“US Collateral” means all Property of the Loan Parties organized under the laws
of the United States or any State thereof or the District of Columbia described
in any Collateral Documents and intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“US Dollar” and “$” mean lawful money of the United States.

 

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in Cdn. Dollars, the equivalent amount in US Dollars calculated by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of US Dollars with
Cdn. Dollars.

 

“US Dollar Letter of Credit” means any letter of credit issued hereunder for the
account of the Borrowers in US Dollars and shall include the Existing Letters of
Credit issued in connection with the Existing Credit Agreement and the Existing
Letters of Credit denominated in US$ and issued by Bank of Montreal or The
Toronto-Dominion Bank under the CPILP Revolvers.  A US Dollar Letter of Credit
may be a commercial letter of credit or a standby letter of credit; provided
that with respect to Morgan Stanley Bank, N.A. or its Applicable Designees, such
US Dollar Letters of Credit shall be standby letters of credit.

 

“US Dollar Loan” means a Loan that bears interest based on the US Base Rate, the
US Prime Rate or the Eurocurrency Rate with respect to US Dollar Deposits.

 

“US GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

48

--------------------------------------------------------------------------------


 

“US Guaranty” means the Amended and Restated Guaranty dated as of the date
hereof from each Guarantor (other than Curtis Palmer) on the Closing Date,
substantially in the form of Exhibit E-1, as the same may be joined from time to
time by additional Guarantors after the Closing Date.

 

“US Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).

 

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“US Prime Rate” means , for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the annual rate of
interest determined from time to time by Bank of Montreal as being its reference
rate then in effect for determined rates on US Dollar denominated commercial
loans made by Bank of Montreal in the United States and which it publicly
announces as its US Dollar “prime rate” and (c) the Eurocurrency Rate for US
Dollar deposits for a 30 day Interest Period as determined on such day, plus
1.0%. Any change in such rate announced by Bank of Montreal shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“US Prime Rate Loan” means a Loan made to a US Borrower that bears interest
based on the US Prime Rate.

 

“US Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(c).

 

“US Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(A).

 

“Voluntary Prepayment” has the meaning set forth in Section 7.06.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (b) the sum of all such
payments.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which will at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

1.02.       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,”

 

49

--------------------------------------------------------------------------------


 

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “Property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           All calculations of fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in US Dollars or Cdn. Dollars, as
applicable, and, unless the context otherwise requires, all determinations
(including calculations of financial covenants) made from time to time under the
Loan Documents shall be made in light of the circumstances existing at such time
and shall be stated in US Dollars.

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03.       Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements and
using the same asset valuation method as used in such financial statements,
except as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrowers

 

50

--------------------------------------------------------------------------------

 

or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Secured Parties financial statements and other documents required
under this Agreement or as reasonably requested hereunder (such request to be
made no later than the later of 6 months after the date of the applicable
financial statement or the end of the fiscal year pertaining to such financial
statement) setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04.       Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.       References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern Time (daylight or standard, as
applicable).

 

1.07.       Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.08.       Interest Act (Canada).  For the purposes of this Agreement, whenever
interest to be paid hereunder is to be calculated on the basis of 360 days or
any other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or such
other number of days in such period, as the case may be

 

51

--------------------------------------------------------------------------------


 

1.09.       Exchange Rates; Currency Equivalents; Applicable Currency.

 

(a)           For purposes of this Agreement, references to the applicable
outstanding amount of Loans, Letters of Credit, Total Outstandings or L/C
Obligations shall be deemed to refer to the US Dollar Equivalent thereof.

 

(b)           For purposes of this Agreement, the US Dollar Equivalent of any
Loans, Letters of Credit, other Obligations and other references to amounts
denominated in Cdn. Dollars shall be determined in accordance with the terms of
this Agreement in respect of the most recent Revaluation Date.  Such US Dollar
Equivalent shall become effective as of such Revaluation Date for such Loans,
Letters of Credit and other Obligations and shall be the US Dollar Equivalent
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur for such Loans, Letters of Credit and other
Obligations.  Except as otherwise expressly provided herein, the applicable
amount of any currency for purposes of the Loan Documents (including for
purposes of financial statements and all calculations in connection with
financial covenants) shall be the US Dollar Equivalent thereof; provided
however, that with respect to minimum amounts for Borrowings (and conversions
and continuations of Loans) or repayments and prepayments, shall be such the
amounts as set forth in this Agreement with respect to the applicable currency
of any such Loan.

 

(c)           Wherever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of an Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in US Dollars, but such Loan or Letter of Credit
is denominated in Cdn. Dollars, such amount shall be the relevant Cdn. Dollar
Equivalent of such US Dollar amount (rounded to the nearest Cdn. Dollar, with
0.50 of a unit being rounded upward), as determined by the Administrative Agent
or the L/C Issuers, as the case may be.

 

(d)           For purposes of this Agreement, all repayments, prepayments or
reimbursements with respect to Loans, Letters of Credit and other Obligations
shall be made in the currency applicable to such Advance, Letter of Credit or
other Obligation except as otherwise provided herein.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.       Loans; Advances.

 

(a)           Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans to the Borrowers from time to time in US
Dollars or in Cdn. Dollars, in each case on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, shall not exceed such Lender’s Commitment. 
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay

 

52

--------------------------------------------------------------------------------


 

under Section 2.04, and reborrow under this Section 2.01.  Loans may be made, at
the option of the Borrowers, in US$ as US Base Rate Loans to the Canadian
Borrower, US Prime Rate Loans to the US Borrowers or Eurocurrency Rate Loans to
any Borrower, or in Cdn$ as Cdn. Prime Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes).  In addition to the foregoing, certain Loans may be made to
the Borrowers to the extent they are deemed to be made in accordance with
Sections 2.02(c), 2.02(g), 2.03(c)(i)(B), 2.03(c)(ii), 3.02, 3.03 and 3.07.  The
Borrowers and the Lenders each hereby agree that all “Loans” (as defined in the
Existing Credit Agreement), if any, outstanding under the Existing Credit
Agreement on the Closing Date, shall be deemed to be Loans made under this
Agreement and shall be redistributed amongst the Lenders according to their
respective Pro Rata Shares on the Closing Date.

 

2.02.       Borrowings, Conversions and Continuations of Loans.

 

(a)           (i)            Borrowings.  Each Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than (A) 2:00 p.m. (Eastern time) 3 Business Days prior to the
requested date of any Borrowing of Eurocurrency Rate Loans or Bankers’
Acceptances (or BA Equivalent Note), (B) 10:00 a.m. (Eastern time) on the
requested date of any Borrowing of US Base Rate Loans and US Prime Rate Loans,
and (c) 10:00 a.m. (Eastern time) on the requested date of any Borrowing of Cdn.
Prime Rate Loans.  Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a)(i) must be confirmed promptly by delivery to the Administrative
Agent of a written Notice of Borrowing, appropriately completed and signed by a
Responsible Officer of the Borrower Agent.  Each Borrowing of Eurocurrency Rate
Loans or Bankers’ Acceptances (or BA Equivalent Notes) shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Section 2.03(c), each Borrowing of Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Each Notice of Borrowing (whether telephonic or written) shall
specify (A) the applicable Borrower or Borrowers, (B) the requested date of the
Borrowing (which shall be a Business Day), (C) the principal amount of Loans to
be borrowed, (D) whether the Borrowing is to be a US Dollar Loan or a Cdn.
Dollar Loan and, in each case, whether it is to be made as a Base Rate Loan,
Bankers’ Acceptance (or BA Equivalent Note) or a Eurocurrency Rate Loan, and (E)
in the case of a Eurocurrency Rate Loan or Bankers’ Acceptance (or BA Equivalent
Note), the duration of the Interest Period with respect thereto. 
Notwithstanding anything to the contrary, (i) the Canadian Borrower shall be
permitted to borrow Eurocurrency Rate Loans, Bankers’ Acceptances (or BA
Equivalent Notes), Canadian Prime Rate Loans and US Base Rate Loans, and (ii)
the US Borrowers shall be permitted to borrow US Prime Rate Loans and
Eurocurrency Rate Loans.  If the Borrower Agent, on behalf of itself or either
of the US Borrowers, requests a Borrowing of Eurocurrency Rate Loans (with
respect to the Canadian Borrower or the US Borrowers) or Bankers’ Acceptances
(or BA Equivalent Notes) (with respect to the Canadian Borrower) in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  If the Borrower Agent, on
behalf of itself or either of the US Borrowers, fails to specify the type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as US

 

53

--------------------------------------------------------------------------------


 

Base Rate Loans with respect to the Canadian Borrower or US Prime Rate Loans
with respect to the US Borrowers.

 

(ii)           Conversions and Continuations of Loans.  Each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans or
Bankers’ Acceptances (or BA Equivalent Notes) shall be made upon the Borrower
Agent’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 2:00 p.m. (Eastern time) 3 Business Days prior to the requested date
of any conversion to or continuation of Eurocurrency Rate Loans or Bankers’
Acceptances (or BA Equivalent Notes) or of any conversion of a Eurocurrency Rate
Loan to a US Base Rate Loan or US Prime Rate Loan, or a Bankers’ Acceptance (or
BA Equivalent Note) to a Cdn. Prime Rate Loan, or any conversion of a US Base
Rate Loan or US Prime Rate Loan to a Eurocurrency Rate Loan, or a Cdn. Prime
Rate Loan to a Bankers’ Acceptance (or BA Equivalent Note) or any conversion of
a Base Rate Loan from one currency to another currency.  Each telephonic notice
by the Borrower Agent pursuant to this Section 2.02(a)(ii) must be confirmed
promptly by delivery to the Administrative Agent of a written Notice of
Conversion/Continuation, appropriately completed and signed by a Responsible
Officer of the Borrower Agent.  Each conversion to or continuation of
Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes), as
applicable, shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Section 2.03(c), each
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Each Notice of
Conversion/Continuation (whether telephonic or written) shall specify (A) the
applicable Borrower or Borrowers, (B) whether the applicable Borrower is
requesting a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes), (C)
the requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (D) the principal amount of Loans to be converted or
continued, (E) the Type of Loans to which existing Loans are to be converted,
and (F) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower Agent, on behalf of itself or either of the US
Borrowers, fails to specify a Type of Loan in a Notice of
Conversion/Continuation or if the Borrower Agent fails to give a timely notice
requesting a conversion or continuation, then the applicable US Dollar Loans
shall be converted to US Base Rate Loans with respect to the Canadian Borrower
and US Prime Rate Loans with respect to the US Borrowers and the applicable Cdn.
Dollar Loans shall be converted to Cdn. Prime Rate Loans.  Any such automatic
conversion to US Base Rate Loans or US Prime Rate Loans, as applicable, shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes).  If the Borrower Agent requests a conversion to, or
continuation of Eurocurrency Rate Loans or Bankers’ Acceptances (or BA
Equivalent Notes) in any such Notice of Conversion/Continuation, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

 

54

--------------------------------------------------------------------------------


 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Agent, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to, in the case of US Dollar
Loans, US Base Rate Loans with respect to the Canadian Borrower or US Prime Rate
Loans with respect to the US Borrowers and, in the case of Cdn. Dollar Loans,
Cdn. Prime Rate Loans, in each case as described in the preceding subsection. 
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrowers on the books of Bank of
Montreal with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower Agent.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan or
Bankers’ Acceptance (or BA Equivalent Note) may be continued or converted only
on the last day of an Interest Period for such Eurocurrency Rate Loan or
Bankers’ Acceptance (or BA Equivalent Note), as applicable.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurocurrency Rate Loans or Bankers’ Acceptances (or BA Equivalent Notes)
without the consent of the Required Lenders.  During the existence of an Event
of Default, unless the Required Lenders consent, (i) all Eurocurrency Rate Loans
shall be converted to US Base Rate Loans with respect to the Canadian Borrower
and US Prime Rate Loans with respect to the US Borrowers and (ii) all Bankers’
Acceptances (or BA Equivalent Notes) upon their maturity shall be converted to
Cdn. Prime Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower Agent
and the Lenders of the interest rate or discount rate, as applicable, applicable
to any Interest Period for Eurocurrency Rate Loans or Bankers’ Acceptances (or
BA Equivalent Notes) upon determination of such interest rate.  The
determination of the Eurocurrency Rate or BA Discount Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.  Any change in the
US Base Rate, US Prime Rate or Cdn. Prime Rate shall be effective on the date
the change becomes effective generally without the necessity for any notice.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Eurocurrency Rate Loans and
Bankers’ Acceptances (or BA Equivalent Notes), there shall not be more than ten
(10) Interest Periods in effect at any one time.

 

55

--------------------------------------------------------------------------------


 

2.03.       Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers on their own behalf, or
on behalf of their Subsidiaries, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below (provided that
the Borrower requesting any issuance of a Letter of Credit shall be primarily
obligated to the extent a Letter of Credit is issued on behalf of a Subsidiary
of such Borrower), and (2) to honor drafts under the Letters of Credit made in
accordance with the terms of such Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrowers and their Subsidiaries; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if, as
of the date of such L/C Credit Extension, after giving effect thereto (w) Total
Outstandings would exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, would exceed such Lender’s
Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit or (z) the aggregate Outstanding Amount of all of
Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C
Issuer Limit.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit issued (x)
under the Existing Credit Agreement and (y) issued by Bank of Montreal or The
Toronto-Dominion Bank under the CPILP Revolvers, in each case, shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)           No L/C Issuer shall be obligated to issue any Letter of Credit,
if:

 

(A)          the expiry date of such requested Letter of Credit would occur more
than 365 days after the date of issuance or last extension, unless such L/C
Issuer and the Required Lenders have approved such expiry date, in each case,
other than (x) the Existing Letters of Credit issued by Bank of Montreal or The
Toronto-Dominion Bank under the CPILP Revolvers that have an expiry date of more
than 365 days after the Closing Date, and (y) the Letters of Credit issued on
the Closing Date with respect to the support of the Existing Letters of Credit
issued by The Royal Bank of Canada under the CPILP Revolvers that have an expiry
date of more than 365 days after the Closing Date; or

 

56

--------------------------------------------------------------------------------


 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless such L/C Issuer and all the
Lenders have approved such expiry date.

 

(C)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(D)          the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

 

(E)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or a standby Letter of
Credit or such lesser amount as accepted by such L/C Issuer in its sole
discretion;

 

(F)           such Letter of Credit is to be denominated in a currency other
than US Dollars or Cdn. Dollars;

 

(G)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

 

(H)          the purpose is not consistent with Section 6.12 or the form of the
proposed Letter of Credit is not reasonably satisfactory to Administrative Agent
and such L/C Issuer in their respective reasonable discretion; or

 

(I)            a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrowers or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of

 

57

--------------------------------------------------------------------------------


 

Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iii)          No L/C Issuer shall be required to amend any Letter of Credit to
increase the amount thereof, or extend the maturity thereof, if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv)          No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B)  as additionally provided herein with respect to such L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowers delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Agent.  Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent (x) with respect to US Dollar Letters of
Credit, not later than 2:00 p.m. (Eastern time) at least 3 Business Days (or
such later date andtime as such L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be and (y) with respect to Cdn. Dollar Letters of Credit
denominated in Cdn. Dollars, not later than 2:00 p.m. (Eastern time) at least 3
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether

 

58

--------------------------------------------------------------------------------


 

such Letter of Credit is a US Dollar Letter of Credit or a Cdn. Dollar Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require. 
The Borrower Agent hereby agrees to provide any and all “know your customer” or
other similar information required by applicable law regarding the beneficiary
of any Letter of Credit reasonably requested in writing by an L/C Issuer prior
to the issuance of any Letter of Credit.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower Agent and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless such L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least 1 Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

(iii)          The Lenders shall be deemed to have authorized (but may not
require) each L/C Issuer to permit, in its sole discretion, the renewal of any
Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”) at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuers shall not permit
any such renewal if (A) such L/C Issuer has reasonably determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is 5 Business Days before the non-renewal
notice date set forth in such Auto-Renewal Letter of Credit or, if not
designated, the annual anniversary of the issuance thereof, that (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Borrowers that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

59

--------------------------------------------------------------------------------


 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower Agent and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower Agent and the Administrative Agent thereof.

 

(A)          Not later than 10:00 a.m. (Eastern time) with respect to US Dollar
Letters of Credit on the date of any payment by such L/C Issuer under a US
Dollar Letter of Credit (each such date, a “US Honor Date”), the Borrowers shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Borrowers fail to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the US Honor Date, the amount of the unreimbursed drawing (the “US
Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof. 
In such event, the Borrowers shall be deemed to have requested a Borrowing of US
Prime Rate Loans to be disbursed on the US Honor Date in an amount equal to the
US Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of US Prime Rate Loans, subject to the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).

 

(B)          Not later than 10:00 a.m. (Eastern time) with respect to Cdn.
Dollar Letters of Credit on the date of any payment by such L/C Issuer under a
Cdn. Dollar Letter of Credit (each such date, a “Cdn. Honor Date”), the
Borrowers shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Cdn.  Honor Date, the amount of the unreimbursed
drawing (the “Cdn. Unreimbursed Amount”), and the amount of such Lender’s Pro
Rata Share thereof.  In such event, the Borrowers shall be deemed to have
requested a Borrowing of Cdn. Prime Rate Loans to be disbursed on the Cdn. Honor
Date in an amount equal to the Cdn. Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02(a), but subject to the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).

 

(C)          Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing.

 

60

--------------------------------------------------------------------------------

 

(ii)           With respect to US Letters of Credit, each Lender (including the
Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
2.03(c)(i)(A) make funds available to the Administrative Agent for the account
of each of the applicable L/C Issuers at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share of the US Unreimbursed Amount, not later than
2:00 p.m. (Eastern time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a US Base Rate Loan or US Prime Rate Loan, as applicable, to the applicable
Borrower in such amount.  With respect to Cdn. Letters of Credit, each Lender
(including the Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i)(A) make funds available to the Administrative Agent for the
account of each of the applicable L/C Issuers at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Cdn. Unreimbursed Amount,
not later than 2:00 p.m. (noon) (Eastern time) on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Cdn. Prime Rate Loan, to the applicable Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuers.

 

(iii)          With respect to (A) any US Unreimbursed Amount that is not fully
refinanced by a Borrowing of US Base Rate Loans or US Prime Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the applicable Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the US
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate and (B) any Cdn. Unreimbursed Amount that is not fully refinanced
by a Borrowing of Cdn. Prime Rate Loans, in the applicable currency, because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Canadian Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Cdn. Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 
In such event, each Lender’s payment to the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse an L/C Issuer for any amount drawn under any Letter
of Credit issued by such L/C Issuer, interest in respect of such Lender’s Pro
Rata Share of such amount shall be solely for the account of such L/C Issuer.

 

61

--------------------------------------------------------------------------------


 

(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowers of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the L/C Issuers for the amount of any payment made by any L/C Issuer
under any Letter of Credit issued by it, together with interest as provided
herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of any of the L/C Issuers any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii) or in accordance with Section 2.02(i), the
applicable L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation.  A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related applicable Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall

 

62

--------------------------------------------------------------------------------


 

pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause (ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuers for each drawing under each Letter of Credit and to
repay each associated L/C Borrowing, shall in each case, be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the applicable Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the applicable
Borrower, except for the gross negligence or willful misconduct in connection
with its payment of a Letter of Credit.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance

 

63

--------------------------------------------------------------------------------


 

with the Borrowers’ instructions or other irregularity, the Borrower Agent will
immediately notify the applicable L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, none of the L/C Issuers shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent or any of their Related Parties, nor any
of the respective correspondents, participants or assignees of any of the L/C
Issuers, shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application.  The Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent or any of their Related Parties, nor any of the respective
correspondents, participants or assignees of any of the L/C Issuers, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral.

 

(i)            Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, (iii) if Availability is less than
zero after giving

 

64

--------------------------------------------------------------------------------


 

effect to the prepayment of outstanding Loans pursuant to Section 2.04(b), or
(iv) if any demand for Cash Collateralization has been made under Section
8.02(c), the Borrowers shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be).  Sections 2.04 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent or any L/C Issuer, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.14(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  The Borrowers hereby grant to
the Administrative Agent, for the benefit of each of the L/C Issuers and the
other Secured Parties, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked deposit accounts at Bank of Montreal.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(ii)           Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.03 or 8.02(c) in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Obligations, and obligations to fund participations therein for
which the Cash Collateral was provided (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation), it
being agreed that Cash Collateral provided in respect of obligations of
Defaulting Lenders to L/C Issuers shall be applied on a pro rata basis as set
forth in Section 2.14(a)(ii).

 

(iii)          Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and not otherwise applied in
accordance with Section 2.03(g)(ii) shall be released promptly following (A) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto or (B) the Administrative Agent’s reasonable good faith determination
that there exists excess Cash Collateral; provided, however, that Cash
Collateral furnished by or on behalf of the Borrowers shall not be released
during the continuance of an Event of Default (and following application as
provided in this Section 2.03 may be otherwise applied in accordance with
Section 8.03).

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower Agent when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform

 

65

--------------------------------------------------------------------------------


 

Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  (i) The Borrowers shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, a Letter of Credit fee for each Letter of Credit equal to the L/C
Rate times the daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit).  Such Letter of Credit fees shall be computed on a quarterly basis
in arrears.  Such Letter of Credit fees shall be due and payable on (i) the
first Business Day after the end of each March, June, September and December,
commencing on the first such date to occur after the issuance of such Letter of
Credit, (ii) on the Letter of Credit Expiration Date and (iii) thereafter on
demand.  If there is any change in the L/C Rate during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
L/C Rate separately for each period during such quarter that such L/C Rate was
in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrowers shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer equal to 1/4 of 1% (0.250%) per annum times the daily maximum amount
available to be drawn under such Letter of Credit on the date such Letter of
Credit is issued or renewed.  Such fee shall be due and payable on (i) the date
of issuance of each Letter of Credit, and (ii) annually on each anniversary of
such issuance date if such Letter of Credit is renewed or has an expiry date
more than 365 days, in each case, as permitted under this Agreement.  In
addition, the Borrowers shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect in connection with Letters of
Credit issued by such L/C Issuer.  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

2.04.       Prepayments.

 

(a)           The Borrowers may, upon notice to the Administrative Agent by the
Borrower Agent, at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than (A) 2:00 p.m. (Eastern
time) 3 Business Days prior to any date of prepayment of Eurocurrency Rate Loans
or Cash Collateralization of Bankers’ Acceptances (or BA Equivalent Notes), (B)
10:00 a.m. (Eastern time) on the date of prepayment of US Base Rate Loans and US
Prime Rate Loans, and (C) 10:00 a.m. (Eastern time) on the date of prepayment of
Cdn. Prime Rate Loans (ii) any prepayment of Eurocurrency Rate Loans or Cash
Collateralization Bankers’ Acceptances (or BA

 

66

--------------------------------------------------------------------------------


 

Equivalent Notes) shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment (or Cash Collateralization with respect to Bankers’ Acceptances and
BA Equivalent Notes) and whether such Loans are Eurocurrency Rate Loans,
Bankers’ Acceptances (or BA Equivalent Notes) or Base Rate Loans and whether
such Loans are US Dollar Loans or Cdn. Dollar Loans.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05 with respect to Eurocurrency Rate
Loans.  Each such prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Pro Rata Shares.  With respect to Bankers’
Acceptances (and BA Equivalent Notes), the amount of such prepayment shall be
held as Cash Collateral to be applied against the liability of the applicable
Lender upon the maturity of such Bankers’ Acceptance or BA Equivalent Note being
so prepaid.

 

(b)           Notwithstanding anything herein to the contrary, if an Overadvance
exists as a result of currency fluctuations of Loans and Letters of Credit
denominated in Cdn. Dollars, Borrowers shall, on the sooner of Administrative
Agent’s demand or the first Business Day after any Borrower has actual knowledge
thereof, repay the outstanding Cdn. Dollar Loans and/or Cash Collateralize
outstanding L/C Obligations with respect to Cdn. Dollar Letters of Credit, in an
amount such that after giving effect to such repayment of Cdn. Dollar Loans or
Cash Collateralization of L/C Obligations with respect to Cdn. Dollar Letters of
Credit, Total Outstandings do not exceed the Aggregate Commitments.

 

2.05.       Termination or Reduction of Commitments.  The Borrowers may, upon
notice to the Administrative Agent by the Borrower Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. (Eastern time) 2 Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds Aggregate Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess; provided, further, that any such reduction is subject to the Borrowers’
right to subsequently increase the Aggregate Commitments pursuant to Section
2.17.  Other than as set forth in clause (iv) above, the amount of any such
Aggregate Commitment reduction shall not be applied to the Letter of Credit
Sublimit or unless otherwise specified by the Borrower Agent.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate

 

67

--------------------------------------------------------------------------------


 

Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share.  All facility and
utilization fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.06.       Bankers’ Acceptances

 

(a)           To facilitate the issuance of Bankers’ Acceptances pursuant to
this Agreement, the Canadian Borrower irrevocably appoints each Lender from time
to time as the attorney-in-fact of the Canadian Borrower to execute, endorse and
deliver on behalf of the Borrowers drafts in the forms prescribed by such Lender
(if such Lender is a BA Lender) for Bankers’ Acceptances denominated in Cdn.
Dollars (each such executed draft that has not yet been accepted by a Lender
being referred to as a “Draft”) or non interest-bearing promissory notes of the
Canadian Borrower in favour of such Lender (if such Lender is a Non BA Lender)
(each such promissory note being referred to as a “BA Equivalent Note”).  Each
Bankers’ Acceptance and BA Equivalent Note executed and delivered by a Lender on
behalf of the Canadian Borrower as provided for in this Section 2.06 will be as
binding upon the Borrowers as if it had been executed and delivered by a duly
authorized officer of each of the Borrowers.

 

(b)           Notwithstanding the provisions of Section 2.06(a), the Canadian
Borrower will from time to time as required by the applicable Lender provide to
(a) each BA Lender an appropriate number of Drafts drawn by the Canadian
Borrower upon such BA Lender and either payable to a clearing service (if such
BA Lender is a member thereof) or payable to the Canadian Borrower and endorsed
in blank by the Canadian Borrower (if such BA Lender is not a member of such
clearing service), and (b) each Non BA Lender an appropriate number of BA
Equivalent Notes in favour of such Non BA Lender.  The dates, maturity dates and
face amounts of all Drafts and BA Equivalent Notes delivered by the Canadian
Borrower must be left blank, to be completed by the Lenders as required by this
Agreement.  Each Lender to which a Draft or BA Equivalent Note has been
delivered by the Canadian Borrower will exercise the same degree of care in the
custody of such Draft or BA Equivalent Note as such Lender would exercise with
respect to its own property kept at the place at which the Drafts or BA
Equivalent Notes are ordinarily kept by such Lender.  Each Lender, upon the
written request of the Canadian Borrower, will promptly advise the Canadian
Borrower of the number and designation, if any, of the Drafts and BA Equivalent
Notes then held by it.  No Lender will be liable for its failure to accept a
Draft or purchase a BA Equivalent Note as required by this Agreement if the
cause of such failure is, in whole or in part, due to the failure of the
Canadian Borrower to provide on a timely basis appropriate Drafts or BA
Equivalent Notes to the applicable Lender as requested by such Lender on a
timely basis.

 

(c)           Promptly following receipt of a Loan Notice requesting Bankers’
Acceptances, the Administrative Agent will (a) advise each BA Lender of the face
amount and the term of the Draft to be accepted by it, and (b) advise each
applicable Non BA Lender of the face amount and term of the BA Equivalent Note
to be purchased by it.  All Drafts to be accepted from time to time by each BA
Lender that is a member of a clearing service will be payable to such clearing
service.  The term of all Bankers’

 

68

--------------------------------------------------------------------------------


 

Acceptances and BA Equivalent Notes issued pursuant to any Loan Notice must be
identical.  Each Bankers’ Acceptance and BA Equivalent Note must be dated the
date such Bankers’ Acceptance or BA Equivalent Note is disbursed and issued and
will be for a term of one, two, three or six months, provided that in no event
will the term of a Bankers’ Acceptance or a BA Equivalent Note extend beyond the
Maturity Date.  The face amount of the Draft (or the aggregate face amount of
the Drafts) to be accepted at any time by each Lender that is a BA Lender, and
the face amount of the BA Equivalent Note (or the aggregate face amount of the
BA Equivalent Notes) to be purchased at any time by each Lender that is a Non BA
Lender, will be determined by the Administrative Agent based upon the amounts of
their respective Commitments; provided, that, if the face amount of a Draft or
BA Equivalent Note which would otherwise be accepted or purchased by a Lender
would not be Cdn$100,000 or a whole multiple thereof, the face amount shall be
increased or reduced by the Agent in its sole discretion to Cdn$100,000 or the
nearest whole multiple of that amount, as appropriate; provided that after such
issuance, no Lender shall have aggregate outstanding Loans in excess of its
Commitment.

 

(d)           Each BA Lender will complete and accept on the applicable date on
which a Bankers’ Acceptance or BA Equivalent is disbursed, a Draft having a face
amount (or Drafts having the face amounts) and term advised by the
Administrative Agent pursuant to Section 2.06(c).  Each applicable BA Lender
will purchase on the applicable date on which a Bankers’ Acceptance or BA
Equivalent is disbursed all Bankers’ Acceptances accepted by it, for an
aggregate price equal to the BA Discount Proceeds of such Bankers’ Acceptances. 
The Canadian Borrower will ensure that there is delivered to each applicable BA
Lender that is a member of a clearing service, and such BA Lender is hereby
authorized to release, the Bankers’ Acceptance accepted by it to such clearing
service upon receipt of confirmation that such clearing service holds such
Bankers’ Acceptance for the account of such BA Lender.

 

(e)           Each Non BA Lender, in lieu of accepting Drafts or purchasing
Bankers’ Acceptances on any date such Bankers’ Acceptance is disbursed, will
complete and purchase from the Canadian Borrower on the date such Bankers’
Acceptance is disbursed, of a BA Equivalent Note in a face amount and for a term
identical to the face amount and term of the Drafts that such Non BA Lender
would have been required to accept on such date that such Bankers’ Acceptance is
disbursed if it were a BA Lender, for a price equal to the BA Discount Proceeds
of such BA Equivalent Note (determined as if such BA Equivalent Note were a
Bankers’ Acceptance).  Each Non BA Lender will be entitled, without charge, to
exchange any BA Equivalent Note held by it for two or more BA Equivalent Notes
of identical date and aggregate face amount, and the Canadian Borrower will
execute and deliver to such Non BA Lender such replacement BA Equivalent Notes
and such Non BA Lender will return the original BA Equivalent Note to the
Canadian Borrower for cancellation.

 

(f)            The Canadian Borrower will pay to each BA Lender in respect of
each Draft tendered by the Canadian Borrower to and accepted by such BA Lender,
and to each Non BA Lender in respect of each BA Equivalent Note tendered to and
purchased by such Non BA Lender, as a condition of such acceptance or purchase,
the BA Stamping Fee.  A Lender is entitled to deduct and retain for its own
account the amount of such fee

 

69

--------------------------------------------------------------------------------


 

from the amount to be transferred by such Lender to the Administrative Agent for
the account of the Canadian Borrower pursuant to this Agreement in respect of
the sale of the related Bankers’ Acceptance or of such BA Equivalent Note.

 

(g)           On the date of maturity of each Bankers’ Acceptance or BA
Equivalent Note, the Borrowers will pay to the Administrative Agent, for the
account of the holder of such Bankers’ Acceptance or BA Equivalent Note, in Cdn.
Dollars an amount equal to the face amount of such Bankers’ Acceptance or BA
Equivalent Note, as the case may be.  The obligation of the Canadian Borrower to
make such payment will not be prejudiced by the fact that the holder of such
Bankers’ Acceptance is the Lender that accepted such Bankers’ Acceptances.  No
days of grace may be claimed by the Canadian Borrower for the payment at
maturity of any Bankers’ Acceptance or BA Equivalent Note.  If any Borrower does
not make such payment from the proceeds of a Loan obtained under this Agreement
or otherwise, the amount of such required payment will be deemed to be a Cdn.
Prime Rate Loan to the Canadian Borrower from the Lender that accepted such
Banker’s Acceptance or purchased such BA Equivalent Note.

 

(h)           The signature of any duly authorized officer of the Canadian
Borrower on a Draft or a BA Equivalent Note may be mechanically reproduced in
facsimile, and all Drafts and BA Equivalent Notes bearing such facsimile
signature will be as binding upon the Canadian Borrower as if they had been
manually signed by such officer, notwithstanding that such Person whose manual
or facsimile signature appears on such Draft or BA Equivalent Note may no longer
hold office at the date of such Draft or BA Equivalent Note or at the date of
acceptance of such Draft by a BA Lender or at any time thereafter.

 

2.07.       Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           In the event any amount due hereunder or under any other Loan
Document (including, without limitation, any interest payment) is not paid when
due (whether by acceleration or otherwise), the Borrowers shall pay interest on
such unpaid amount (including, without limitation, interest on interest) at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Law.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before

 

70

--------------------------------------------------------------------------------

 

and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.08.       Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Commitment Fee at a per annum rate equal to the Applicable Rate on the average
daily Available Aggregate Commitment from the date hereof to and including the
Maturity Date.  The Commitment Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date (and,
if applicable, thereafter on demand).  The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  For purposes of determining the Available
Aggregate Commitment, the US Dollar Equivalent of Cdn. Dollar Loans shall be
calculated on the basis of the Bank of Canada noon spot rate in effect on the
first Business Day of each month.

 

(b)           Upfront Fees.  On the Closing Date, the Borrowers shall pay to the
Administrative Agent for the ratable benefit of each of the Lenders an upfront
fee in an amount equal to which is 0.75% of the total amount each such Lender’s
Commitment.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(c)           Other Fees.  The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.  On the Closing
Date, the Borrowers shall pay to the Administrative Agent for the ratable
benefit of the Lenders the other fees set forth in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.09.       Computation of Interest and Fees.

 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of Montreal’s “prime rate”, whether for Cdn. Dollars
or US Dollars, shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid,

 

71

--------------------------------------------------------------------------------


 

provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day.

 

(b)           Unless otherwise stated, wherever in this Agreement reference is
made to a rate of interest “per annum” or a similar expression is used, such
interest will be calculated on the basis of a calendar year of 365 days or 366
days, as the case may be, and using the nominal rate method of calculation and
not the effective rate method of calculation or on any other basis that gives
effect to the principle of deemed reinvestment of interest.  Interest will
continue to accrue after maturity and default and/or judgment, if any, until
payment thereof, and interest will accrue on overdue interest, if any.

 

2.10.       Evidence of Debt.

 

(a)           Agent Record; Notes.  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           Lender Records.  In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)           Loan Accounts.  The Administrative Agent shall maintain in
accordance with its usual and customary practices an account or accounts for
each of the US Borrowers and the Canadian Borrower (“Loan Accounts”) evidencing
the Indebtedness of the Borrowers resulting from each Loan or issuance of a
Letter of Credit from time to time.  Any failure of the Administrative Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of Borrowers to pay any amount owing
hereunder.  The Administrative Agent may maintain a single Loan Account in the
name of the Canadian Borrower and a single Loan Account in the name of

 

72

--------------------------------------------------------------------------------


 

each of APG and APT, and each Borrower confirms that such arrangement shall have
no effect on the joint and several character of its liability for the
Obligations.

 

(d)           Entries Binding.  Entries made in the Loan Accounts shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Accounts is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
the Administrative Agent in writing within 30 days after receipt or inspection
that specific information is subject to dispute.

 

2.11.       Payments Generally.

 

(a)           Payments.

 

(i)            All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in US Dollars or Cdn. Dollars, as applicable, and in Same Day Funds
(A) with respect to the payments in US Dollars, not later than 2:00 p.m.
(Eastern time) on the date specified herein and (B) with respect to payments in
Cdn.  Dollars, not later than 2:00 p.m. (Eastern time) on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 3:00 p.m. (Eastern time)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in Cdn. 
Dollars, such Borrower shall make such payment in US Dollars in the US Dollar
Equivalent of the Cdn. Dollar payment amount.

 

(ii)           The Administrative Agent may (but shall not be required to), in
its discretion, retain any payments or other funds received by the
Administrative Agent that are to be provided to a Defaulting Lender hereunder,
and may apply such funds to such Lender’s defaulted obligations or readvance the
funds to Borrowers in accordance with this Agreement.  The failure of any Lender
to fund a Loan, to make any payment in respect of L/C Obligations or to
otherwise perform its obligations hereunder shall not relieve any other Lender
of its obligations, and no Lender shall be responsible for default by another
Lender.  The Lenders and the Administrative Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any Borrower)
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral

 

73

--------------------------------------------------------------------------------


 

proceeds thereunder, a Defaulting Lender shall not be deemed to be a “Lender”
until all its defaulted obligations have been cured.

 

(iii)          The Loans, L/C Obligations and other Obligations shall constitute
one general obligation of the Borrowers and (unless otherwise expressly provided
in any Loan Document) shall be secured by the Liens in favor of the
Administrative Agent and the Collateral Agent, as applicable, for the benefit of
the Secured Parties, upon all Collateral; provided, however, that the
Administrative Agent and each Lender shall be deemed to be a creditor of, and
the holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.

 

(iv)          All repayments, prepayments or reimbursements with respect to
Loans, Letters of Credit and other Obligations of the US Borrowers shall be made
to the Administrative Agent’s Office in Chicago and, subject to the discretion
of the Administrative Agent in Section 2.11(a)(i), all repayments, prepayments
or reimbursements with respect to Loans, Letters of Credit and other Obligations
of the Canadian Borrower shall be made to the Administrative Agent’s Office in
Toronto.

 

(b)           Payment after Business Day.  If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(c)           Failure to Make Payment.  Unless the Borrower Agent or any Lender
has notified the Administrative Agent, prior to the date any payment is required
to be made by it to the Administrative Agent hereunder, that the Borrowers or
such Lender, as the case may be, will not make such payment, the Administrative
Agent may assume that the Borrowers or such Lender, as the case may be, have or
has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto.  If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:

 

(i)            if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect for amounts in US Dollars (and at the Administrative Agent’s cost of
funds for amounts in Cdn. Dollars); and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in

 

74

--------------------------------------------------------------------------------


 

immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect for amounts in US Dollars (and at the Administrative
Agent’s cost of funds for amounts in Cdn. Dollars). If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing.  If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)           Return of Funds.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(e)           Obligations of Lenders.  The obligations of the Lenders hereunder
to make Loans and to fund participations in Letters of Credit are several and
not joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)            Manner of Obtaining Loans.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

2.12.       Sharing of Payments.  If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as

 

75

--------------------------------------------------------------------------------


 

shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loans or such participations, as the case may be, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

2.13.       Marshaling; Payments Set Aside.  None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations.  If any payment by or on behalf of Borrowers
is made to the Administrative Agent, any L/C Issuer or any Lender, or the
Administrative Agent, any L/C Issuer or any Lender exercises a right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred.

 

2.14.       Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be restricted as set forth in Section 10.1.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to

 

76

--------------------------------------------------------------------------------


 

Section 8.03 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.8), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers
hereunder; third, if so determined by the Administrative Agent or requested by
any L/C Issuer, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrowers may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts owing to the Lenders or the L/C Issuers as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or any L/C
Issuer against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Advances owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with the terms of this Agreement or (y) following termination of this
Agreement (including the termination of all Letters of Credit issued hereunder)
and the payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all amounts, if any, held in a deposit account pursuant to this
Section 2.14(a) shall be returned to such Lender or Defaulting Lender, as
applicable.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting

 

77

--------------------------------------------------------------------------------


 

Lender) and (y) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.03(i).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the Pro Rata Share of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate outstanding principal amount of the Loans of that
Lender.

 

(b)           Defaulting Lender Cure.  If a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, as
reasonably determined by the Borrowers, the Administrative Agent and each L/C
Issuer, such Defaulting Lender shall no longer be deemed to be a Defaulting
Lender and the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares (without giving effect
to Section 2.14(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender

 

2.15.       Effect of Termination; Survival.  On the effective date of any
termination of the entire Commitments, all Obligations (other than Bank Product
Debt and Swap Obligations) shall be immediately due and payable, and any Lender
may terminate its and its Affiliates’ Bank Products or Swap Contracts if
expressly permitted to do so in the agreements relating to such Bank Products or
such or Swap Contracts, as applicable.  All undertakings of the Borrowers
contained in the Loan Documents shall survive any termination, and the
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents until Full Payment of the
Obligations.  Sections 2.03, 3.01, 3.03, 3.04, 3.05 and 10.04, this Section,
Articles III and IX, and the obligation of each Loan Party and Lender with
respect to each indemnity given by it in any Loan Document, shall, in each case,
survive termination of the Aggregate Commitments, Full Payment of the
Obligations and any release relating to this credit facility.

 

78

--------------------------------------------------------------------------------


 

2.16.       Repayment of Loans.  The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

 

2.17.       Increase Option.  The Borrowers may from time to time elect to
increase the Aggregate Commitments, in each case in minimum increments of
$10,000,000 or such lower amount as the Borrowers and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases does not exceed $50,000,000.  The Borrowers may arrange for any
such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments, or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender and each Increasing Lender shall be subject to the reasonable
approval of the Borrowers, the Administrative Agent, and each LC Issuer and
(ii) (x) in the case of an Increasing Lender, the Borrowers and such Increasing
Lender execute an agreement substantially in the form of Exhibit H hereto, and
(y) in the case of an Augmenting Lender, the Borrowers and such Augmenting
Lender execute an agreement substantially in the form of Exhibit I hereto.  No
consent of any Lender (other than the Lenders participating in the increase)
shall be required for any increase in Revolving Commitments pursuant to this
Section 2.17.  Increases and new Commitments created pursuant to this
Section 2.17 shall become effective on the date agreed by the Borrowers, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Aggregate Commitments (or in the Commitment of
any Lender) shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase, (A) the conditions set
forth in paragraphs (a), (b) and (c) of Section 4.2 shall be satisfied or waived
by the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrowers and (B) the Borrowers shall be in pro forma compliance with the
covenants contained in Section 7.11 for the previous four-quarter period for
which financial statements have been delivered and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the date hereof
as to the corporate power and authority of the Borrowers to borrow hereunder
after giving effect to such increase.  On the effective date of any increase in
the Aggregate Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Loans of all the Lenders
to equal its Pro Rata Share of such outstanding Loans, and (ii) the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Loans as of the
date of any increase in the Aggregate Commitments (with such reborrowing to
consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower Agent, in accordance with the
requirements of Section 2.02).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, (x) in respect of
each Eurocurrency Rate Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 3.06 and (y) in respect of each
Bankers’ Acceptance (or BA Equivalent Note), shall be Cash Collateralized by the

 

79

--------------------------------------------------------------------------------


 

Borrowers in accordance with the provisions of Section 2.04(a), in each case, if
the deemed payment occurs other than on the last day of the related Interest
Periods.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.       Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by the Borrowers, then the Borrowers shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Administrative Agent, Lender
or L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes with respect to
this Agreement or any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) paid by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrowers to a Governmental Authority, the Borrower
Agent shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

80

--------------------------------------------------------------------------------

 

(e)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower Agent (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower Agent or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrower Agent or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is resident for tax purposes in the United States, (A) any
Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; and (B) any Foreign Lender shall deliver to the
Borrower Agent and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(A)          executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(B)          executed originals of Internal Revenue Service Form W-8ECI,

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Canadian Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (3) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code (a “US Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN,

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY,

 

81

--------------------------------------------------------------------------------


 

accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, a U.S. Tax Compliance Certificate, Internal Revenue Service
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner, or

 

(E)           executed originals of any other form prescribed by applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Borrower Agent to determine
the withholding or deduction required to be made.

 

(f)            FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at such time
or times prescribed by applicable Law and at such time or times reasonably
requested by the Borrowers or the Administrative Agent (i) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (ii) other documentation reasonably requested by the
Borrowers and the Administrative Agent sufficient for the Administrative Agent
and the Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements.

 

Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.  In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.

 

(g)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such L/C Issuer, as the
case may

 

82

--------------------------------------------------------------------------------


 

be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agree to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority.  The Administrative Agent, any
Lender and any L/C Issuer shall use commercially reasonable efforts to obtain a
refund of Indemnified Taxes to which, in its sole discretion, it determines it
is entitled.  This subsection shall not be construed to require the
Administrative Agent, any Lender or such L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02.       Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans or Bankers’ Acceptances, or to determine or charge
interest rates based upon the Eurocurrency Rate or Bankers’ Acceptances, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or Bankers’ Acceptances or to convert Base Rate
Loans to Eurocurrency Rate Loans or Bankers’ Acceptances, as applicable shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender into US Base Rate Loans or US Prime Rate
Loans, as applicable, and convert all Bankers’ Acceptances (or BA Equivalent
Notes) of such Lender into Cdn. Prime Rate Loans, as applicable, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans or Bankers’ Acceptances to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans or Bankers’ Acceptances.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest, if any, on the amount
so prepaid or converted.

 

3.03.       Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a Bankers’ Acceptance (or BA Equivalent Note), as applicable, or a conversion
to or continuation thereof that (a) US Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or a Bankers’ Acceptance (or BA
Equivalent Note), as applicable, (b) adequate and reasonable means do not exist
for determining the Eurocurrency LIBOR Rate or BA Discount Rate, as applicable,
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or a Bankers’ Acceptance (or BA Equivalent Note), as applicable, or (c) the
Eurocurrency LIBOR Rate or BA Discount Rate, as applicable, for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or a Bankers’
Acceptance (or BA Equivalent Note), as applicable, does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter, the

 

83

--------------------------------------------------------------------------------


 

obligation of the Lenders to make or maintain Eurocurrency Rate Loans or a
Bankers’ Acceptance (or BA Equivalent Note), as applicable, shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or a Bankers’ Acceptance (or BA Equivalent Note), as
applicable, or, failing that, will be deemed to have converted such request into
a request for a Borrowing of (a) US Base Rate Loans to the Canadian Borrower or
US Prime Rate Loans to the US Borrowers, as applicable, in the amount specified
therein with respect to Eurocurrency Rate Loans, or (b) Cdn. Prime Rate Loans in
the amount specified therein with respect to Bankers’ Acceptances (or BA
Equivalent Notes).

 

3.04.       Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan or Bankers’
Acceptance made by it, or change the basis of taxation of payments to such
Lender or such L/C Issuer in respect thereof (except for Indemnified Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

84

--------------------------------------------------------------------------------


 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05.       Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower Agent;

 

85

--------------------------------------------------------------------------------


 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in Cdn. Dollars
on its scheduled due date or any payment thereof in a different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan or Bankers’ Acceptance
(or BA Equivalent Note) on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower Agent pursuant to
Section 10.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05 with respect to Eurocurrency Rate Loans, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency LIBOR Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the London interbank Eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06.       Mitigation Obligations.  If any Lender requests compensation under
Section 3.04, or the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder, if, in the judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

3.07.       Circumstances Affecting Cdn. Dollar Availability.  In connection
with any request for a Cdn. Dollar Loan or Cdn. Dollar Letter of Credit
(collectively, the “Cdn. Dollar Extensions”) or a continuation or extension
thereof, if (a) for any reason a fundamental change has occurred in the foreign
exchange or interbank markets with respect to the Cdn. Dollar (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), (b) the
introduction of, or any change in, any Law or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any of Lenders (or any of their applicable lending office) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of Lenders (or any of their applicable lending
office) to honor its obligations to make or maintain any Cdn. Dollar Extensions
or (c) the Lenders are otherwise unable to make a Cdn. Dollar Extension, as a
result of a material disruption to the international currency markets, then the
Administrative Agent shall promptly give notice thereof to the Borrower Agent
and the

 

86

--------------------------------------------------------------------------------


 

other Lenders.  Thereafter, until the Administrative Agent notifies the Borrower
Agent that such circumstances no longer exist, the obligation of Lenders to make
Cdn. Dollar Extensions or any continuation or extension thereof, as applicable,
shall be suspended and the Borrowers shall either (i) repay in full (or cause to
be repaid in full) the then outstanding principal amount of such Cdn. Dollar
Loans, together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such Cdn. Dollar Loans or (ii) convert the
then outstanding principal amount of each such Cdn. Dollar Loans to a
Eurocurrency Rate Loan denominated in US Dollars or a US Base Rate Loan with
respect to the Canadian Borrower or a US Prime Rate Loan with respect to the US
Borrowers, as applicable, as of the last day of such Interest Period; provided
that if the Borrower Agent elects to make such conversion, the Borrowers shall
pay to the Administrative Agent and Lenders any and all costs, fees and other
expenses, if any, incurred by the Administrative Agent and Lenders in effecting
such conversion.

 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.01.       Conditions to Closing.  This Agreement shall become effective upon,
and the obligation of each Lender to make the initial Credit Extensions on the
Closing Date is subject to, the satisfaction of the following conditions
precedent:

 

(a)           the Administrative Agent shall have received counterparts of this
Agreement and the Notes executed by the Administrative Agent, the Lenders and
the Borrowers;

 

(b)           the Administrative Agent shall have received counterparts of each
Guaranty executed by each of the applicable Guarantors;

 

(c)           the Administrative Agent shall have received copies of all filings
or recordations necessary to perfect its Liens in the Collateral (except in
connection with Real Estate), as well as UCC, Lien and Intellectual Property
searches and other evidence satisfactory to the Administrative Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens;

 

(d)           the Administrative Agent shall have received counterparts of
(i) the Deposit and Disbursement Agreement executed by the Depositary Bank and
each Deposit Loan Party thereto, as applicable, reasonably satisfactory to the
Administrative Agent, and (ii) the Collateral Agency Agreement executed by the
Depositary Bank, the Collateral Agent, the Administrative Agent, the Convertible
Secured Trustee, and acknowledged by each of the Loan Parties, reasonably
satisfactory to the Administrative Agent;

 

(e)           (i) the Administrative Agent shall have received counterparts of
each of the Pledge Agreements executed by each of the Loan Parties party
thereto, (ii) the Administrative Agent and the Collateral Agent, as applicable
shall have received physical delivery of any certificated securities (other than
original stock certificates with respect to CPILP or CPILP GP) or other
Collateral for which possession is the required means for perfection under the
Uniform Commercial Code as in effect on the date hereof in the

 

87

--------------------------------------------------------------------------------


 

State of New York, along with any related stock powers or other similar grants
in favor of the Administrative Agent or the Collateral Agent, as applicable, for
the benefit of the Secured Parties, and (ii) the Administrative Agent shall be
satisfied that the Liens granted to it under the Pledge Agreements and the
Deposit and Disbursement Agreement are Acceptable Security Interests and that
all actions or filings necessary to protect, preserve and validly perfect such
Liens have been (or will be) made, taken or obtained, as the case may be, and
are in full force and effect, as applicable;

 

(f)            the Administrative Agent shall have received Officer’s
Certificates, reasonably satisfactory to it, from a Responsible Officer of the
Borrower Agent on behalf of the Borrowers certifying that, after giving effect
to this Agreement and the transactions hereunder, (i) such Borrower is Solvent;
(ii) no Default or Event of Default exists; and (iii) the representations and
warranties set forth in Article V hereof are true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date; provided,
however, that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects;

 

(g)           the Administrative Agent shall have received an Officer’s
Certificate certified by a Responsible Officer of each Loan Party certifying,
inter alia, (1) true and correct copies of resolutions adopted by the board of
directors, board of managers or other appropriate body of such Loan Party
(A) authorizing the execution, delivery and performance by such Loan Party of
the Loan Documents and other Transaction Documents to which it is or will be a
party and the consummation of the transactions contemplated thereby,
(B) authorizing the Responsible Officer of such Loan Party to negotiate the Loan
Documents and other Transaction Documents to which it is or will be a party on
behalf of such Loan Party, and (C) authorizing the Responsible Officer of such
Loan Party to execute and deliver the Loan Documents and other Transaction
Documents and any related documents, including, without limitation, any
Collateral Document or other guaranty, pledge agreement, security agreement or
other document contemplated by this Agreement; (2) the incumbency and, if such
Responsible Officer is an individual, specimen signatures of the Responsible
Officer of the Loan Parties executing any Loan Documents to which it is a party,
upon which Officer’s Certificate the Collateral Agent, the Administrative Agent
and the Secured Parties shall be entitled to rely until informed of any change
in writing by the applicable Loan Party; and (3) such evidence as the
Administrative Agent may reasonably require to verify that the Loan Parties are
each duly organized or formed, validly existing and in good standing, including
any required approvals of any applicable Government Authority, certified copies
of such Loan Party’s Organization Documents, certificates of organization and/or
good standing;

 

(h)           the Administrative Agent shall have received an Officer’s
Certificate certified by a Responsible Officer of the Canadian Borrower (on
behalf of the Borrowers), certifying that:

 

88

--------------------------------------------------------------------------------


 

(i)            all conditions to the closing of each of (1) the Acquisition
(CPILP) are satisfied or waived and, upon the funding of any Loans and issuance
of any Letters of Credit on the Closing Date in connection with the termination
of the CPILP Revolvers, the Acquisition (CPILP) shall be consummated, (2) the
2011 Note Indenture are satisfied or waived and the Canadian Borrower has
received at least $443,000,000 in connection therewith, which proceeds shall be
applied to the consummation of the Acquisition (CPILP) and the payment of
related transaction fees and expenses;

 

(ii)           upon the effectiveness of the Plan of Arrangement at 12:01 a.m.
on November 5, 2011, in connection with the consummation of the Acquisition
(CPILP), the Canadian Borrower shall own all of the issued Capital Stock and
other equity interests of CPILP and CPILP GP;

 

(iii)          the Total Leverage Ratio of the Canadian Borrower and its
Subsidiaries after giving pro forma effect to the consummation of the
Acquisition (CPILP) and the repayment and termination of the CPILP Revolvers, is
less than 6.50 to 1.00 and providing reasonably detailed evidence of the
calculation of the same;

 

(iv)          attached to such certificate are true and correct copies of each
of (a) the Acquisition Documents (CPILP), (b) the 2011 Note Documents, and
(c) the CPILP Note Documents; and

 

(v)           the aggregate purchase price paid on the Closing Date in
connection with the Acquisition (CPILP), plus the assumption of any Indebtedness
of CPILP in connection with the CPILP Notes and the obligations under the CPI
Preferred Stock, shall not exceed $1,900,000,000.00, plus all reasonable
transaction fees.

 

(i)            the Administrative Agent shall have received (i) executed payoff
letters and, if applicable, UCC-3 Termination Statements or PPSA financing
change statements reasonably acceptable to the Administrative Agent from all the
lenders party to the CPILP Revolvers and any holders of Liens on the assets or
property of CPILP or its Subsidiaries, and (ii) replacement or backstop Letters
of Credit to support (x) any Existing Letters of Credit issued by The Royal Bank
of Canada under its CPILP Revolver and (y) the Existing Letter of Credit issued
for the benefit of China National Electric with an expiration date of
December 14, 2011, in each case, have been issued, or, in connection with the
initial Credit Extensions, will be issued; provided that it is understood and
agreed that the CPILP Notes shall remain outstanding;

 

(j)            the Administrative Agent shall have received written opinions of
Goodmans, LLP, Canadian counsel to the Borrowers and Leonard Street & Dienard,
Professional Association, U.S. counsel to the Borrowers, and such other counsel
of the Borrowers as may be reasonably necessary, in each case, reasonably
satisfactory to the Administrative Agent and including, without limitation,
non-contravention of the 2011 Notes, the Convertible Indentures, and the CPILP
Notes, in each case, with respect to the

 

89

--------------------------------------------------------------------------------


 

execution and delivery of the Credit Agreement and the Loan Documents and the
borrowing of money or providing of guaranties in connection therewith;

 

(k)           since December 31, 2010, no “Material Adverse Effect” (as defined
in the Acquisition Agreement (CPILP)) shall have occurred, in the opinion of the
Administrative Agent or the Arranger, in the business, assets, properties,
liabilities, operations or condition of the Borrowers, and their Subsidiaries
and Unrestricted Subsidiaries and CPILP and its Subsidiaries and Unrestricted
Subsidiaries;

 

(l)            the Borrowers shall certify (pursuant to an Officer’s Certificate
of the Borrower Agent on behalf of the Borrowers ) that no action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or governmental instrumentality that involve any Loan
Document or the Transaction Documents, and that could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect;

 

(m)          the Administrative Agent and the Arranger shall have received
(i) audited consolidated financial statements of CPILP and its Subsidiaries for
the fiscal years ended December 31, 2008, December 31, 2009, and December 31,
2010, (ii) quarterly unaudited consolidated financial statements of CPILP and
the Canadian Borrower for each of the quarters ending March 31, 2011 and
June 30, 2011, (iii) annual consolidated financial projections of the Canadian
Borrower and its Subsidiaries through the fiscal year ending December 31, 2012
after giving effect to the consummation of the Acquisition (CPILP), the 2011
Equity Offering and the issuance of the 2011 Notes, and (iv) pro forma financial
statements giving effect to the Acquisition (CPILP), the 2011 Notes, the 2011
Equity Offering, and the debt financings contemplated herein and related
transactions, which demonstrate, in the Administrative Agent’s and the Lenders’
reasonable judgment, together with all other information then available to the
Administrative Agent and Lenders, that the Borrowers can repay their debts and
satisfy their other obligations as and when they become due, and can comply with
the requirements set forth in Section 7.11;

 

(n)           the Administrative Agent shall have received satisfactory evidence
(including pursuant to an Officer’s Certificate of the Borrower Agent on behalf
of the Borrowers) that the Borrowers have received all governmental, regulatory
and third party consents (including any applicable consents from the holders of
the CPILP Notes), and the Convertible Secured Trustee and approvals as may be
appropriate in connection with this Agreement and the transactions contemplated
hereby, including copies of any material regulatory consents and approvals,
evidences of corporate authority, and such other documents to confirm and
effectuate the Acquisition (CPILP), as may be reasonably requested by the
Administrative Agent and its counsel in writing prior to the Closing Date;

 

(o)           the Borrowers shall have executed and delivered the Fee Letter and
shall have paid all fees and expenses to be paid to the Secured Parties in
connection with the Fee Letter, the Credit Agreement and the other Loan
Documents to the extent due and the Borrowers shall have paid any and all
accrued and unpaid interest, fees and expenses

 

90

--------------------------------------------------------------------------------

 

payable to the “Lenders” (as defined in the Existing Credit Agreement) in
connection with the Existing Credit Agreement; and

 

(p)           each Lender, to the extent requested at least five days prior to
the Closing Date, shall have received all applicable “know your client” and
other related information requested in writing by such Lender prior to the
Closing Date.

 

4.02.       Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension is subject to the following conditions
precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date; provided, however, that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension.

 

(c)           Since the Closing Date no event or events shall have occurred
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

(d)           The Administrative Agent and, if applicable, an L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension submitted by the Borrower Agent shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01.       Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party and each Subsidiary (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to

 

91

--------------------------------------------------------------------------------


 

which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

5.02.       Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any of the
2011 Note Documents, the Convertible Indentures or the Convertible Debentures,
or the CPILP Note Documents, (ii) any other Contractual Obligation to which such
Person is a party, except as such, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect or (iii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its Property is subject, except as such, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (c) violate
any Law, except as such, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

5.03.       Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person or entity (including, without
limitation, any creditor or equity holder of any Borrower or any Guarantor)
(other than those already obtained with respect to any of the 2011 Note
Documents, the Convertible Indentures or the Convertible Debentures, or the
CPILP Note Documents or otherwise, to the extent already obtained or the absence
of which could not reasonably be expected to result in a Material Adverse
Effect) is necessary or required to be obtained or made by any Loan Party as a
condition to the execution, delivery or performance by, or enforcement against,
any Loan Party of any Loan Document.

 

5.04.       Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.  Upon making the initial Credit Extensions and recording the
necessary Collateral Documents, the Liens created by the Collateral Documents
will be Acceptable Security Interests, constituting valid and perfected first
and prior Liens on any Property described therein subject to no other Liens
other than Permitted Liens.

 

5.05.       Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements and the audited financial
statements of CPILP, for the fiscal year ending December 31, 2010 delivered
pursuant to Section 4.01(m), each (i) were prepared in accordance with Cdn. GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii)

 

92

--------------------------------------------------------------------------------


 

fairly present the financial condition of each of the Canadian Borrower and its
consolidated Subsidiaries and Unrestricted Subsidiaries and CPILP and its
consolidated Subsidiaries and Unrestricted Subsidiaries, as applicable, in each
case, as of the date thereof and their results of operations for the period
covered thereby on a pro forma basis in accordance with Cdn. GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) reflect all material Indebtedness and other
liabilities, direct or contingent, of each of the Canadian Borrower and its
consolidated Subsidiaries and Unrestricted Subsidiaries and CPILP and its
consolidated Subsidiaries and Unrestricted Subsidiaries, as applicable, in each
case, as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness on a pro forma basis in accordance with Cdn. GAAP
consistently applied throughout the period covered thereby.

 

(b)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to result in a Material Adverse Effect.

 

5.06.       Litigation.  Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any the Borrowers after reasonable investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or any Unrestricted
Subsidiary of a Borrower or against any of their Properties that (A) purport to
adversely affect any Loan Document or enjoin any of the transactions
contemplated hereby, or (B) if determined adversely, could reasonably be
expected to result in a Material Adverse Effect.

 

5.07.       No Default.  No Default or Event of Default has occurred and is
continuing.  No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

5.08.       Ownership of Property.  Each Loan Party has good and marketable
title to (or valid leasehold interests in) all of its material Real Estate
(except for defects in title that do not materially interfere with its ability
to conduct its business as currently conducted or to utilize such Real Estate
for its intended purposes), and good and marketable title to all of its personal
Property, including all property reflected in any financial statements delivered
to Administrative Agent or Lenders.  All such Properties are free and clear of
Liens, other than Permitted Liens.

 

5.09.       Environmental Compliance.  (i) To the best knowledge of each of the
Borrowers, (ii) to the best knowledge of the other Loan Parties, and (iii) based
on a review conducted by the Loan Parties prior to the Closing Date of the
effect of the then existing Environmental Laws and any claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, except as specifically
disclosed in Schedule 5.09, the Loan Parties have concluded that:  (a) with
respect to the Property of any Loan Party or the operations conducted thereon,
the Loan Parties are in compliance with all applicable Environmental Laws,
except to the extent that any non-compliance could not reasonably be expected to
result in a Material Adverse Effect; (b) the Loan

 

93

--------------------------------------------------------------------------------


 

Parties are not subject to any judicial, administrative, government, regulatory
or arbitration proceeding alleging the violation of any applicable Environmental
Laws or to the best of their knowledge that may lead to claim for cleanup costs,
contribution, remedial work, reclamation, conservation, natural resources
damages or personal injury or to the issuance of a stop-work order, suspension
order, control order, prevention order or clean-up order, except to the extent
that any such proceeding could not reasonably be expected to result in a
Material Adverse Effect; (c) the Loan Parties are not subject to any federal,
provincial, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) the Loan Parties have no
knowledge that any of their predecessors in title to any of their Property and
assets are the subject of any currently pending federal, state, provincial,
local or foreign review, audit or investigation which may lead to a proceeding
referred to in (b) above; (e) the Loan Parties have not filed any notice under
any applicable Environmental Laws indicating past or present treatment, storage
or disposal of, or reporting a release of Hazardous Materials into the
environment where the circumstances surrounding such notice could reasonably be
expected to result in a Material Adverse Effect; and (f) the Loan Parties
possess, and are in compliance with, all approvals, licenses, permits, consents
and other authorizations which are necessary under any applicable Environmental
Laws to conduct their business, except to the extent that the failure to
possess, or be in compliance with, such authorizations could not reasonably be
expected to result in a Material Adverse Effect.

 

5.10.       Insurance.  As of the Closing Date, the properties of the Borrowers
and their respective Subsidiaries and Unrestricted Subsidiaries are insured with
financially sound and reputable insurance companies (with a Best Rating of at
least A7, unless otherwise approved by the Administrative Agent), that are not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are reasonable and customarily carried by companies engaged in a
Similar Businesses and owning similar properties in localities where the
Borrowers or their respective Subsidiaries and Unrestricted Subsidiaries
operate.

 

5.11.       Taxes.  The Borrowers and their Subsidiaries and Unrestricted
Subsidiaries, and with respect to CPILP and its Subsidiaries and Unrestricted
Subsidiaries prior to the Closing Date, to the knowledge of the Borrowers and
the Loan Parties, have filed all Federal, and all material provincial, state and
other material tax returns and reports required to be filed, and have paid all
Federal, and material state, provincial and other material taxes, assessments,
fees and other governmental charges levied or imposed upon any of the Borrowers
or Subsidiary or Unrestricted Subsidiary of any Borrower or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any of the Borrowers or any Subsidiary or Unrestricted
Subsidiary of any Borrower that would, if made, result in a Material Adverse
Effect.

 

5.12.       ERISA Compliance.

 

(a)           Except as could not reasonably be expected to result in a Material
Adverse Effect, each Pension Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Pension
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with

 

94

--------------------------------------------------------------------------------


 

respect thereto and, to the knowledge of each of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification under
circumstances as could reasonably be expected to result in a Material Adverse
Effect.  Except as could not reasonably be expected to result in a Material
Adverse Effect, the US Borrowers and each ERISA Affiliate of the US Borrowers
have made all required contributions to each Pension Plan subject to Section 412
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

 

(b)           There are no pending or, to the knowledge of any of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could be reasonably be expected to result
in a Material Adverse Effect.  There has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan that has resulted or could be reasonably expected to result in
a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
other than as could not reasonably be expected to result in a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability in such amount
as could reasonably be expected to result in a Material Adverse Effect;
(iii) neither US Borrower nor any ERISA Affiliate of the US Borrowers has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) in such amount as could reasonably be expected to
result in a Material Adverse Effect; (iv) neither US Borrower nor any ERISA
Affiliate of the US Borrowers has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would reasonably be expected to result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan in
such amount as could reasonably be expected to result in a Material Adverse
Effect; and (v) neither US Borrower nor any ERISA Affiliate of the US Borrowers
has engaged in a transaction that could reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

 

(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; and (ii) it has been registered as required by Law
and has been maintained in good standing with applicable regulatory Governmental
Authorities except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

5.13.       Subsidiaries.

 

(a)           As of the Closing Date and after giving effect to the Acquisition
(CPILP), the Canadian Borrower has no Subsidiaries or Unrestricted Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13.  All
outstanding shares of stock of each class of each Subsidiary or Unrestricted
Subsidiary of Borrowers have been and will be validly issued and are and will be
fully paid and nonassessable and are and will be

 

95

--------------------------------------------------------------------------------


 

owned, beneficially and of record, by the Borrowers or a Wholly-Owned Subsidiary
of the Borrowers free and clear of any Liens (other than Permitted Liens).

 

(b)           As of the Closing Date, Schedule 1.01(c) sets forth each of the
Loan Parties that shall have delivered a Guaranty on the Closing Date.

 

(c)           As of the Closing Date, the Borrowers have no equity interests and
do not own any Capital Stock in any other corporation, partnership, limited
liability company, or entity other than those specifically disclosed in
Part (c) of Schedule 5.13.

 

(d)           Part (d) of Schedule 5.13 sets forth, as of the Closing Date, an
organizational diagram of the Borrowers and each of their Subsidiaries and
Unrestricted Subsidiaries (after giving effect to the consummation of the
Acquisition (CPILP)).

 

(e)           As of the Closing Date, other than the CP Entities, AP Onondaga,
LLC and Onondaga Renewables LLC, each of the Wholly-Owned Non-Loan Party
Subsidiaries that is not party to a Pledge Agreement or a Guaranty, or whose
Capital Stock or other equity interests have not been pledged pursuant to a
Pledge Agreement, is prohibited under applicable Law, regulation or contractual
provision from (i) Guaranteeing the Obligations, (ii) granting a pledge in the
Capital Stock or other equity interests of its Subsidiaries as collateral
security for the Obligations, or (iii) having its Capital Stock or other equity
interests pledged as collateral security for the Obligations.

 

5.14.       Margin Regulations; Investment Company Act.

 

(a)           No Borrower, no Subsidiary of a Borrower and no Unrestricted
Subsidiary is engaged, principally or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
margin stock.  No Loan proceeds or Letters of Credit will be used by Borrowers
to purchase or carry, or to reduce or refinance any Indebtedness Incurred to
purchase or carry, any margin stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.

 

(b)           None of the Borrowers, any Person Controlling the Borrowers, or
any Subsidiary or Unrestricted Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

5.15.       Disclosure.  No statement, information, report, representation, or
warranty (other than projections) made by any Loan Party in any Loan Document or
in the 2011 Prospectus, the 2011 Offering Memorandum, the Acquisition Documents
(CPILP) or the CPILP Note Agreements when so made (or if dated or otherwise
specified therein, as of such date), or furnished to the Administrative Agent,
the L/C Issuers or any Lender by or at the direction of any Loan Party in
connection with any Loan Document, when so furnished (or if dated or otherwise
specified therein, as of such date) taken as a whole, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein not materially misleading in
light of the circumstances under which such statements are made, after giving
effect to all supplements and updates thereto.  There is no fact known to the
Borrowers or any Loan Party which has caused, or which likely would in the
future in the reasonable judgment of the Borrowers or such Loan Party cause, a
Material Adverse Effect

 

96

--------------------------------------------------------------------------------


 

(except for any economic conditions which affect generally the industry in which
the Borrowers and their Subsidiaries and Unrestricted Subsidiaries conduct
business), that has not been set forth in this Agreement or in the other
documents, certificates, statements, reports and other information furnished in
writing to the Lenders by or on behalf of the Borrowers or any other Loan Party
in connection with the transactions contemplated hereby.

 

5.16.       Intellectual Property; Licenses, Etc.  The Borrowers and their
Subsidiaries and Unrestricted Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where the failure to so own or possess, or such
conflict, could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of the Borrowers, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, by any of the Borrowers or any Subsidiary or Unrestricted Subsidiary
infringes upon any rights held by any other Person, except for any such
infringement that could not reasonably be expected to result in a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of any Borrower, threatened, which, in any
case described in this Section 5.16, could reasonably be expected to result in a
Material Adverse Effect.

 

5.17.       Direct Benefit.  The initial Loans and Letters of Credit hereunder
and all additional Loans and Letters of Credit hereunder are for the direct
benefit of the Borrowers or one or more of the Guarantors.  The Borrowers and
the Guarantors are engaged as an integrated group in the business of energy
production and distribution and related fields, and any benefits to any of the
Borrowers or any Guarantor is a benefit to all of them, both directly or
indirectly, inasmuch as the successful operation and condition of each of the
Borrowers and the Guarantors is dependent upon the continued successful
performance of the functions of the integrated group as a whole.

 

5.18.       Solvency.  Each Borrower and each individual Guarantor and the Loan
Parties on a consolidated basis are Solvent.

 

5.19.       CPILP Note Agreements and Convertible Note Documents.  Before and
after giving effect to the initial Credit Extension contemplated hereunder,
there is no event of default or event or condition that could become an event of
default with notice or lapse of time or both, under the Convertible Note
Indentures (and any legally binding documents related thereto), each of the
CPILP Note Agreements (and any other legally binding documents related thereto)
or the 2011 Note Documents (and any other legally binding documents related
thereto). On the Closing Date, the Convertible Note Indentures, the Convertible
Debentures, each of the CPILP Note Agreements, the CPILP Notes, 2011 Note
Documents and any other legally binding documents executed by the Loan Parties
in connection with any thereof, are each in full force and effect.

 

5.20.       Labor Relations.  No Borrower nor any Subsidiary or Unrestricted
Subsidiary is engaged in any unfair labor practice that could reasonably be
expected to result in a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against any Borrower or any Subsidiary or
Unrestricted Subsidiary or threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any

 

97

--------------------------------------------------------------------------------


 

collective bargaining agreement is so pending against any Borrower or any
Subsidiary or Unrestricted Subsidiary or, to the best of each Borrower’s
knowledge, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against any Borrower or any Subsidiary or
Unrestricted Subsidiary or, to each Borrower’s knowledge, threatened in writing
against any Borrower or any Subsidiary or Unrestricted Subsidiary and (iii) no
union representation petition existing with respect to the employees of any
Borrower or any Subsidiary or Unrestricted Subsidiary and no union organizing
activities are taking place, except with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

5.21.       Undisclosed Liabilities; Absence of Burdensome Obligations.  No Loan
Party granting or subject to a Lien to the Administrative Agent for the benefit
of the Secured Parties (i) is party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent for
the benefit of the Secured Parties on or in respect of their Properties to
secure the Indebtedness and the Collateral Documents, except as otherwise
provided in Section 7.09 or (ii) has any material Indebtedness, contingent
liabilities, off balance sheet liabilities, liabilities for taxes, long term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as reflected in the financial statements referred to in
Section 5.05.

 

5.22.       Validity and Priority of Security Interest.  The provisions of this
Agreement, the Pledge Agreements, and, if applicable, any Security Agreements,
Mortgages (if any) and/or the other Collateral Documents create legal and valid
Liens on all the Collateral in favor of the Administrative Agent and/or
Collateral Agent, as applicable, for the benefit of the Secured Parties, and, if
applicable, such Liens constitute (or will constitute, if applicable, upon the
Collateral Agent’s or the Administrative Agent’s duly filing or recording, as
applicable, of the Mortgages (if any) and any required financing statements, as
applicable, and taking possession or control (including possession of any
certificate of title) of Collateral that may be perfected only by possession or
control) perfected Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on such Collateral except for Permitted Liens.

 

5.23.       Loan Documents related to CPILP.  Subject to the last sentence at
the end of Article VI, immediately upon but not prior to the effectiveness of
the Plan of Arrangement in connection with the Acquisition (CPILP) at 12:01 a.m.
on November 5, 2011, each of the Loan Documents delivered by a CP Entity, or
with respect to a pledge of an interest in any CP Entity and each other
certificate or agreement of a CP Entity delivered on the Closing Date is
effective and shall be deemed to be executed and delivered.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Loan
Party and each Subsidiary and Unrestricted Subsidiary to:

 

98

--------------------------------------------------------------------------------


 

6.01.       Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Secured Party, in form and detail reasonably
satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event, within 90 days after the
end of the fiscal year of the Canadian Borrower, an audited consolidated balance
sheet of the Canadian Borrower and its consolidated Subsidiaries and
Unrestricted Subsidiaries, as at the end of such fiscal year, and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in comparative form the figures for the previous fiscal year, all in
reasonable detail, as audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
selected by the Canadian Borrower, which report and opinion shall be prepared in
accordance with U.S. GAAP and which opinion shall be without any qualification
or exception as to the scope of such audit;

 

(b)           as soon as available, but in any event, within 45 days after the
end of each of the fiscal quarter of each fiscal year of the Canadian Borrower a
consolidated balance sheet of the Canadian Borrower and its consolidated
Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income and cash flows for such fiscal
quarter and for the portion of the Canadian Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous applicable fiscal year and the corresponding
portion of the previous applicable fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Canadian Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Canadian
Borrower and its consolidated Subsidiaries and Unrestricted Subsidiaries in
accordance with U.S. GAAP, subject only to normal year-end audit adjustments and
the absence of footnote; and

 

(c)           at least 60 days after the commencement of each fiscal year of the
Canadian Borrower, a detailed consolidated annual budget for such fiscal year
(the “Annual Budget”) in the same form as approved by the board of directors of
the Canadian Borrower.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.  Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(c) (to the extent any such documents are filed with the SEC
or the Canadian equivalent thereof) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Canadian Borrower has provided notice to the Administrative Agent that such
documents are posted on the publicly available website of the SEC or the
Canadian equivalent thereof.

 

6.02.       Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Secured Party, in form and detail
satisfactory to the Administrative Agent and the Required Lenders;

 

99

--------------------------------------------------------------------------------


 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by Responsible Officers of the Canadian Borrower;

 

(b)           promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Canadian Borrower by independent accountants in connection with the accounts or
books of the Canadian Borrower or any Subsidiary, or any audit of any of them;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the Canadian Borrower, and copies of all annual, regular,
periodic and special reports and registration statements (if any) which the
Canadian Borrower or any US Borrower or CPILP has filed with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto, in each case, (i) which are not confidential in nature, as
permitted by applicable Laws, as required by contractual restrictions not
entered into in contemplation of this Section 6.02(c), as permitted by
recognized principles of privilege or as otherwise determined in good faith by
the Canadian Borrower, and (ii) which are not publicly available on the United
States Securities and Exchange Commission’s Electronic Data Gathering, Analysis
and Retrieval System (or “EDGAR”), the Canadian Securities Administrators System
for Electronic Document Analysis and Retrieval ( or “SEDAR”) or other similar
publicly accessible sources of which the Canadian Borrower provides written
notice to Administrative Agent and the Lenders; and

 

(d)           promptly, such additional information regarding the business,
financial or organizational affairs of the Canadian Borrower or the US Borrowers
or any Subsidiary or Unrestricted Subsidiary as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Canadian Borrower or
its securities) (each, a “Public Lender”).  The Borrowers hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Canadian Borrower or its securities
for purposes of United States Federal Securities Laws and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section

 

100

--------------------------------------------------------------------------------

 

10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

 

6.03.       Notices.  Promptly upon any Responsible Officer having knowledge
thereof, notify the Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including without limitation (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Canadian Borrower or any Loan Party or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Canadian
Borrower or any Subsidiary and any Governmental Authority or any other
litigation, investigation or proceeding affecting any Loan Party; (iii) of the
occurrence of any ERISA Event; (iv) of any pending or threatened labor dispute,
strike or walkout, or the expiration of any material labor contract, or (v) the
commencement of, or any material development in, any litigation or proceeding
affecting the Canadian Borrower or any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)           the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; and

 

(d)           of any announcement by Moody’s or S&P of any change in a debt
rating or of any change to the stability rating of the Canadian Borrower.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Canadian Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
or Subsidiary has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been breached.

 

6.04.       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, that if not paid could
reasonably be expected to result in a Material Adverse Effect, including: 
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with U.S. GAAP
are being maintained by the relevant Loan Party or such Subsidiary; (b) all
material lawful claims which, if unpaid, would by law become a Lien upon its
Property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

101

--------------------------------------------------------------------------------


 

6.05.       Preservation of Existence, Etc..  Except in a transaction permitted
by Section 7.05 or pursuant to statutory conversions to another form of entity
as permitted by applicable Law, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization; and except where it will not result in a Material Adverse
Effect, take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business and preserve or renew all of its registered patents, trademarks, trade
names and service marks, except where Borrowers determine, in their reasonable
business judgment, that such Intellectual Property is no longer desirable to
maintain.

 

6.06.       Maintenance of Properties.  Except where it could not be reasonably
expected to result in a Material Adverse Effect, (a) maintain, preserve and
protect all of its material Properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, (b) make all necessary repairs thereto and renewals and replacements
thereof and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07.       Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (with a Best Rating of at least A7, unless
otherwise approved by the Administrative Agent) satisfactory to the
Administrative Agent, and that are not Affiliates of the Borrowers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in a Similar Business, of such
types and in such reasonable amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08.       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws applicable to it or to its business or Property, except
(other than with respect to any failure to comply with Anti-Terrorism Laws) in
such instances in which (a) such requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted or a bona fide dispute
exists with respect thereto; or (b) the failure to comply therewith could not
reasonably be expected to result in a Material Adverse Effect.

 

6.09.       Books and Records.  Maintain proper books of record and account
necessary to prepare the financial statements required to be delivered pursuant
to Section 6.01 in accordance with GAAP.

 

6.10.       Inspection Rights; Appraisals.  Permit representatives and
independent contractors of the Administrative Agent, the L/C Issuer and each
Lender, at their respective expense, to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, in
each case, all at such reasonable times during normal business hours and as
reasonably often as may be necessary, upon reasonable advance notice to the
Canadian Borrower and subject to compliance with applicable safety standards,
with contractual or attorney-client privilege (as applicable) and non-disclosure
agreements; provided, however, that during an Event of Default, the
Administrative Agent, the L/C Issuer or any Lender (or any of their respective
representatives or independent contractors) may, without duplication of the
efforts of the others,

 

102

--------------------------------------------------------------------------------


 

do any of the foregoing at the reasonable expense of the Borrowers at any time
during normal business hours.

 

6.11.       Compliance with Contractual Obligations.  Comply with all
Contractual Obligations, except in such instances in which (i) such
non-compliance is being contested in good faith or a bona fide dispute exists
with respect thereto or (ii) the failure to comply therewith could not be
reasonably expected to result in a Material Adverse Effect.

 

6.12.       Use of Proceeds.  Use the proceeds of the Credit Extensions
(i) (x) to refinance up to $50,000,0000 outstanding under the CPILP Revolvers
and (y) issue Letters of Credit hereunder to support any Existing Letters of
Credit issued by The Royal Bank of Canada under the CPILP Revolvers on the
Closing Date, (ii) to pay fees, commissions and expenses in connection with the
Agreement and the transactions contemplated hereby, (iii) to make Permitted
Acquisitions, (iv) for working capital (including, managing accounts
receivables, inventory and other short-term cash requirements, including timing
differences with regard to withholding taxes in the United States), certain
limited distributions made in the Ordinary Course of Business and consistent
with past practices and for other general corporate purposes of the Borrowers
and (v) to post Letters of Credit with respect to the cancellation of land
transfer taxes in connection with the Acquisition (CPILP).

 

6.13.       Additional Guarantors.  Cause each Wholly-Owned Subsidiary which has
not previously executed and delivered to the Administrative Agent a Guaranty and
other related Collateral Documents to execute and deliver to the Administrative
Agent for the benefit of the Secured Parties promptly, and in any event within
10 Business Days following such Subsidiary’s becoming a Subsidiary, a Guaranty
and, as applicable, such Collateral Documents, together with a resolution of its
board of directors or other similar governing body authorizing such Guaranty and
Collateral Documents; provided, that such Person shall not be required to grant
a Mortgage with respect to any Real Property to the extent the fair market value
of the Real Estate of such Person does not exceed $25,000,000.  Notwithstanding
anything to the contrary and for the avoidance of doubt, (a) any Subsidiary
designated as an Unrestricted Subsidiary pursuant to Section 6.14 hereto shall
not be subject to the requirements of this Section 6.13, (b) no Subsidiary
acquired after the Closing Date shall be required to furnish any such Guaranties
or Collateral Documents if such Subsidiary is a Foreign Subsidiary or any
Subsidiary that owns 65% or more of the stock of a CFC so long as such entity
has no assets other than the stock of CFCs, obligations, indebtedness or
receivables of or attributable to such CFCs and de minimis assets, if and to the
extent that such actions would create or result in a Deemed Dividend Problem,
(c) any Subsidiary that is subject to any contractual or legal restrictions
under applicable law which at such time would be contravened by its becoming a
Loan Party shall not be subject to the requirements of this Section 6.13, or
(d) any assets if, in the reasonable judgment of the Administrative Agent
evidenced in writing, determined in consultation with the Borrowers, the burden,
cost or consequences of creating or perfecting such pledges or security
interests in such assets is excessive in relation to the benefits to be obtained
therefrom by the Secured Parties under the Loan Documents shall not be subject
to the requirements of this Section 6.13.

 

6.14.       Unrestricted Subsidiaries.  Following the Closing Date and subject
to the restrictions and limitations of this Agreement, if a Borrower, or a
Subsidiary or an Unrestricted

 

103

--------------------------------------------------------------------------------


 

Subsidiary of a Borrower, is permitted to create, purchase or otherwise acquire
an entity that would otherwise qualify as a Subsidiary of the Borrowers, the
Borrowers shall be permitted to designate such Subsidiary as an Unrestricted
Subsidiary by providing the Administrative Agent with written notice 10 Business
Days prior to such designation; provided that notwithstanding anything in this
Agreement to the contrary, (a) no Subsidiary of the Borrowers in existence as of
the Closing Date shall be designated as an Unrestricted Subsidiary without the
prior written consent of the Administrative Agent and the Required Lenders
acting in their sole and absolute discretion, (b) with respect to any Person
acquired in connection with a Permitted Acquisition, such Person shall not be
designated as an Unrestricted Subsidiary if such Permitted Acquisition was
funded with the proceeds of any Credit Extension and such proceeds have not been
repaid in full (other than with proceeds of additional Credit Extensions) within
365 days of the consummation of such Permitted Acquisition, and (c) any Person
that Guarantees the obligations under any of the CPILP Notes on or after the
Closing Date shall not be permitted to be designated as an Unrestricted
Subsidiary, and shall Guarantee the Obligations in favor of the Administrative
Agent for the benefit of the Secured Parties on substantially similar terms and
conditions.

 

6.15.       Distribution of Cash from Subsidiaries and Unrestricted
Subsidiaries.  Consistent with past practice and subject to fiduciary
obligations, cause each Subsidiary and Unrestricted Subsidiary to distribute to
the US Borrowers and CPILP, as applicable, and each US Borrower shall, and the
Canadian Borrower shall cause to, distribute to the Canadian Borrower all
Available Cash on a regular basis, and in any event at least one time every 60
days; provided that such Subsidiaries and Unrestricted Subsidiaries shall be
permitted to retain Available Cash in an amount reasonably necessary for working
capital purposes or foreign currency exchange management of such Subsidiary or
Unrestricted Subsidiary or to pay required scheduled principal and interest
payments in connection with any Indebtedness of such Subsidiary or Unrestricted
Subsidiary permitted under the terms of Section 7.03.

 

6.16.       Further Assurances.  Execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents and agreements,
instruments, assignments, or other documents or agreements, and take or cause to
be taken such actions, as the Administrative Agent, the Collateral Agent or the
Required Lenders may, from time to time, reasonably request in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect under the laws of the United States or
Canada the validity and priority of the security interests created or intended
to be created by the Collateral Documents pursuant to Section 6.13 from
Subsidiaries formed or acquired after the Closing Date that are not designated
as an Unrestricted Subsidiary pursuant to Section 6.14.

 

6.17.       Post-Closing Covenant.

 

(a)           The Borrower Agent shall deliver, or cause to be delivered, to the
Administrative Agent within 3 Business Days following the Closing Date (or such
longer period of time granted by the Administrative Agent in its reasonable
discretion), original stock certificates, if any, representing any Capital Stock
of CPILP and CPILP (GP).

 

104

--------------------------------------------------------------------------------


 

(b)           The Borrower Agent shall deliver, or cause to be delivered on or
before November 7, 2011, evidence that the Acquisition (CPILP) was effective at
12:01 a.m. on November 5, 2011.

 

All conditions precedent and representations and warranties contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Loan Documents) and the provisions of Section 5.23, provided
that (x) to the extent any representation and warranty would not be true because
the foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 6.17 and
Section 5.23 and (y) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by Section 6.17 and Section 5.23 have been taken (or were
required to be taken).

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain outstanding
or any other Secured Obligation shall remain outstanding, no Borrower shall, nor
shall it permit any Loan Party or Subsidiary or, if applicable, Unrestricted
Subsidiary to, directly or indirectly:

 

7.01.       Liens.  No Borrower will, nor will it permit any Subsidiaries or
Unrestricted Subsidiaries to, directly or indirectly, create, Incur or suffer to
exist any Lien on any asset or Property of the Borrowers, any Unrestricted
Subsidiary or any Subsidiary, or any income or profits therefrom, except as set
forth below (collectively, “Permitted Liens”):

 

(a)           Liens pursuant to any Loan Document or to secure the Obligations;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien proceeds and products thereof, and (ii) the replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens, to the extent constituting Indebtedness, is permitted by
Section 7.03;

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period more than any applicable grace period related thereto or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors or other like Liens arising in the Ordinary Course of
Business

 

105

--------------------------------------------------------------------------------


 

which are not delinquent or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or which proceedings have the effect of preventing the forfeiture or sale
of the property or assets subject to any such Lien;

 

(e)           (i) pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA (other than Liens on
any Capital Stock pledged as Collateral) and (ii) pledges and deposits in the
Ordinary Course of Business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrowers or any of their
Subsidiaries and Unrestricted Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for Borrowed Money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) Incurred in the Ordinary Course of Business
(other than Liens on any Capital Stock pledged as Collateral);

 

(g)           Liens encumbering any Real Estate subject to a Mortgage that are
described on a mortgagee title policy and acceptable to the Administrative Agent
in its reasonable discretion;

 

(h)           zoning restrictions, easements, licenses, rights-of-way,
provisions, covenants, minor irregularities of title (and with respect to
leasehold interests, mortgages, obligations, Liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through and
under a landlord, ground lessor or owner of the leased property, with or without
consent of the lessee) restrictions and other similar encumbrances affecting
Real Estate which, in the aggregate, do not materially detract from the value of
the Real Estate subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)            Liens (other than Liens on any Capital Stock pledged as
Collateral) securing judgments, decrees or awards (i) in respect of which the
Borrowers or any of their Subsidiaries or Unrestricted Subsidiaries shall in
good faith be prosecuting an appeal or proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings or (ii) not constituting an Event of Default under
Section 8.01(h);

 

(j)            Liens (other than Liens on any Capital Stock pledged as
Collateral) securing Indebtedness permitted under Section 7.03(f) or
Section 7.03(i); provided that (i) such Liens do not at any time encumber any
Property other than the Property (except for replacements, additions and
accessions to such Property) financed by such

 

106

--------------------------------------------------------------------------------


 

Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
of the Property being acquired on the date of acquisition;

 

(k)           Liens on any Property (other than Liens on any Capital Stock
pledged as Collateral) (i) of any Subsidiary or Unrestricted Subsidiary which
are in existence at the time that such Subsidiary or Unrestricted Subsidiary is
acquired pursuant to a Permitted Acquisition, (ii) of any Borrower or any of
their respective Subsidiaries or Unrestricted Subsidiaries existing at the time
such Property (other than Liens on any Collateral pledged under a Collateral
Document) is purchased or otherwise acquired by a Borrower or such Subsidiary or
Unrestricted Subsidiary thereof pursuant to a transaction permitted pursuant to
this Agreement and (iii) of any Subsidiary or any Unrestricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness Incurred
pursuant to Section 7.03(h) in connection with such Permitted Acquisition;
provided that, with respect to each of the foregoing clauses (i), (ii) and
(iii), (A) such Liens (1) are not Incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(2) are applicable only to specific Property (other than Liens on any Capital
Stock pledged as Collateral), (3) are not “blanket” or all-asset Liens, other
than with respect to the Property of such acquired Subsidiary or Unrestricted
Subsidiary, and (4) do not attach to any other property or assets of any
Borrower or any of its other Subsidiaries or Unrestricted Subsidiaries and
(B) the Indebtedness secured by such Liens is permitted under Section 7.03(h);

 

(l)            Liens in favor of one or more of the Lenders on Property of the
Borrowers and their respective Subsidiaries and Unrestricted Subsidiaries to
secure obligations of Swap Contracts between a Lender or an Affiliate of a
Lender and any of the Borrowers or other Loan Parties permitted under
Section 7.03(e), including without limitation, any Swap Contract with a Lender
or an Affiliate of a Lender in existence prior to the Closing Date and secured
in connection with the Existing Credit Agreement;

 

(m)          Liens on Property of any Unrestricted Subsidiary (other than any
Unrestricted Subsidiary of CPILP), to secure Indebtedness of such Unrestricted
Subsidiaries permitted under Section 7.03(g); provided that such Liens are
limited solely to the Property of such Unrestricted Subsidiary.

 

(n)           Liens on Property of CPILP and its Subsidiaries and its
Unrestricted Subsidiaries, in each case, solely to the extent that a Lien with
the same priority is granted on such Property to the Administrative Agent for
the benefit of the Secured Parties, and the beneficiary of such Lien agrees to
share any interest in any Property subject to such Lien on a pro rata basis with
the Lenders under this Agreement, on terms and conditions reasonably
satisfactory to the Administrative Agent and the Required Lenders;

 

(o)           Liens arising from Personal Property Security Act filings or
Uniform Commercial Code financing statement filings regarding operating leases
entered into by the Borrowers and its Subsidiaries in the Ordinary Course of
Business;

 

107

--------------------------------------------------------------------------------


 

(p)           Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(q)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(r)            leases, licenses, subleases or sublicenses granted to others in
the Ordinary Course of Business which do not (i) interfere in any material
respect with the business of the Borrowers or any of their Subsidiaries and
Unrestricted Subsidiaries, taken as a whole or (ii) secure any Indebtedness;

 

(s)            any interest or title of a lessor, sublessor, licensor or
sublicensor (other than any interest in any Capital Stock pledged as Collateral)
under leases, subleases, licenses or sublicenses entered into by the Borrowers
or any of their Subsidiaries and Unrestricted Subsidiaries in the Ordinary
Course of Business;

 

(t)            Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts permitted under the terms of
the Loan Documents, and (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institutions general terms and
conditions;

 

(u)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts permitted under the terms of the Loan Documents and incurred
in the Ordinary Course of Business and not for speculative purposes;

 

(v)           Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, or (ii) relating to pooled deposit or sweep accounts of the
Borrowers or any of their Subsidiaries or Unrestricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the Ordinary Course
of Business of the Borrowers or any of their Subsidiaries or Unrestricted
Subsidiaries;

 

(w)          Liens to secure any refinancing, refunding, extension, renewal or
replacement or successive refinancings, refundings, extensions, renewals or
replacements as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (b), (j) and (k); provided, however, that
(A) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property, after acquired
property that is affixed or incorporated into such property, and proceeds and
products thereof) and (B) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (1) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (b) and (l) at the time the original Lien became a Permitted Lien

 

108

--------------------------------------------------------------------------------


 

under this Agreement and (2) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement; and

 

(x)           Any interest or title of a lessor or sublessor under any lease
entered into by the Borrowers or their respective Subsidiaries and Unrestricted
Subsidiaries in the Ordinary Course of Business and veering only the assets so
leased;

 

(y)           Statutory and common law landlords’ Liens (other than Liens on any
Capital Stock pledged as Collateral) under leases to which the Borrowers or any
of their respective Subsidiaries and Unrestricted Subsidiaries are a party;

 

(z)           Liens (other than Liens on any Capital Stock pledged as
Collateral) arising solely by operation of law or by order of a court or
tribunal or other Governmental Authority (or by an agreement of similar effect);

 

(aa)         Liens on cash collateral or Cash Equivalents posted as cash
collateral posted in connection with Permitted Cash Collateralized Letters of
Credit and securing reimbursement obligations therewith;

 

(bb)         Any reservations, limitations, exceptions, provisos and conditions,
if any, expressed in any original grants from the Crown, including, without
limitation, the reservation of any mines and minerals in the Crown or any other
Person; and

 

(cc)         Liens not otherwise permitted herein securing Indebtedness not in
favor of any Affiliate of the Canadian Borrower and not exceeding in the
aggregate at any time the principal amount of $10,000,000.

 

7.02.       Investments; Acquisition.

 

(a)           No Borrower will, nor will it permit any Subsidiary or
Unrestricted Subsidiary to, directly or indirectly to make any Investment except
as set forth below (collectively, “Permitted Investments”):

 

(i)            Investments in Cash Equivalents;

 

(ii)           Investments in connection with the Acquisition (CPILP) and other
Investments existing on the Closing Date;

 

(iii)          Investments of (i) any Loan Party in any other Loan Party,
(ii) any Unrestricted Subsidiary in any Loan Party, and (iii) any Loan Party in
any Subsidiary that is not a Loan Party, any Unrestricted Subsidiary (or any
subsequent Investment by a Subsidiary or Unrestricted Subsidiary in a Similar
Business) after the Closing Date (A) with proceeds received in connection with
the issuance of Capital Stock (other than Disqualified Stock) of the Canadian
Borrower for the purposes of making such Investment or (B) so long as, (x) both
before and after giving effect thereto, no Default has occurred and is
continuing, (y) the Total Leverage Ratio for the previous four-quarter period
for which

 

109

--------------------------------------------------------------------------------


 

financial statements have been delivered is less than 6.25 to 1.00 on a pro
forma basis, after giving effect to the making of such Investment, and the
Interest Coverage Ratio for the previous four-quarter period for which financial
statements have been delivered is greater than 2.25 to 1.00 on a pro forma
basis, after giving effect to the making of such Investment, and (z) such
Investment is made with funds available to the Canadian Borrower that could be
utilized by the Canadian Borrower to make a dividend, distribution or other
payment under this Agreement or funds that could be made available to the
Canadian Borrower by any of its Subsidiaries, Unrestricted Subsidiaries and
minority owned interests for such purpose; provided that, in the case of any
Investment of the type described in clause (iii) above, no such Investment shall
be made with the proceeds of any Loan;

 

(iv)          Investments made by any Unrestricted Subsidiary with Available
Cash of such Unrestricted Subsidiary; provided such Investments do not otherwise
violate the other restrictions and limitations of Article VII;

 

(v)           Guarantees permitted by Section 7.03(d);

 

(vi)          Swap Contracts permitted by Section 7.03(e);

 

(vii)         Acquisition permitted by Section 7.02(b);

 

(viii)        advances to employees of the Borrowers or any Subsidiary made in
the Ordinary Course of Business not in excess of $5,000,000 outstanding at any
one time in the aggregate;

 

(ix)          any Investment acquired by the Borrowers or any of their
respective Subsidiaries: (i) in exchange for any other Investment or accounts
receivable held by a Borrower or any such Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (ii) as a result of a
foreclosure by a Borrower or any of its Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

 

(x)           loans and advances to current or former management personnel of
the Borrowers and/or any entity in which any current or former management
personnel of the Borrowers has a beneficial or equity interest, pursuant to any
management equity plan or stock option plan or any other management or employee
benefit or incentive plan or agreement or any other agreement pursuant to which
stock is held for the benefit of such Persons not to exceed $5,000,000 in
aggregate principal amount at any time outstanding, the proceeds of which will
be used to purchase or redeem, directly or indirectly, shares of Capital Stock
of the Canadian Borrower;

 

(xi)          advances of money for prepaid expenses and extensions of trade
credit made in the Ordinary Course of Business;

 

110

--------------------------------------------------------------------------------

 

(xii)         Investments the payment for which consists of Capital Stock of the
Canadian Borrower (other than Disqualified Stock);

 

(xiii)        any “Permitted Investments” as such term is defined in the Deposit
and Disbursement Agreement made by the Borrowers in accordance with Section 3.10
of the Deposit and Disbursement Agreement; and

 

(xiv)        Investments consisting of cash collateralizing Permitted Cash
Collateralized Letters of Credit;

 

(xv)         Other Investments (i) in an amount not to exceed $10,000,0000 in
the aggregate at any one time outstanding, or (ii) if the amount of such
Investments exceeds $10,000,000 in the aggregate at any one time outstanding but
is less than $25,000,000 in the aggregate at any one time outstanding, the
Borrowers shall have obtained the prior written consent of the Administrative
Agent (not to be unreasonably withheld or delayed).

 

(b)           No Borrower will, nor will permit any Subsidiary or Unrestricted
Subsidiary to, directly or indirectly make any Acquisition other than a
Permitted Acquisition.

 

7.03.       Indebtedness, and Issuance of Disqualified Stock.  No Borrower will,
nor will it permit any Subsidiary or Unrestricted Subsidiary to, directly or
indirectly, Incur or suffer to exist any Indebtedness or issue any shares of
Disqualified Stock or permit CPI Preferred Equity to issue any Preferred Stock
other than:

 

(a)           Indebtedness under the Loan Documents and any refinancings
thereof;

 

(b)           Indebtedness, Disqualified Stock or the CPI Preferred Stock with
respect to CPI Preferred Equity, in each case, outstanding on the Closing Date
and listed on Schedule 7.03 and any Refinancing Indebtedness thereof (other than
Refinancing Indebtedness with respect to the CPI Preferred Stock);

 

(c)           unsecured Indebtedness Incurred in connection with the 2011 Notes
on the Closing Date; provided that the aggregate outstanding principal amount of
such Indebtedness does not exceed $460,000,000 in the aggregate at any one time;

 

(d)           (i) Guarantees from the Borrowers or any Loan Party in respect of
Indebtedness and Disqualified Stock otherwise permitted hereunder of a Loan
Party, (ii) Guarantees from any Unrestricted Subsidiary in respect of
Indebtedness and Disqualified Stock otherwise permitted hereunder of any other
Unrestricted Subsidiary, (iii) unsecured Guarantees from the Borrowers or any
Subsidiary (other than CPI Preferred Equity) in respect of obligations of any
Subsidiary arising in the Ordinary Course of Business and consistent with past
practices, and (iv) Indebtedness consisting of surety or indemnitor obligations
under any bond or other contract for the benefit of any Borrower or Subsidiary
to the extent Incurred in the Ordinary Course of Business and consistent with
past practices;

 

111

--------------------------------------------------------------------------------


 

(e)           Swap Obligations (contingent or otherwise) of the Borrowers or any
other Loan Party existing or arising under any (i) Swap Contract, provided that
such obligations are (or were) entered into by such Person in the Ordinary
Course of Business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
other Bank Product Debt;

 

(f)            Indebtedness in respect of Capitalized Lease Obligations,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(j); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
together with all Indebtedness outstanding under Section 7.03(i) shall not
exceed $40,000,000 in the aggregate;

 

(g)           Incurrence of Indebtedness and the issuance of Disqualified Stock
by Unrestricted Subsidiaries, Incurred or issued after the Closing Date as
follows:

 

(i)            at the time any such Indebtedness is Incurred or any such
Disqualified Stock is issued, the Canadian Borrower provides a written
certificate of a Responsible Officer demonstrating in reasonable detail and
certifying that (A) the Total Leverage Ratio for the previous four-quarter
period for which financial statements have been delivered is less than 6.00 to
1.00 on a pro forma basis, after giving effect to the Incurrence of such
Indebtedness or the issuance of such Disqualified Stock and the application of
the proceeds therefrom, and (B) the Interest Coverage Ratio for the previous
four-quarter period for which financial statements have been delivered is
greater than 2.25 to 1.0 on a pro forma basis, after giving effect to the
Incurrence of such Indebtedness or the issuance of such Disqualified Stock and
the application of the proceeds therefrom; and

 

(ii)           no such Indebtedness (or the Incurrence thereof), nor the
issuance of such shares of Disqualified Stock, shall encumber, restrict or in
any other way affect or provide recourse to or against any asset or Property of
any of the Borrowers or any Subsidiary (other than with respect to Liens on
Property directly owned by such Unrestricted Subsidiary and the parents and
subsidiaries thereof which constitute Unrestricted Subsidiaries);

 

(h)           Indebtedness of a Subsidiary (other than CPI Preferred Equity) or
Unrestricted Subsidiary (i) assumed in connection with any Permitted Acquisition
and not otherwise permitted by another clause of this Section 7.03 so long as
such Indebtedness is not Incurred in contemplation of such Permitted Acquisition
and any refinancing thereof or (ii) Incurred to finance a Permitted Acquisition
and any refinancing thereof; provided that if such Indebtedness is secured by a
Lien, such Lien does not extend to any assets other than those of the Person (or
Persons) acquired, such Indebtedness is not required to be Guaranteed by any
Borrower or any Subsidiary of a Borrower, including, without limitation, any
Loan Party, the Canadian Borrower provides a written certificate of a
Responsible Officer demonstrating in reasonable detail and certifying that (A)
the Total Leverage Ratio for the previous four-quarter period for

 

112

--------------------------------------------------------------------------------


 

which financial statements have been delivered is less than 6.00 to 1.00 on a
pro forma basis, after giving effect to the consummation of such Acquisition and
Incurrence or assumption of such Indebtedness, and (B) the Interest Coverage
Ratio for the previous four-quarter period for which financial statements have
been delivered is greater than 2.25 to 1.0 on a pro forma basis, after giving
effect to the consummation of such Acquisition and Incurrence or assumption of
such Indebtedness;

 

(i)            Indebtedness secured by fixed or capital assets and property
acquired by the Borrowers or any Subsidiary or Unrestricted Subsidiary; provided
that such Indebtedness (i) does not exceed the value of such property or assets
so acquired, (ii) was in existence prior to the contemplation of such
acquisition, (iii) the Lien securing such Indebtedness does not extend to any
assets other than those acquired, and (iv) together with all Indebtedness
outstanding under Section 7.03(f), does not exceed $40,000,000 in the aggregate;
provided further that, in the case of Unrestricted Subsidiaries, such
Indebtedness of the Unrestricted Subsidiary shall not encumber, restrict or in
any other way affect or provide recourse to or against any asset or Property of
any of the Borrowers or any Subsidiary (other than with respect to Liens on
Property directly owned by such Unrestricted Subsidiary and the parents and
subsidiaries thereof which constitute Unrestricted Subsidiaries);

 

(j)            Indebtedness arising from agreements of the Borrowers or a
Subsidiary or Unrestricted Subsidiary of the Borrowers providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, Incurred in connection with the acquisition or disposition of any
business, assets or a Subsidiary or Unrestricted Subsidiary of the Borrowers in
accordance with the terms of this Agreement, other than Guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

 

(k)           Intercompany Indebtedness of the Canadian Borrower or its
Subsidiaries and Unrestricted Subsidiaries or to the Canadian Borrower or its
Subsidiaries or Unrestricted Subsidiaries and the issuance of Disqualified Stock
by a Loan Party to another Loan Party; provided that (i) any such Indebtedness
or issuance of Disqualified Stock is permitted by Section 7.02(a)(iii) or (xv),
(ii) if any such Indebtedness is owed by a Loan Party, such Indebtedness is made
pursuant to an intercompany note subordinated in right of payment to the
Obligations pursuant to the Intercompany Loan Subordination Agreement, and (iii)
if such intercompany note is made by a Loan Party, such intercompany note shall
be pledged to the Administrative Agent for the benefit of the Secured Parties,
unless a pledge of such intercompany note is prohibited by the terms of any
Indebtedness permitted pursuant to this Section 7.03, or with respect to CPILP,
the pledge would require the grant of a pari passu security interest in favor of
the holders of the CPILP Notes; provided, further that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Subsidiary of the Borrowers lending such Indebtedness ceasing to be a Subsidiary
of the Borrowers or any other subsequent transfer of any such Indebtedness
(except to another Borrower or another Subsidiary of the Borrowers) will be
deemed, in each case, to be an Incurrence of such Indebtedness;

 

113

--------------------------------------------------------------------------------


 

(l)            Indebtedness representing deferred compensation to employees of
the Borrowers or any of their Subsidiaries and Unrestricted Subsidiaries
incurred in the Ordinary Course of Business or Indebtedness consisting of
promissory notes issued by the Borrowers or any of their respective Subsidiaries
or Unrestricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of equity interests of the
Borrowers or any direct or indirect parent of the Borrowers permitted by Section
7.06 so long as such promissory notes are subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent;

 

(m)          Cash management obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(n)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the Ordinary Course of Business;

 

(o)           Indebtedness incurred by the Borrowers or any of their
Subsidiaries and Unrestricted Subsidiaries in the form of letters of credit,
bank guarantees, bankers’ acceptances or similar instruments issued or created
in the Ordinary Course of Business, including in respect of workers compensation
claims, health, disability or other employee benefits or property casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
30 days following the incurrence thereof;

 

(p)           obligations in respect of performance, bid, appeal and surety
bonds and similar obligations provided by the Borrowers or any of their
Subsidiaries and Unrestricted Subsidiaries or obligations in the form of letters
of credit, bank guarantees or similar instruments related thereto, in each case
in the Ordinary Course of Business;

 

(q)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (p) above;

 

(r)            Indebtedness consisting of Permitted Cash Collateralized Letters
of Credit;

 

(s)            Incurrence of other unsecured Indebtedness or the issuance of
other Disqualified Stock of the Borrowers and the Loan Parties; provided that at
the time any such Indebtedness is Incurred or any such Disqualified Stock is
issued, the Canadian Borrower provides a written certificate of a Responsible
Officer demonstrating in reasonable detail and certifying that (A) the Total
Leverage Ratio for the previous four-quarter period for which financial
statements have been delivered is less than 6.0 to 1.0 on a pro forma basis,
after giving effect to the Incurrence of such Indebtedness or the issuance of
such Disqualified Stock and the application of the proceeds therefrom and
(B) the Interest Coverage Ratio for the previous four-quarter period for which
financial

 

114

--------------------------------------------------------------------------------


 

statements have been delivered is greater than 2.25 to 1.0 on a pro forma basis,
after giving effect to the Incurrence of such Indebtedness or the issuance of
such Disqualified Stock and the application of the proceeds therefrom; and

 

(t)            Indebtedness of the Borrowers and their Subsidiaries and
Unrestricted Subsidiaries in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

 

7.04.       Fundamental Changes.  No Borrower will, nor will it permit any
Subsidiary or Unrestricted Subsidiary to, directly or indirectly, merge,
amalgamate, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)           any Wholly-Owned Subsidiary of the Borrowers may merge with (i) a
Borrower, provided that such Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Wholly-Owned Subsidiaries or Wholly-Owned
Unrestricted Subsidiaries, provided that when any Loan Party is merging with
another Subsidiary or Unrestricted Subsidiary, the Loan Party shall be the
continuing or surviving Person, and such Loan Party shall have delivered or
caused to be delivered to the Administrative Agent an Officers’ Certificate and,
if applicable, an opinion of counsel, each stating that such consolidation or
merger and any supplemental Collateral Documents required in connection with
such merger or consolidation comply with this Agreement and applicable
requirements of Law;  and

 

(b)           any Wholly-Owned Subsidiary or Unrestricted Subsidiary may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Borrower or to another Wholly-Owned Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then the transferee must
either be a Borrower or another Loan Party and such Loan Party shall have
delivered or caused to be delivered to the Administrative Agent an Officers’
Certificate and, if applicable, an opinion of counsel, each stating that such
transfer or Disposition and any supplemental Collateral Documents required in
connection with such transfer or Disposition comply with this Agreement and
applicable requirements of Law.

 

7.05.       Dispositions.  No Borrower will, nor will it permit any Subsidiary
or Unrestricted Subsidiary to, directly or indirectly, make any Disposition or
enter into any agreement to make any Disposition, except:

 

(a)           (i) the sale or lease of products, services or accounts receivable
in the Ordinary Course of Business, (ii) any sale or other disposition of
surplus, damaged, worn-out or obsolete assets or property (including, without
limitation, inventory, immaterial assets and property no longer commercially
viable to maintain and operate) in the Ordinary Course of Business, (iii) the
granting of any option or other right to purchase, or otherwise acquire property
in the Ordinary Course of Business, (iv) the sale, transfer or other disposition
of power, capacity, energy, ancillary services, and other products or services,
or the sale of any other inventory or contracts related to any of the

 

115

--------------------------------------------------------------------------------


 

foregoing, (v) the sale, lease, conveyance or other disposition for value by any
Borrower or any Subsidiary or Unrestricted Subsidiary of fuel or emission
credits in the Ordinary Course of Business and (vi) the licensing of
intellectual property in the Ordinary Course of Business;

 

(b)           Dispositions of generated power in the Ordinary Course of
Business;

 

(c)           Dispositions of equipment to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the Net Proceeds of such Disposition are reasonably promptly applied to
the purchase price of such replacement Property;

 

(d)           Dispositions permitted by Section 7.02 or 7.06;

 

(e)           Dispositions of Property by a Borrower or any Subsidiary to
another Borrower or to another Subsidiary; provided that if the transferor of
such Property is a Borrower or a Guarantor, the transferee thereof must either
be a Borrower or a Guarantor;

 

(f)            leases, subleases, licenses or sublicenses (including the
provision of software or the licensing of other intellectual property rights)
and termination thereof, in each case in the Ordinary Course of Business and
which do not materially interfere with the business of the Borrowers and the
Subsidiaries and Unrestricted Subsidiaries taken as a whole;

 

(g)           transfers of property subject to casualty events;

 

(h)           any sale of Capital Stock in, or Indebtedness or other securities
of, an Unrestricted Subsidiary;

 

(i)            any swap of assets in exchange for services or other assets in
the Ordinary Course of Business of comparable or greater value or usefulness to
the business of the Borrowers and their Subsidiaries and Unrestricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrowers;

 

(j)            the unwinding of any Swap Contracts pursuant to its terms;

 

(k)           the dissolution or liquidation of any Subsidiary (other than any
Loan Party or any Subsidiary the Capital Stock of which has been pledged as
Collateral) with no assets;

 

(l)            Dispositions by the Borrowers and their Subsidiaries of
Unrestricted Subsidiaries and Property of Unrestricted Subsidiaries not
otherwise permitted under this Section 7.05, and in any event not including any
Dispositions of any Collateral; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
at least 75% of the consideration for Property disposed of pursuant to this
clause (l) shall consist of cash or Cash Equivalents, and (iii) the Net Proceeds
of such Disposition (A) are applied to make an investment in any one or more
businesses, capital expenditures or acquisitions of other assets in each case
used or useful in a Similar

 

116

--------------------------------------------------------------------------------


 

Business within 365 days of the completion of such Disposition (provided that if
any portion of such proceeds are not so used within such 365-day period but
within such 365-day period are contractually committed to be used, then upon the
termination of such contract (or if any such Net Proceeds are not so used within
18 months of initial receipt), such remaining portion shall constitute Net
Proceeds as of the earlier of the date of such termination or expiry of such
18-month period), (B) are applied to make an investment in properties or assets
that replace the properties and assets that are the subject of such Disposition
within 365 days of the completion of such Disposition, or (C) are applied to
permanently reduce Obligations under the Credit Facilities and to
correspondingly reduce commitments with respect thereto pursuant to Section 2.07
if not applied in accordance with the terms of the preceding clauses (A) and
(B);

 

(m)          Disposition of Onondaga Renewables, LLC and its Property and
Loblolly Green Power, LLC and its Property; and

 

(n)           any other Disposition or Dispositions not to exceed an aggregate
amount of $10,000,000 in any fiscal year.

 

7.06.       Restricted Payments and Prepayments of Permitted Indebtedness.  No
Borrower will, nor will it permit any Subsidiary or Unrestricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, or make any
voluntary prepayment, defeasance, redemption or repurchase of any Restricted
Indebtedness (collectively, “Voluntary Prepayments”) other than regularly
scheduled payments of Indebtedness permitted under Section 7.03 and principal
payments of revolving Indebtedness that do not permanently reduce the
commitments of such Indebtedness, except that:

 

(a)           any Subsidiary and any Unrestricted Subsidiary may make Restricted
Payments to a Borrower or another Loan Party or a Subsidiary of a Loan Party;

 

(b)           the Borrowers and each Subsidiary and Unrestricted Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(c)           the Canadian Borrower may declare or pay cash dividends to the
holders of its Capital Stock, provided that (i) immediately after giving effect
to such proposed declaration or payment, no Default or Event of Default would
exist, and (ii) the Canadian Borrower provides a written certificate of a
Responsible Officer demonstrating in reasonable detail and certifying that
(A) the Total Leverage Ratio for the previous four-quarter period for which
financial statements have been delivered is less than 6.25 to 1.00 on a pro
forma basis, after giving effect to the making of such payment, and (B) the
Interest Coverage Ratio for the previous four-quarter period for which financial
statements have been delivered is greater than 2.25 to 1.00 on a pro forma
basis, after giving effect to the making of such payment; and provided further,
that such cash dividend shall not be paid with the proceeds of any Loans other
than in connection with Restricted Payments made in the Ordinary Course of
Business of the Canadian Borrower

 

117

--------------------------------------------------------------------------------


 

and consistent with past practices to bridge differences between the time
required to pay such Restricted Payments and receipt of distributions and cash
flows from the Subsidiaries and Unrestricted Subsidiaries to the Canadian
Borrower;

 

(d)           the Borrowers or any Subsidiary may repurchase, retire, acquire or
retire for value of Capital Stock of any Borrower held by any future, present or
former employee, officer, director or consultant of such Borrower or such
Subsidiary upon the death, disability, retirement or termination of employment
of any such Person or pursuant to any employee or director equity plan, employee
or director stock option plan or any other employee or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director, officer or consultant of such Borrower or such
Subsidiary; provided that the aggregate amount of all Restricted Payments made
pursuant to this clause (d) shall not exceed $5,000,000 in any fiscal year of
the Canadian Borrower and shall not exceed $10,000,000 over the term of this
Agreement; provided further that no Default or Event of Default has occurred and
is continuing or would occur as a result of the making of such Restricted
Payments.

 

(e)           the Borrowers and their respective Subsidiaries and Unrestricted
Subsidiaries shall be permitted to make Voluntary Prepayments on the
Obligations;

 

(f)            the Borrowers and their respective Subsidiaries and Unrestricted
Subsidiaries shall be permitted to make Voluntary Prepayments of Restricted
Indebtedness; provided, that (i) immediately after giving effect to such
proposed Voluntary Prepayment, no Default or Event of Default would exist, and
(ii) the Canadian Borrower provides a written certificate of a Responsible
Officer demonstrating in reasonable detail and certifying that (A) the Total
Leverage Ratio for the previous four-quarter period for which financial
statements have been delivered is less than 6.25 to 1.00 on a pro forma basis,
after giving effect to the making of such Voluntary Prepayment, and (B) the
Interest Coverage Ratio for the previous four-quarter period for which financial
statements have been delivered is greater than 2.25 to 1.00 on a pro forma
basis, after giving effect to the making of such Voluntary Prepayment; and
provided further, that such Voluntary Prepayment shall not be paid with the
proceeds of any Loans;

 

(g)           the Borrowers and their respective Subsidiaries and Unrestricted
Subsidiaries shall be permitted to make Voluntary Prepayments of Project Finance
Indebtedness (other than Specified Debt or Permitted Corporate Debt); provided,
that (i) immediately after giving effect to such proposed Voluntary Prepayment,
no Default or Event of Default would exist, (ii) the Canadian Borrower provides
a written certificate of a Responsible Officer demonstrating in reasonable
detail and certifying that (A) that there is no default or event of default
ongoing with respect to such Indebtedness, and (B) such Project is not
prohibited from making dividends or distributions by the terms of such
Indebtedness due to performance of such Project, (iii) that such Voluntary
Prepayment shall not be paid with the proceeds of any Loans, and (iv) the
aggregate amount of all such Voluntary Prepayments under this clause (g) does
not exceed $25,000,000;

 

(h)           the Borrowers and their respective Subsidiaries and Unrestricted
Subsidiaries shall be permitted to make Voluntary Prepayments of Project Finance

 

118

--------------------------------------------------------------------------------


 

Indebtedness (other than Specified Debt or Permitted Corporate Debt); provided,
that (i) immediately after giving effect to such proposed Voluntary Prepayment,
no Default or Event of Default would exist, (ii) the Canadian Borrower provides
a written certificate of a Responsible Officer demonstrating in reasonable
detail and certifying that (A) the Total Leverage Ratio for the previous
four-quarter period is less than 6.25 to 1.00 on a pro forma basis, after giving
effect to the making of such Voluntary Prepayment, (B) the Interest Coverage
Ratio for the previous four-quarter period is greater than 2.25 to 1.00 on a pro
forma basis, after giving effect to the making of such Voluntary Prepayment,
(C) certifying that there is no default or event of default ongoing with respect
to such Indebtedness, and (D) such Project is not prohibited from making
dividends or distributions by the terms of such Indebtedness due to performance
of such Project, and (iii) the aggregate amount of Loan proceeds applied to all
Voluntary Prepayments under this clause (h) does not exceed $25,000,000.

 

(i)            the Borrowers and their Subsidiaries and Unrestricted
Subsidiaries may make Voluntary Prepayments of Indebtedness (x) from the
proceeds of Refinancing Indebtedness incurred in respect thereof and (y)
Voluntary Prepayments of Indebtedness or portion thereof during the 60 day
period immediately preceding the date on which such Indebtedness or portion
thereof, as the case may be, is due.

 

7.07.       Change in Nature of Business, or Project Documents.  No Borrower
will, nor will it permit any Subsidiary or Unrestricted Subsidiary to, directly
or indirectly, (a) engage in any material line of business substantially
different from any Similar Business or those lines of business conducted by any
of the Borrowers or their respective Subsidiaries on the date hereof, or (b)
Consent or agree to any material amendment or modification to any Project
Document if such material amendment or modification could reasonably be expected
to result in a Material Adverse Effect.

 

7.08.       Transactions with Affiliates.  No Borrower will, nor will it permit
any Subsidiary or Unrestricted Subsidiary to, directly or indirectly, make any
payment or to, sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any Property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, or advance with, or for the benefit of, any direct or
indirect Affiliate of the Borrowers (each of the foregoing, an “Affiliate
Transaction”) other than:

 

(a)           (i) any transactions between or among Loan Parties, (ii) any
transaction among any Borrower and any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction that is not otherwise prohibited
under this Agreement and (iii) any transaction among any Borrower, any
Subsidiary, any Unrestricted Subsidiary or any other Affiliate Transaction that
is on terms at least as favorable as might reasonably have been obtained at such
time in an arm’s length transaction from an unaffiliated party; and

 

(b)           any transaction on terms substantially as favorable to the
Borrowers or such Subsidiary as would be obtainable by the Borrowers or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate.

 

119

--------------------------------------------------------------------------------


 

The provisions of this Section 7.08 shall not apply to the following:

 

(i)            Permitted Investments permitted by Section 7.02 and Restricted
Payments permitted by Section 7.04;

 

(ii)           the payment of reasonable and customary fees and out of pocket
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Borrowers, or any Subsidiary;

 

(iii)          any agreement in effect on the Closing Date and disclosed to the
Administrative Agent on Schedule 7.08 or any amendment thereto (so long as any
such amendment is not adverse to the Lenders in any material respect) or any
transaction contemplated thereby;

 

(iv)          the existence of, or the performance by the Borrowers or any
Subsidiary or Unrestricted Subsidiary of the Borrowers of its respective
obligations under the terms of, any shareholders agreement (including any
registration rights agreement or purchase agreement related thereto) or services
agreement to which it is a party as of the Closing Date and any similar
agreements (including any operating agreements or limited partnership
agreements) which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrowers or any of their respective
Subsidiaries or Unrestricted Subsidiaries of its obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (iv) to the
extent that the terms of any such amendment or new agreement are not otherwise
materially adverse to the Lenders in any material respect; and

 

(v)           an Affiliate Transaction between one or more Unrestricted
Subsidiaries; provided that for the avoidance of doubt, any Affiliate
Transaction involving a Subsidiary and an Unrestricted Subsidiary shall be
subject to the provisions of Section 7.08, unless otherwise excluded pursuant to
a provision of clauses (i) or (ii); above.

 

7.09.       Burdensome Agreements.  No Borrower will, nor will it permit any
Subsidiary to, directly or indirectly, enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability of any Subsidiary (i) to make Restricted Payments to the Borrowers or
any Guarantor or to otherwise transfer Property to the Borrowers or any
Guarantor, (ii) pay any Indebtedness owed to any Borrower or any of its
Subsidiaries, (iii) to Guarantee the Indebtedness of the Borrowers, (iv) to make
loans or advances to any of the Borrowers or any of their Subsidiaries, (v) to
sell, lease or transfer any of its properties or assets to any of the Borrowers
or any of its Subsidiaries, or (vi) to create, Incur, assume or suffer to exist
Liens on Property of such Person; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person, except in each case for such encumbrances or restrictions
existing under or by reason of:

 

(A)          contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to this Agreement;

 

120

--------------------------------------------------------------------------------

 

(B)                               the Convertible Note Indentures, the CPILP
Note Agreements or the 2011 Note Documents, in each case as in effect on the
Closing Date;

 

(C)                               applicable law or any applicable rule,
regulation or order;

 

(D)                               any agreement or other instrument relating to
Indebtedness of a Person acquired by a Borrower or any Subsidiary or
Unrestricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof or to provide all or any portion of
the funds or credit support utilized to consummate such acquisition), which
encumbrance or restriction is not applicable to any Person, or the Properties or
assets of any Person, other than the Person, or the Property or assets of the
Person, so acquired;

 

(E)                                any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Capital Stock or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(F)                                 Secured Indebtedness or Liens otherwise
permitted to be Incurred pursuant to Sections 7.01 and 7.03 hereof that limit
the right of the debtor to dispose of the assets securing such Indebtedness;

 

(G)                               restrictions on cash or other deposits or net
worth imposed by customers under Contracts entered into in the Ordinary Course
of Business that impose restrictions of the type described in
Section 7.09(a)(v) herein;

 

(H)                              customary provisions in joint venture
agreements, limited partnership agreements and other similar agreements entered
into in the Ordinary Course of Business;

 

(I)                                   customary provisions contained in leases
and other similar agreements entered into in the Ordinary Course of Business; or

 

(J)                                   any encumbrances or restrictions of the
type referred to in clauses (a) and (b) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (I) above; provided that (x) such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the board of
directors or other similar governing body of the Canadian Borrower, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing, (y) with respect to any
refinancing of Indebtedness of Piedmont Green Power, LLC, in the good faith
judgment of Piedmont Green Power, LLC the terms of such refinancing would not
materially and adversely affect its cash flow or (z) with respect to any
refinancing of Indebtedness by an Unrestricted Subsidiary, the terms of this
Section 7.09 shall not apply.

 

7.10.                     Use of Proceeds.  No Borrower will, nor will it permit
any Subsidiary or Unrestricted Subsidiary to, use the proceeds of any Credit
Extension, whether directly or

 

121

--------------------------------------------------------------------------------


 

indirectly, and whether immediately, incidentally or ultimately, to (a) purchase
margin stock (within the meaning of Regulation U of the FRB) or to extend credit
to others for the purpose of purchasing margin stock or to refund indebtedness
originally Incurred for such purpose, (b) make any make any Voluntary
Prepayments permitted under Section 7.06(f) or (g) or to make Voluntary
Prepayments under Section 7.06(h) in excess of $25,000,0000 or make any
Restricted Payments permitted under Section 7.06(c) (other than Restricted
Payments permitted under Section 7.06(c) made in the Ordinary Course of Business
of the Canadian Borrower and consistent with past practices to bridge
differences between the time required to pay such Restricted Payments and
receipt of distributions and cash flows from Subsidiaries and Unrestricted
Subsidiaries of the Canadian Borrower).

 

7.11.                     Financial Covenant.  No Borrower will, nor will it
permit any Subsidiary or Unrestricted Subsidiary to, at any time, (a) permit the
Interest Coverage Ratio, calculated as of the end of each fiscal quarter for
such fiscal quarter and the immediately preceding three fiscal quarters, to be
less than 2.25 to 1.00, or (b) permit the Total Leverage Ratio, calculated as of
the end of each fiscal quarter for such fiscal quarter and the immediately
preceding three fiscal quarters, to be greater than 6.50 to 1.00.

 

7.12.                     Organic Documents.  Amend, modify or otherwise change
any of its Organization Documents as in effect on the Closing Date in any manner
that would have a material and adverse effect on the Lenders.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within 5 Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any facility,
utilization or other fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Borrower shall fail
to comply with perform or observe any term, covenant or agreement contained in
any of Section 6.03(a), 6.12, or 6.17(b), or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails or
refuses to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed, and such failure or refusal continues for 30 days after
such Loan Party’s being notified of such failure or refusal by the
Administrative Agent, the L/C Issuer or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by any Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered by it in
connection herewith or therewith proves to have been incorrect in any material
respect when made or deemed made; or

 

122

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) any Borrower, any
Guarantor, or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
inclusive of any grace, extension, forbearance or similar period, in respect of
any Indebtedness having an aggregate principal amount (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, for a period beyond the
applicable grace, cure, extension, forbearance or other similar period the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or the beneficiary or beneficiaries of any
applicable Guarantee (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guarantee to become payable of more than $25,000,000 in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an “Early Termination
Date” (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Borrower, any Guarantor, or any
Subsidiary is the “Defaulting Party” (as defined in such Swap Contract) or
(B) any “Termination Event” (as defined in such Swap Contract) under such Swap
Contract as to which any Borrower, any Guarantor, or any Subsidiary is an
“Affected Party” (as defined in such Swap Contract) and, in either event, the
Swap Termination Value owed by such Borrower, such Guarantor, or such Subsidiary
as a result thereof is greater than $25,000,000; provided, that any event
described in the preceding clauses (i) and (ii) that relates to a Non-Loan Party
Subsidiary (other than CPI Preferred Equity) shall not constitute an Event of
Default unless such event constitutes a Specified Project Effect; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 45 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; provided, that any event described in this subsection
(f) that relates to a Non-Loan Party Subsidiary (other than CPI Preferred
Equity) shall not constitute an Event of Default unless such event constitutes a
Specified Project Effect; or

 

(g)                                  Inability to Pay Debts.  Any Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due as provided in Title 11 of the United States Bankruptcy
Code; provided, that any event described in this subsection (g) that relates to
a Non-Loan Party Subsidiary (other than CPI Preferred

 

123

--------------------------------------------------------------------------------


 

Equity) shall not constitute an Event of Default unless such event constitutes a
Specified Project Effect; or

 

(h)                                 Judgments.  There is entered against any
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the $25,000,0000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) unless a stay of enforcement of such judgment or order is in
effect, by reason of a pending appeal or otherwise, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment for which enforcement proceedings have been
commenced, by reason of a pending appeal or otherwise, is not in effect;
provided, that any event described in this subsection (h) that relates to a
Non-Loan Party Subsidiary (other than CPI Preferred Equity) shall not constitute
an Event of Default unless such event constitutes a Specified Project Effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $25,000,000, or (ii) the US Borrowers or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of all the Lenders or satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

(l)                                     Default Under Project Document.  Any
Borrower, any Guarantor or any of their Subsidiaries shall default under or
breach any Project Document if such default or breach could reasonably be
expected to result in a Material Adverse Effect; provided, however, that if and
only if (i) such breaches or defaults do not in the aggregate constitute a
Specified Project Effect, then (ii) such breaches or defaults shall be deemed
not to result in a Material Adverse Affect for purposes of this Section 8.01(l).

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of the Required Lenders, take any or all of the following actions:

 

124

--------------------------------------------------------------------------------


 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of any L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require the Loan Parties to Cash
Collateralize L/C Obligations; and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law, subject to the requirements of Section 203 of the Federal
Power Act for prior authorization;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States or any other applicable bankruptcy or insolvency law, the
obligation of each Lender to make Loans and any obligation of any L/C Issuer to
make L/C Credit Extensions to either Borrower shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds.

 

(a)                                 Obligations.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III, but
excluding amounts relating to Bank Products), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations (excluding
amounts relating to Bank Products), ratably among the Lenders in

 

125

--------------------------------------------------------------------------------


 

proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing in connection with any
Swap Obligations related to Swap Contracts with Lenders and permitted under
Section 7.03(e), ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit issued by such L/C Issuers;

 

Sixth, to payment of all other Obligations other than Bank Product Debt and
Obligations due and owing to Defaulting Lenders;

 

Seventh, to payment of Bank Product Debt constituting Obligations other than
Obligations due and owing to Defaulting Lenders;

 

Eighth, to payment of any other Obligations due and owing to Defaulting Lenders;
and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Amounts
distributed with respect to any Bank Product Debt shall be the actual amount of
Bank Product Debt most recently reported in writing to the Administrative Agent.

 

(b)                                 Application of Payments.  Notwithstanding
anything to the contrary set forth in any of the Loan Documents, all payments on
behalf of a Borrower or Guarantor shall be applied first to Obligations
denominated in the same currency as the payments received, until all Obligations
are paid in full (except as otherwise provided herein); provided that payments
and collections received in any currency other than the currency in which any
outstanding Obligations are denominated will be accepted and/or applied at the
discretion of the Administrative Agent, in the event that the Administrative
Agent elects to accept and apply such amounts when there are no Obligations
(other than L/C Obligations or other contingent Obligations) then outstanding in
the same currency, the Administrative Agent shall convert such currency received
to the currency in which the Obligations are denominated at the Spot Rate on
such date (regardless of whether such rate is the best available rate) and in
such event, Borrowers shall pay the costs of such conversion (or the
Administrative Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by the Administrative Agent) and to the extent any

 

126

--------------------------------------------------------------------------------


 

Borrower or Guarantor, directly or indirectly, uses any proceeds of the
applicable Loans or L/C Obligations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the Obligations shall be deemed applied
first to the Obligations arising from Loans and L/C Obligations that were not
used for such purposes and second to the Obligations arising from Loans and L/C
Obligations the proceeds of which were used to acquire rights in or the use of
any Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.  For purposes of this Section 8.03,
“paid in full” of a type of Obligation means payment in cash or immediately
available funds of all amounts owing on account of such type of Obligation,
including interest accrued after the commencement of any Insolvency Proceeding,
default interest, interest on interest, and expense reimbursements, irrespective
of whether any of the foregoing would be or is allowed or disallowed in whole or
in part in any Insolvency Proceeding.

 

(c)                                  Loans in Respect of Bankers’ Acceptances. 
If any Borrower does not pay to the Administrative Agent for the account of the
Lenders the face amount of any unmatured Bankers’ Acceptance or BA Equivalent
Note required to be paid pursuant to Section 2.06, the Administrative Agent on
behalf of the Lenders may at its option at any time without notice to the
Borrowers give notice to the Lenders to make a Cdn. Prime Rate Loan to the
Borrowers equal to the face amount of all unmatured Bankers’ Acceptances and BA
Equivalent Notes, such Loan not to bear interest.  The proceeds of such Loan
will be held by each Lender in a non-interest bearing cash collateral account
for the benefit of the Borrowers and will be applied in payment of such Bankers’
Acceptances as they mature or otherwise as the Lender may require.  The
Borrowers will each execute and deliver as security for such Loans all such
security as the Lenders may deem necessary or advisable including an assignment
of the credit balance in respect of such Cash Collateral account.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.  Each of the Lenders and
the L/C Issuers hereby irrevocably appoints Bank of Montreal to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto (in particular, to act as a pledge administrator for the
purposes of any security governed by US Law or the Laws of any other
jurisdiction).  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. 

 

127

--------------------------------------------------------------------------------


 

Each of Bank of Montreal and its Affiliates may accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, provide Swap
Contracts or Bank Products to, act as trustee under indentures of, serve as
financial or other advisor to, and generally engage in any kind of business
with, the Loan Parties and their Affiliates, as if Bank of Montreal were any
other bank, without any duty to account therefor (including any fees or other
consideration received in connection therewith) to the other Lenders.  In their
individual capacity, Bank of Montreal and its Affiliates may receive information
regarding the Loan Parties and their Affiliates (including information subject
to confidentiality obligations), and each Lender agrees that Bank of Montreal
and its Affiliates shall be under no obligation to provide such information to
the Lenders, if acquired in such individual capacity and not as Administrative
Agent hereunder.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or any L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

128

--------------------------------------------------------------------------------


 

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06.                     Resignation of Administrative Agent.  The
Administrative Agent may resign at any time by giving at least 30 days prior
written notice thereof to the Lenders, the L/C Issuers and the Borrowers.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor reasonably acceptable to the Borrower Agent, which
acceptance shall neither be unreasonably withheld or delayed, and which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (c) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrowers and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrowers, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring or removed Administrative Agent gives notice of its resignation, then
the retiring or removed Administrative Agent may on behalf of the Lenders and
the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above with the written consent of the Borrower Agent,
which consent shall not be unreasonably withheld or delayed; provided that if
the Administrative Agent shall notify the Borrowers and the Lenders

 

129

--------------------------------------------------------------------------------


 

that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring, retired or removed Administrative Agent,
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Any resignation by Bank of Montreal as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit having the same terms (other than pricing not
specified in Section 2.03(i)), including face amount as, and, in substitution
for, the Letters of Credit, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

In connection with any resignation of the Administrative Agent under this
Agreement, Bank of Montreal in its capacity as Collateral Agent under the
Collateral Agency and Intercreditor Agreement may resign as Collateral Agent
pursuant to the terms thereof.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or

 

130

--------------------------------------------------------------------------------

 

 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

9.08.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
Property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10.                     Collateral and Guaranty Matters.  The Lenders and the
L/C Issuers irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

131

--------------------------------------------------------------------------------


 

(a)                                 to release (or direct the Collateral Agent
to release) any Lien on any Property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold, transferred or to be
transferred or otherwise disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of Property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

 

9.11.                     Other Agents; Arrangers, Etc.  None of the Lenders
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “collateral agent,” “arranger,”
“lead arranger” or “book manager” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

ARTICLE X.
MISCELLANEOUS

 

10.01.              Amendments, Etc.  Except for any increase in the Aggregate
Revolving Commitment pursuant to Section 2.17, which amendments and increase
shall only require the consents described in Section 2.17, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrowers or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of

 

132

--------------------------------------------------------------------------------


 

them) by any Borrower hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable by any Borrower hereunder or under any other Loan Document, or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

 

(e)                                  change Section 2.12 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                                  release all or substantially all Guarantors
from the Guaranty without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuers in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct administrative errors or omissions, or to
effect administrative

 

133

--------------------------------------------------------------------------------


 

changes that are not adverse to any Lender.  Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Loan Document.

 

10.02.              Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrowers, the Administrative
Agent or an L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as

 

134

--------------------------------------------------------------------------------


 

described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefore;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrowers, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent and the L/C Issuers may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent and the L/C Issuers.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, each

 

135

--------------------------------------------------------------------------------


 

L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and out-of-pocket
disbursements of one U.S. and one Canadian counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all Extraordinary
Expenses, (iii) all reasonable out-of-pocket expenses incurred by each of the
L/C Issuers in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of one U.S. and one
Canadian counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Rate should have applied to a period than was actually applied, then
the proper margin shall be applied retroactively and Borrowers shall immediately
pay to Administrative Agent, for the pro rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrowers under this Section shall be due on demand.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and

 

136

--------------------------------------------------------------------------------


 

disbursements of one counsel for all Indemnitees), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party have obtained a final
and nonappealable judgment in its or their favor on such claim as determined by
a court of competent jurisdiction.  This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.11(d).

 

137

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee or any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby unless
such damages arise from the gross negligence or willful misconduct of such
Indemnitee.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than 10 Business Days after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive (i) the termination of the Loan Documents and the
payment, satisfaction or discharge of the Obligations (other than with respect
to Bank Product Debt and Swap Obligations) and (ii) resignation of the
Administrative Agent and any L/C Issuer, or the replacement of any Lender.

 

10.05.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.06.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrowers nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) 

 

138

--------------------------------------------------------------------------------


 

of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons.  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and/or the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent, each of the L/C Issuers and so long as no
Event of Default has occurred and is continuing, the Borrower Agent unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);

 

139

--------------------------------------------------------------------------------


 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with the Assignment Fee in the amount, if any, required as set forth in Schedule
10.06; provided that the Administrative Agent may elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

(v)                                 in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of

 

140

--------------------------------------------------------------------------------

 

 

this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers, the Lenders and the L/C Issuers at any reasonable time and from time
to time upon reasonable prior notice.  In addition, at any time that a request
for a consent for a material or substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, enter in a register the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any

 

141

--------------------------------------------------------------------------------


 

commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii). 
Each party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by

 

142

--------------------------------------------------------------------------------


 

any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.04), (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (2) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(i)            Resignation as an L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time any Lender that is an
L/C Issuer assigns all of its Commitment and Loans pursuant to subsection
(b) above, such Lender may, upon 45 days’ notice to the Borrowers and the other
Lenders, resign as an L/C Issuer. If a Lender resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of any successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) such successor L/C Issuer shall issue letters of
credit having the same terms (other than pricing not specified in
Section 2.03(i)), including face amount as, and, in substitution for, the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07.     Treatment of Certain Information; Confidentiality.

 

(a)           Each of the Administrative Agent, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information

 

143

--------------------------------------------------------------------------------


 

confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any Bank Product
or Swap Contract, (vii) with the consent of the Borrowers or (viii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

 

(b)           For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary relating to any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary, provided that, in the case of information received from any Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(c)           Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (i) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including Federal Securities Laws
and state securities Laws.

 

10.08.     Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
obligations of the Borrowers or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office

 

144

--------------------------------------------------------------------------------


 

holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of set-off) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and each L/C Issuer
agrees to notify the Borrowers and the Administrative Agent promptly after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law or would result in any Lender collecting interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10.     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.11.     Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.12.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

145

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.13.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.14.     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender fails
to give its consent to any amendment, waiver or action for which consent of all
Lenders, each Lender affected thereby or other similar formulation was required
and Required Lenders consented, or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrowers shall have paid to the Administrative Agent the
Assignment Fee;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

146

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.15.     Canadian Borrower Service of Process.  The Canadian Borrower hereby
irrevocably appoints Corporation Service Company its authorized agent to accept
and acknowledge service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in this Article X and consents to
process being served in any such suit, action or proceeding upon Corporation
Service Company in any manner or by the mailing of a copy thereof by registered
or certified mail, postage prepaid, return receipt requested, to the Company’s
address referred to in Section 10.02.  The Canadian Borrower agrees that such
service (a) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (b) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to it.  Nothing in this Section 10.15 shall affect the right
of any Lender to serve process in any manner permitted by Law or limit the right
of any Lender to bring proceedings against any Loan Party in any court of any
jurisdiction or jurisdictions.

 

10.16.     Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE, SUBJECT TO SUCH OTHER FORM OF NOTICE AS MAY BE REQUIRED
UNDER APPLICABLE LAW WITH RESPECT TO THE CANADIAN BORROWER.

 

147

--------------------------------------------------------------------------------


 

10.17.     Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18.     Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.19.     Entire Agreement.  This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.

 

10.20.     Joint and Several Liability of Borrowers.

 

(a)           The liability of the Borrowers for all amounts due to the
Administrative Agent or any Lender under this Agreement shall be joint and
several regardless of which Borrower actually receives Loans or other extensions
of credit hereunder or the amount of such Loans received or the manner in which
the Administrative Agent or such Lender accounts for such Loans or other
extensions of credit on its books and records.  Each Borrower’s Obligations with
respect to Loans made to it, and each Borrower’s Obligations arising as a result
of the joint and several liability of the Borrowers hereunder, with respect to
Loans made to the other Borrower hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of each
Borrower.

 

(b)           Each Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
extensions of credit made to another Borrower hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (1) the validity or
enforceability, avoidance or subordination of the Obligations of such other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of such other Borrower, (2) the absence of any attempt to
collect the Obligations from such other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(3) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the Obligations of such other Borrower, or any part
thereof, or any other agreement now or hereafter executed by such other Borrower
and delivered to the Administrative Agent or any Lender, (4) the failure by the
Administrative Agent or any

 

148

--------------------------------------------------------------------------------


 

Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations of such
other Borrower, (5) the Administrative Agent’s or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (6) any borrowing or grant of a
security interest by such other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (7) the disallowance of all or any portion
of the Administrative Agent’s or any Lender’s claim(s) for the repayment of the
Obligations of such other Borrower under Section 502 of the Bankruptcy Code, or
(8) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of such other Borrower.  With respect to
each Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the Obligations shall have been paid in full and the Agreement shall have
been terminated, any right to enforce any right of subrogation or any remedy
which the Administrative Agent or any Lender now or may hereafter have against
any Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent or any Lender to secure payment
of the Obligations or any other liability of the Borrowers to the Administrative
Agent or any Lender.

 

(c)           Upon any Event of Default, the Administrative Agent may proceed
directly and at once, without notice, against either Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrower or any other Person, or against any
security or collateral for the Obligations, subject to all applicable Laws
including any requirements under Section 203 of the Federal Power Act for prior
authorization.  Each Borrower consents and agrees that the Administrative Agent
shall be under no obligation to marshal any assets in favor of such Borrower or
against or in payment of any or all of the Obligations.

 

10.21.     Contribution and Indemnification between the Borrowers.  Each
Borrower is obligated to repay the Obligations as joint and several obligor
under this Agreement.  To the extent that a Borrower shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting Loans
made to the other Borrower hereunder or other Obligations incurred directly and
primarily by the other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Borrower in an amount, for
such other Borrower, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s “Allocable Amount” (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of both of the Borrowers.  As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (the “UFTA”) or Section 271 of the New York Uniform Fraudulent
Conveyance Act (the “UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Sections 274 and 275 of the UFCA, or (c) leaving such
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy

 

149

--------------------------------------------------------------------------------


 

Code or Section 4 of the UFTA, or Section 275 of the UFCA.  All rights and
claims of contributions, indemnification and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations.  The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

 

10.22.     Appointment of Borrower Agent as Agent for Requesting Loans and
Receipts of Loans and Statements.  Each Borrower hereby designates the Canadian
Borrower (“Borrower Agent”) as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, any L/C Issuer or any
Lender.  Borrower Agent hereby accepts such appointment.  The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Borrower Agent on behalf of either Borrower.  The
Administrative Agent and the Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of the
Administrative Agent, L/C Issuers and the Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

10.23.     USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

 

10.24.     Binding Effect; Amendment and Restatement of Existing Credit
Agreement.  This Agreement shall become effective at such time, on or after the
Closing Date, that the conditions precedent set forth in Section 4.01 have been
satisfied and when it shall have been executed by the Borrowers and the
Administrative Agent, and the Administrative Agent shall receive copies hereof
(telecopied or otherwise) which, when taken together, bear the signatures of
each Lender (including the L/C Issuers), and thereafter this Agreement shall be
binding upon and inure to the benefit of each Borrower, each Lender (including
the L/C Issuers) and the Administrative Agent, together with their respective
successors and assigns.  This Agreement amends and restates the Existing Credit
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Credit Agreement or the Obligations evidenced or
secured thereby or provided for thereunder.

 

10.25.     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other

 

150

--------------------------------------------------------------------------------

 

 

currency on the Business Day preceding that on which final judgment is given. 
The obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.26.     Lender Action.  Other than following an Event of Default under
Section 8.01(f), each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent.  The provisions of this Section 10.26 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

[Signature Pages Follow]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ATLANTIC POWER CORPORATION, as Canadian Borrower

ATLANTIC POWER GENERATION, INC., as a US Borrower

ATLANTIC POWER TRANSMISSION, INC., as a US Borrower

 

 

 

 

 

By:

 

 

Name: Barry E. Welch

 

Title: President of each of the entities listed above

 

 

[Signature Page 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

By:

 

 

Name: Kevin Utsey

 

Title: Director

 

 

 

 

By:

 

 

Name: Guy Amato

 

Title: Managing Director

 

 

 

 

 

 

 

BANK OF MONTREAL, as an L/C Issuer and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name: Kevin Utsey

 

Title: Director

 

 

 

 

By:

 

 

Name: Guy Amato

 

Title: Managing Director

 

 

[Signature Page 2 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK CANADA BRANCH, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, as an L/C Issuer and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC, as an L/C Issuer and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page 4 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an L/C Issuer and as a Lender

 

 

 

 

By:

 

 

Name: William Graham

 

Title: Managing Director

 

 

[Signature Page 5 to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Schedules

to

Amended and Restated Credit Agreement

 

These Schedules modify, supplement and form a part of the representations or
warranties of Borrowers contained in that certain Amended and Restated Credit
Agreement dated November 4, 2011 by and among  Atlantic Power Corporation, a
corporation continued under the laws of the Province of British Columbia
(“Canadian Borrower”), Atlantic Power Generation, Inc., a Delaware corporation,
(“APG”) and Atlantic Power Transmission, Inc., a Delaware corporation (“APT”),
(each of APG and APT is referred to individually herein as a “US Borrower” and
collectively as the “US Borrowers” and together with the Canadian Borrower, each
individually a “Borrower” and collectively, the “Borrowers”), each lender from
time to time party thereto (“Lenders”), each of the L/C issuers from time to
time party thereto in such capacity and Bank of Montreal, as Administrative
Agent, Union Bank, N.A. as Syndication Agent, The Toronto-Dominion Bank and
Morgan Stanley Bank, N.A. as Co-Documentation Agents, and BMO Capital Markets,
Union Bank, Canada Branch and The Toronto-Dominion Bank as Joint Lead Arrangers
and Joint Bookrunners (the “Credit Agreement”).  Unless the context indicates
otherwise, all capitalized terms used and not otherwise defined herein shall
have the meanings given them in the Credit Agreement.  A matter disclosed in any
Schedule shall be deemed disclosed for purposes of all other Schedules. 
Notwithstanding any materiality qualifications in any of Borrowers’
representations or warranties in the Credit Agreement, for administrative ease,
certain items have been included herein that are not considered by Borrowers to
be material to Borrowers’ business, financial condition or results of
operations.  The inclusion of any item herein shall not be deemed to be an
admission by Borrowers that such item is material to their business, financial
condition or results of operations, nor shall it be deemed an admission of any
obligation or liability to any third party.  Any description of any document
included in the Schedules is qualified in all respects by a reference to the
full text of such document.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

APPLICABLE DESIGNEES

 

 

 

Applicable Designee

 

Lender of Record

 

Lender to US Borrowers

 

Lender to Canadian
Borrower

 

Bank of Montreal

Address:

 

Bank of Montreal, Chicago Branch

115 South LaSalle Street,
17 West
Chicago, Illinois 60603

 

Bank of Montreal

1 First Canadian Place
100 King Street West
Toronto, Ontario
M5X 1A1

 

 

 

 

 

 

 

Union Bank, Canada Branch

Address:

 

Union Bank, N.A.

445 S. Figueroa Street
Los Angeles, CA 90071

 

Union Bank, Canada Branch

440 2nd Avenue SW,
Suite 730
Calgary, Alberta, Canada
T2P 5E9

 

 

 

 

 

 

 

The Toronto-Dominion Bank

Address:

 

Toronto Dominion (New York) LLC

66 Wellington Street West
8th Floor, TD Tower
Toronto, Ontario
M5K 1A2

 

The Toronto-Dominion Bank

66 Wellington Street West
8th Floor, TD Tower
Toronto, Ontario
M5K 1A2

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

Address:

 

Morgan Stanley Bank, N.A.

One Utah Center
201 South Main Street , 5th Floor
Salt Lake City, Utah 84111

 

Morgan Stanley Bank, N.A.

One Utah Center
201 South Main Street , 5th Floor
Salt Lake City, Utah 84111

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

Atlantic Power Corporation
Letters of Credit-Capital Power

 

 

 

 

 

 

 

 

 

Current

 

 

Beneficiary

 

Project

 

Description

 

Expiry Date

 

Amount

 

Country

 

 

 

 

 

 

 

 

 

 

 

Public Service Co. of Colorado

 

Manchief Power, LLC

 

PPA obligation (credit rating down grade)

 

5/1/2012

 

30,180,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Southern California Edison

 

Oxnard, LLC

 

PPA obligation

 

5/25/2012

 

354,758

 

US

 

 

 

 

 

 

 

 

 

 

 

China National Electric

 

Manquam

 

Manquam turbine retrofit (supports hydrolic turbine parts)

 

12/14/2011

 

162,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Minstry of Agriculture and Lands

 

Manquam

 

Tenure offer over crown lands for Queen Charlotte

 

2/28/2012

 

20,000

 

CA

 

 

 

 

 

 

 

 

 

 

 

Her Majesty the Queen in Right of the Province of Alberta

 

Manquam

 

Tenure offer for Manquam

 

9/13/2013

 

10,000

 

CA

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

 

 

Backstop RBC CAD Letters of Credit

 

 

 

31,500

 

CA

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

 

 

Backstop RBC USD Letters of Credit

 

 

 

397,038

 

CA

 

 

 

 

 

 

 

 

 

 

 

Puget Sound

 

Frederickson

 

O&M agreement/JOA qualified operator

 

11/4/2012

 

20,000,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Total CPILP Letters of Credit

 

 

 

 

 

 

 

51,155,296

 

 

 

 

 

 

 

 

 

 

 

Current

 

 

Beneficiary

 

Project

 

Description

 

Expiry Date

 

Amount

 

Country

 

 

 

 

 

 

 

 

 

 

 

Florida Power Corporation

 

Lake

 

PPA obligation

 

5/31/2012

 

4,250,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

Atlantic Path 15, LLC

 

Debt Service Reserve

 

6/22/2012

 

4,650,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

Atlantic Holdings Path 15, LLC

 

Debt Service Reserve

 

6/22/2012

 

3,050,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Fortis

 

Gregory

 

PPA obligation

 

7/23/2012

 

1,705,185

 

US

 

 

 

 

 

 

 

 

 

 

 

TECO

 

Pasco

 

PPA obligation

 

11/30/2011

 

10,000,000

 

US

 

 

 

 

 

 

 

 

 

 

 

El Paso

 

Auburndale

 

Gas supply obligation

 

11/30/2011

 

3,500,000

 

US

 

 

 

 

 

 

 

 

 

 

 

PEF

 

Auburndale

 

PPA obligation

 

10/31/2011

 

4,400,000

 

US

 

 

 

 

 

 

 

 

 

 

 

PEF

 

Orlando

 

PPA obligation

 

10/14/2011

 

1,600,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Union Bank

 

Auburndale

 

Debt Service Reserve

 

11/30/2011

 

5,500,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Union Bank

 

Piedmont

 

Equity Cost Overrun

 

10/20/2011

 

5,827,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Consumers Energy Company

 

Cadillac

 

PPA

 

7/16/2012

 

4,100,000

 

US

 

 

 

 

 

 

 

 

 

 

 

Total APC Forecasted Letters of Credit

 

 

 

 

 

 

 

48,582,185

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Forecasted Letters of Credit

 

 

 

 

 

 

 

99,737,481

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Guarantors

 

1.                                      Capital Power Income L.P.

2.                                      CPI Income Services Ltd.

3.                                      CPI Power (US) GP

4.                                      Curtis Palmer, LLC

5.                                      Atlantic Power Corporation

6.                                      Atlantic Power Generation, Inc.

7.                                      Atlantic Power Transmission, Inc.

8.                                      Atlantic Power Holdings, Inc.

9.                                     Atlantic Power Services Canada GP Inc.

10.                               Atlantic Power Services Canada LP

11.                               Atlantic Power Services, LLC

12.                               Teton Power Funding, LLC

13.                               Harbor Capital Holdings, LLC

14.                               Epsilon Power Funding, LLC

15.                               Atlantic Auburndale, LLC

16.                               Auburndale LP, LLC

17.                               Auburndale GP, LLC

18.                               Badger Power Generation I, LLC

19.                               Badger Power Generation, II, LLC

20.                               Badger Power Associates, LP

21.                               Atlantic Cadillac Holdings, LLC

22.                               Atlantic Idaho Wind Holdings, LLC

23.                               Atlantic Idaho Wind C, LLC

24.                               Baker Lake Hydro, LLC

25.                               Olympia Hydro, LLC

26.                               Teton East Coast Generation, LLC

27.                               NCP Gem, LLC

28.                               NCP Lake Power, LLC

29.                               Lake Investment, LP

30.                               Teton New Lake, LLC

31.                               Lake Cogen Ltd.

32.                              Atlantic Renewables Holdings, LLC

33.                               Orlando Power Generation I, LLC

34.                               Orlando Power Generation II, LLC

35.                               NCP Dade Power, LLC

36.                               NCP Pasco LLC

37.                               Dade Investment, LP

38.                               Pasco Cogen, Ltd.

39.                               Atlantic Piedmont Holdings LLC

40.                               Teton Selkirk, LLC

41.                               Teton Operating Services, LLC

 

--------------------------------------------------------------------------------

 

Schedule 1.01(d)

 

Pledgors

 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of Pledged
Interest Issuer that
is owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

1.

 

Atlantic Auburndale, LLC

 

Auburndale LP, LLC

 

Membership Interests

 

100%

 

Uncertificated

2.

 

Atlantic Idaho Wind C, LLC

 

RP Wind ID, LLC

 

Membership Interests

 

99%

 

Uncertificated

3.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind A, LLC

 

Membership Interests

 

100%

 

Uncertificated

4.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind C, LLC

 

Membership Interests

 

100%

 

Uncertificated

5.

 

Atlantic Power Corporation

 

Atlantic Power Generation, Inc.

 

Common Shares

 

100%

 

1

6.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada GP Inc.

 

Common Shares

 

100%

 

2

7.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada LP

 

Limited Partner Units

 

100%

 

LP-1

8.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Preferred Shares

 

100%

 

1-A

9.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Common Shares

 

100%

 

1

10.

 

Atlantic Power Corporation

 

Capital Power Income L.P.

 

Limited Partnership Interests

 

99.9958%

 

00100003ZQ and 00100004ZQ

11.

 

Atlantic Power Corporation

 

CPI Income Services Ltd.

 

Common Shares

 

100%

 

C-7

12.

 

Atlantic Power Generation, Inc.

 

Atlantic Power Holdings, Inc.

 

Common Shares

 

100%

 

1

13.

 

Atlantic Power Holdings, Inc.

 

Atlantic Power Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

14.

 

Atlantic Power Holdings, Inc.

 

Harbor Capital Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

15.

 

Atlantic Power Holdings, Inc.

 

Teton Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

16.

 

Atlantic Power Holdings, Inc.

 

Epsilon Power Funding, LLC

 

Membership Interests

 

100%

 

Uncertificated

17.

 

Atlantic Power Services Canada GP Inc.

 

Atlantic Power Services Canada LP

 

General Partner Units

 

100%

 

GP-1

18.

 

Atlantic Power Transmission, Inc.

 

Atlantic Cadillac Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

19.

 

Atlantic Power Transmission, Inc.

 

Atlantic Idaho Wind Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

20.

 

Atlantic Power Transmission, Inc.

 

Atlantic Piedmont Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

21.

 

Atlantic Renewables Holdings, LLC

 

AP Onondaga, LLC

 

Membership Interests

 

100%

 

Uncertificated

22.

 

Auburndale LP, LLC

 

Auburndale GP, LLC

 

Membership Interests

 

100%

 

Uncertificated

23.

 

Badger Power Generation I LLC

 

Badger Power Associates, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

24.

 

Badger Power Generation II LLC

 

Badger Power Associates, L.P.

 

Limited Partnership Interests

 

97%

 

Uncertificated

25.

 

Baker Lake Hydro LLC

 

Concrete Hydro Partners, L.P.

 

Limited Partnership

 

99%

 

Uncertificated

 

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of Pledged
Interest Issuer that
is owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

 

 

 

 

 

 

Interests

 

 

 

 

26.

 

CPI Income Services Ltd.

 

Capital Power Income L.P.

 

Limited Partnership Interests

 

0.0042%

 

00100002ZQ

27.

 

Dade Investment, L.P.

 

Pasco Cogen, Ltd.

 

Limited Partnership Interests

 

98%

 

Uncertificated

28.

 

Harbor Capital Holdings, LLC

 

Atlantic Auburndale, LLC

 

Membership Interests

 

100%

 

Uncertificated

29.

 

Harbor Capital Holdings, LLC

 

Atlantic Renewables Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

30.

 

Lake Investment, L.P.

 

Lake Cogen, Ltd.

 

Limited Partnership Interests

 

48.9%

 

Uncertificated

31.

 

NCP Dade Power LLC

 

Dade Investment, L.P.

 

General Partnership Interests

 

1%

 

Uncertificated

32.

 

NCP Dade Power LLC

 

Pasco Cogen, Ltd.

 

General Partnership Interests

 

2%

 

Uncertificated

33.

 

NCP Gem LLC

 

Lake Investment, L.P.

 

Limited Partnership Interests

 

99%

 

Uncertificated

34.

 

NCP Lake Power LLC

 

Lake Cogen, Ltd.

 

General Partnership Interests

 

1%

 

Uncertificated

35.

 

NCP Lake Power LLC

 

Lake Investment, L.P.

 

General Partnership Interests

 

1%

 

Uncertificated

36.

 

NCP Pasco LLC

 

Dade Investment, L.P.

 

Limited Partnership Interests

 

99%

 

Uncertificated

37.

 

Olympia Hydro LLC

 

Concrete Hydro Partners, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

38.

 

Teton East Coast Generation LLC

 

NCP Dade Power LLC

 

Membership Interests

 

100%

 

Uncertificated

39.

 

Teton East Coast Generation LLC

 

NCP Gem LLC

 

Membership Interests

 

100%

 

Uncertificated

40.

 

Teton East Coast Generation LLC

 

NCP Lake Power LLC

 

Membership Interests

 

100%

 

Uncertificated

41.

 

Teton East Coast Generation LLC

 

NCP Pasco LLC

 

Membership Interests

 

100%

 

Uncertificated

42.

 

Teton East Coast Generation LLC

 

Teton New Lake, LLC

 

Membership Interests

 

100%

 

Uncertificated

43.

 

Teton East Coast Generation LLC

 

Teton Selkirk LLC

 

Membership Interests

 

100%

 

Uncertificated

44.

 

Teton New Lake, LLC

 

Lake Cogen, Ltd.

 

Limited Partnership Interests

 

50.1%

 

Uncertificated

45.

 

Teton Power Funding, LLC

 

Badger Power Associates, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

46.

 

Teton Power Funding, LLC

 

Badger Power Associates, L.P.

 

Limited Partnership Interests

 

2%

 

Uncertificated

 

2

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of Pledged
Interest Issuer that
is owned and being
pledged by Pledgor

 

Represented by
Certificate No.
(if applicable)

47.

 

Teton Power Funding, LLC

 

Badger Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

48.

 

Teton Power Funding, LLC

 

Baker Lake Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

49.

 

Teton Power Funding, LLC

 

Olympia Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

50.

 

Teton Power Funding, LLC

 

Orlando Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

51.

 

Teton Power Funding, LLC

 

Orlando Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

52.

 

Teton Power Funding, LLC

 

Teton East Coast Generation LLC

 

Membership Interests

 

100%

 

Uncertificated

53.

 

Teton Power Funding, LLC

 

Badger Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

54.

 

Teton Power Funding, LLC

 

Teton Operating Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

3

--------------------------------------------------------------------------------

 

Schedule 1.01(e)

 

Projects

 

Project Holding Entities:

 

1.                                      Auburndale LP, LLC

2.                                      Auburndale GP, LLC

3.                                      Badger Power Associates, L.P.

4.                                      Atlantic Cadillac Holdings, LLC

5.                                      Epsilon Power Partners, LLC

6.                                      RP Wind ID, LLC

7.                                      Atlantic Idaho Wind A, LLC

8.                                      Concrete Hydro Partners, L.P.

9.                                      Lake Investment, LP

10.                               Teton New Lake, LLC

11.                               NCP Lake Power, LLC

12.                               AP Onondaga, LLC

13.                               Orlando Power Generation I, LLC

14.                               Orlando Power Generation II, LLC

15.                               Dade Investment, LP

16.                               NCP Dade Power, LLC

17.                               Atlantic Holdings Path 15, LLC

18.                               Atlantic Piedmont Holdings, LLC

19.                               Rollcast Energy, Inc.

20.                               Atlantic Renewables Holdings, LLC

21.                               Teton Selkirk, LLC

22.                               CPI Preferred Equity Ltd.

23.                               CPI (CP) LLC

24.                               Manchief Holding LLC

25.                               CPIDC, Inc.

26.                               Fredrickson Power Management, Inc.

27.                               CPI Power Enterprises, LLC

28.                               CPI USA Ventures LLC

29.                               CPI USA Holdings LLC

30.                               Curtis Palmer LLC

 

Projects:

 

1.                                      Auburndale Power Partners, L.P.

2.                                      Lake Cogen Ltd.

3.                                      Pasco Cogen Ltd.

4.                                      Atlantic Path 15, LLC

5.                                      Cadillac Renewable Energy, LLC

6.                                      Piedmont Green Power, LLC

7.                                      Rollcast Energy, Inc.

 

--------------------------------------------------------------------------------


 

8.                                      Capital Power Income L.P.

9.                                      Coastal Rivers Power Corporation

10.                               CPI Power (Williams Lake) Ltd.

11.                               Fredrickson Power L.P.

12.                               Thermo Power & Electric LLC

13.                               Manchief Power Company LLC

14.                               Applied Energy LLC

15.                               EF Oxnard LLC

16.                               Curtis/Palmer Hydroelectric Company L.P.

17.                               EF Kenilworth LLC

18.                               Morris Cogeneration, LLC

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

US Borrower
Commitment

 

Canadian Borrower
Commitment

 

Aggregate Commitment

 

Pro Rata Share

 

Bank of Montreal

 

$

58,333,333.33

 

$

29,166,666.67

 

$

87,500,000.00

 

29.16666667

%

The Toronto-Dominion Bank

 

 

 

 

$

29,166,666.67

 

 

 

 

 

 

Toronto Dominion (New York) LLC

 

$

58,333,333.33

 

 

 

 

$

87,500,000.00

 

29.16666666

%

Morgan Stanley Bank, N.A.

 

$

50,000,000.00

 

$

25,000,000.00

 

$

75,000,000.00

 

25.00000000

%

Union Bank Canada Branch

 

$

33,333,333.34

 

$

16,666,666.66

 

$

50,000,000.00

 

16.66666667

%

Total

 

$

200,000,000.00

 

$

100,000,000.00

 

$

300,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.09

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries

 

Part (a) Subsidiaries and Unrestricted Subsidiaries:

 

1.                                      Capital Power Income LP

2.                                      CPI Income Services, Ltd.

3.                                      CPI Preferred Equity Ltd.

4.                                      CPI Power (US) GP

5.                                      Curtis Palmer, LLC

6.                                      Atlantic Power Generation, Inc.

7.                                      Atlantic Power Transmission, Inc.

8.                                      Atlantic Power Holdings, Inc.

9.                                      Teton Power Funding, LLC

10.                               Harbor Capital Holdings, LLC

11.                               Epsilon Power Funding, LLC

12.                               Atlantic Auburndale, LLC

13.                               Auburndale LP, LLC

14.                               Auburndale GP, LLC

15.                               Badger Power Generation I, LLC

16.                               Badger Power Generation, II, LLC

17.                               Badger Power Associates, LP

18.                               Atlantic Cadillac Holdings, LLC

19.                               Atlantic Idaho Wind Holdings, LLC

20.                               Atlantic Idaho Wind C, LLC

21.                               Baker Lake Hydro, LLC

22.                               Olympia Hydro, LLC

23.                               Teton East Coast Generation, LLC

24.                               NCP Gem, LLC

25.                               NCP Lake Power, LLC

26.                               Lake Investment, LP

27.                               Teton New Lake, LLC

28.                               Lake Cogen Ltd.

29.                               Atlantic Renewables Holdings, LLC

30.                               AP Onondaga, LLC

31.                               Orlando Power Generation I, LLC

32.                               Orlando Power Generation II, LLC

33.                               NCP Dade Power, LLC

34.                               NCP Pasco LLC

35.                               Dade Investment, LP

36.                               Pasco Cogen, Ltd.

37.                               Atlantic Piedmont Holdings LLC

38.                               Teton Selkirk, LLC

39.                               Atlantic Idaho Wind A, LLC

40.                               RP Wind ID, LLC

 

--------------------------------------------------------------------------------


 

41.                               Atlantic Holdings Path 15, LLC

42.                               Atlantic Path 15, LLC

43.                               Atlantic Power Services Canada GP Inc.

44.                               Atlantic Power Services Canada LP

45.                               Cadillac Renewable Energy, LLC

46.                               Epsilon Power Partners, LLC

47.                               Atlantic Path 15 Transmission, LLC

48.                               Atlantic Power Services, LLC

49.                               CP Energy Services (Canada) Inc.

50.                               Coastal Rivers Power Corporation

51.                               CPI Power (Williams Lake) Ltd.

52.                               CPI Investments Inc. (to be dissolved)

53.                               CPI Energy Services (US) LLC

54.                               CPIDC, Inc.

55.                               Frederickson Power L.P.

56.                               Manchief Power Company LLC

57.                               Morris Cogeneration, LLC

58.                               Applied Energy LLC

59.                               Curtis/Palmer Hydroelectric Company L.P.

60.                               EF Kenilworth LLC

61.                               EF Oxnard LLC

62.                               Thermo Power & Electric LLC

63.                               CPI Power Holdings Inc.

64.                               CPI Power USA LLC

65.                               CPI FPLP Holdings LCC

66.                               Frederickson Power Management Inc.

67.                               CPI Power Enterprises LLC

68.                               Manchief Inc.

69.                               Manchief Holding LLC

70.                               CPI (CP) LLC

71.                               CPI USA Ventures LLC

72.                               CPI USA Holdings LLC

73.                               Concrete Hydro Partners L.P.

74.                               Path 15 Funding TV, LLC

75.                               Path 15 Funding KBT, LLC

76.                               Path 15 Funding, LLC

77.                               Auburndale Power Partners, L.P.

78.                               Rollcast Energy, Inc.

79.                               Piedmont Green Power, LLC

80.                               Teton Operating Services, LLC

 

Part (b)  Subsidiaries Delivering Guaranties:

 

See Schedule 1.01(c) for list of Guarantors.

 

2

--------------------------------------------------------------------------------


 

Part (c) Other Entities Owned by Borrowers:

 

1.                                      Badger Creek Ltd.

2.                                      Chambers Cogeneration Limited
Partnership

3.                                      Delta Person LLC

4.                                      Javelin Energy, LLC

5.                                      Idaho Wind Partners 1, LLC

6.                                      Koma Kulshan Associates L.P.

7.                                      Onondaga Renewables, LLC

8.                                      Orlando Cogen Limited L.P.

9.                                      Selkirk Cogen Partners L.P.

10.                               Cokenergy LLC

11.                               Ironside Energy LLC

12.                               North Lake Energy LLC

13.                               Portside Energy LLC

14.                               Primary Energy Recycling Holdings LLC

15.                               Primary Energy Operations LLC

16.                               Harbor Coal LLC

17.                               PCI Associates (Partnership)

18.                               III/PCO, Inc.

19.                               Ispat Inland Inc.

20.                               Mittal Steel

21.                               Gregory Power, LLC

22.                               Selkrik Cogen Funding Corporation

 

Part (d) Post Acquisition Diagram:

 

See attached.

 

3

--------------------------------------------------------------------------------

 

[g14053ke41i001.gif]

ATLANTIC POWER CORPORATION POST ACQUISITION DIAGRAM Atlantic Power Corporation
Atlantic Power Transmission, Inc. 100% Atlantic Piedmont Holdings LLC 100% Path
15 Funding TV, LLC 100% Atlantic Path 15 Transmission, LLC 100% Atlantic
Cadillac Holdings, LLC 100% Atlantic Idaho Wind Holdings, LLC 100% 5.0% owned by
Rollcast Energy 95% Piedmont Green Power, LLC 22.57% Path 15 Funding KBT, LLC
100% 47.33% Path 15 Funding, LLC 100% Cadillac Renewable Energy, LLC 100%
Atlantic Idaho Wind C, LLC 100% Atlantic Idaho Wind A, LLC 100% Atlantic
Holdings Path 15, LLC 90.1% RP Wind ID, LLC 99.0% Atlantic Path 15, LLC 100%
Atlantic Power Generation, Inc. 100% Atlantic Power Holdings, Inc. 100% Atlantic
Power Services, LLC 100% Teton Power Funding, LLC 100% Teton Operating Services,
LLC 100% Badger Power Generation I, LLC 100% Badger Power Generation II, LLC
100% 0.50% GP 97.0% LP Orlando Power Generation I, LLC 100% Orlando Power
Generation II, LLC 100% Baker Lake Hydro, LLC 100% Olympic Hydro, LLC 100% 99.0%
LLP 0.5% GP Badger Power Associates, LP 0.5% GP 2.0% LP Concrete Hydro Partners,
L.P. Harbor Capital Holdings, LLC 100% Epsilon Power Funding, LLC 100% Epsilon
Power Partners, LLC 100% Atlantic Renewables Holdings, LLC 100% Epsilon Power
Funding, LLC 100% AP Onondaga, LLC 100% Rollcast Energy, Inc. 60.0% Preferred
Shares Auburndale LP, LLC 100% Auburndale GP, LLC 100% 99.0% LP Auburndale Power
Partners, LP 1.0% GP Teton East Coast Generation, LLC NCP Gem, LLC 100% NCP Lake
Power, LLC 100% 99.0% LP 1.0% GP 100% Lake Investment, LP Teton New Lake, LLC
48.0% LP 1.0% GP 50.1% LP Laka Cogan Ltd. NCP Dade Power, LLC 100% NCP Pasco LLC
100% Teton Selkirk, LLC 100% 1.0% GP 99.0% LP Dade Investment, LP 2.0% GP 95.0%
LP Pasco Cogan, Ltd. 100% Atlantic Power Services Canada GP Inc. 99.99% LP
Atlantic Power Services Canada LP 0.01% GP 100% CPI Income Services, Ltd.0.0042%
GP Captial Power Income L.P. 99.9958& LP 100% Common Shares Costal Rivers Power
Corporation 100% CPI Power (Williams Laku) Ltd. 100% CPI Preferred Equity Ltd.
100% CP Energy Services (Canada) Inc. 99.5% 0.5% CPI Power (US) GP Preferre
Shares CPI Power Holdings Inc. 100% Common CPI Power USA LLC CPI FPLP Holdings
LLC 99.05% 100% Frederickson Power Management Inc. 100% CPIDC, Inc. 0.1% GP
Frederickson Power L.P. 99.9% L.P. CPI Power Enterprises LLC 100% Manchief Inc.
100% Curtis Palmar LLC 100% CPI Energy Services (US) LLC 100% Manchief Holding
LLC 100% CPI (CP) LLC 0.01% GP 99.99% LP Curtis Palmar Hydroelectric Company
L.P. 100% Manchief Power Company LLC 100% Morris Cogeneration, LLC 10% CPI USA
Ventures LLC 100% EF Oxnard LLC 100% Applied Energy LLC 100% Tharmo Power &
Electric LLC 100% CPI USA Holdings LLC 100% EF Koeilworth LLC

 

 

Schedule 7.01

 

Existing Liens

 

1.             Liens granted in connection with the Convertible Note Indenture.

 

2.             Attached are the UCC lien search results.

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

Existing Indebtedness

 

TARGET NOTES

 

C$210 million Senior Unsecured Notes of Capital Power Income L.P., due 2036

US$150 million Senior Guaranteed Notes of CPI Power (US) GP, due 2017

US$75 million Senior Guaranteed Notes of CPI Power (US) GP, due 2019

US$190 million Senior Unsecured Notes of Curtis Palmer, due 2014

 

SECURED INDEBTEDNESS OF CANADIAN BORROWER AND EXISTING UNSECURED INDEBTEDNESS OF
BORROWERS

 

C$44.9 million Convertible Debentures of Canadian Borrower, due 2014

C$68.1 million Convertible Debentures of Canadian Borrower, due 2017

C$80.5 million Convertible Debentures of Canadian Borrower, due 2017

US$300 million Senior Secured Revolver of Canadian Borrower. (Pending)

 

PROJECT LEVEL INDEBTEDNESS

 

Entity

 

Type and $ Amount

 

 

 

 

 

 

 

Selkirk Cogen Partners

 

Bonds

 

11,439,506

 

 

 

 

 

 

 

Atlantic Path 15, LLC

 

Senior Secured Bonds

 

68,271,471

 

 

 

 

 

 

 

Atlantic Holdings Path 15, LLC

 

Senior Secured Bonds

 

38,065,986

 

 

 

 

 

 

 

Epsilon Power Partners, LLC

 

Term Facility

 

35,357,388

 

 

 

 

 

 

 

Chambers

 

Term Loan

 

26,949,321

 

 

 

Public Bonds

 

40,000,000

 

 

 

 

 

 

 

Gregory

 

Term Loan

 

13,068,384

 

 

 

 

 

 

 

Delta Person

 

Term Loan

 

9,679,196

 

 

 

 

 

 

 

Atlantic Path 15 Transmission, LLC

 

Senior Secured Bonds

 

43,989,351

 

 

 

 

 

 

 

Auburndale

 

Term Loan

 

14,350,000

 

 

 

 

 

 

 

Cadillac

 

Term Loan

 

39,990,000

 

 

 

Notes

 

1,390,000

 

 

 

 

 

 

 

Idaho Wind

 

Term Loan

 

50,240,098

 

 

 

L/C Facility

 

20,500,000

 

 

 

 

 

 

 

Piedmont

 

Term Loan

 

14,422,329

 

 

 

L/C Facility

 

16,200,000

 

 

 

Bridge Loan

 

50,953,575

 

 

--------------------------------------------------------------------------------


 

PREFERRED STOCK OF CPI PREFERRED EQUITY LTD.

 

C$125 million Perpetual Preferreds (Series 1) of CPI Preferred Equity Ltd.

C$100 million Rate Reset Preferreds (Series 2) of CPI Preferred Equity Ltd.

 

HIGH YIELD NOTES

 

US$460 9% million Senior Unsecured Notes of Canadian Borrower (Pending)

 

INTERCOMPANY INDEBTEDNESS

 

$400,000,000 13% Unsecured Subordinated Note of Atlantic Power Holdings, Inc,
payable to APG

$400,000,000 13% Unsecured Subordinated Note of APG payable to Canadian Borrower

 

OTHER INDEBTEDNESS

 

A.                                    Pursuant to the Guaranty made as of
August 1, 1997 (the “Orlando Guaranty”) by Air Products and Chemicals, Inc. (and
subsequently assumed by Atlantic Power Holdings, Inc.) for the benefit of ABB
Power Generation, Inc., (“ABB”) Teton Power Funding, LLC guarantees payment by
Orlando CoGen Limited, L.P. (“Orlando CoGen”) of 50% of the Termination Amount
(as defined in the Gas Turbine Hot Gas Path Protection Plan dated as of
August 1, 1997 (the “Orlando Maintenance Agreement”) between ABB and Orlando
CoGen) upon termination of the Orlando Maintenance Agreement by Orlando CoGen
pursuant to Section 13.1 of the Orlando Maintenance Agreement.  The Termination
Amount is an amount equal to the sum of (i) a cancellation fee (not to exceed
$250,000) and (ii) certain outstanding fees under the Orlando Maintenance
Agreement.

 

B.                                    Pursuant to the Consent and Agreement
entered into as of March, 2004 by and among Orlando Power Generation I Inc.,
Orlando Power Generation II Inc, Orlando Power Holdings, L.L.C., Orlando CoGen
(I), Inc., Orlando CoGen Limited, L.P., the Management Committee of the
Partnership, Aquila, Inc., UtilCo Group Inc., Teton Power Funding, LLC, El Paso
Power Operations Company, El Paso Merchant Energy, L.P. (“EPMELP”), El Paso
Corporation (El Paso), Orlando Cogen Fuel, LLC, Orlando Cogen II, LLC and
Northern Star Generation LLC, Teton Power Funding, LLC agreed to replace the
credit support currently being provided by El Paso to BP Amoco in respect of the
Gas Purchase and Sales Agreement dated December 3, 1991, between BP Amoco and
EPMELP and related contracts.  Teton Power Funding LLC’s maximum liability with
respect to such credit support is $2,500,000.

 

C.                                    Pursuant to a Guaranty dated as of
November 17, 2004 by Atlantic Power Holdings, LLC in favor of ArcLight Energy
Partners Fund I, L.P. (“ArcLight”), Atlantic Power Holdings, LLC guaranteed
certain obligations of ArcLight related to Delta Person Limited Partnership and
Javelin Energy, LLC.  The total potential liability of Atlantic Power Holdings,
LLC under the guaranty is $7,300,000.

 

2

--------------------------------------------------------------------------------


 

Schedule 7.08

 

Affiliate Transactions

 

1.                                      The intercompany notes referenced on
Schedule 7.03.

 

2.                                      The operations and management agreement
to be entered between CPI Power USA LLC and Atlantic Power Services, LLC.

 

3.                                      The operations and management agreement
to be entered into between CPI Preferred Equity Ltd. and Atlantic Power Services
Canada LP.

 

4.                                      The operations and management agreement
to be entered into between CPILP and Atlantic Power Services Canada LP.

 

5.                                      That certain Operation and Management
Agreement dated November 1, 2008 between Teton Operating Services, LLC and
Auburndale Power Partners, LP.

 

6.                                      That certain Facilities Operation,
Maintenance and Marketing Agreement dated December 31, 2002 between Lake Cogen,
Ltd. and Teton Operating Services, LLC, as amended.

 

7.                                      That certain Cogeneration Facility
Operation and Maintenance Agreement dated July 1, 1999 between Pasco Cogen, Ltd.
and Teton Operating Services, LLC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER AGENT

 

 

 

Atlantic Power Corporation

200 Clarendon Street, 25th Floor

Boston, MA 02116

Attn:

 

Barry Welch

Telephone:

 

617-977-2401

Fax:

 

617-531-6369

Email:

 

bwelch@atlanticpowercorporation.com

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions for US Borrowers ):

 

 

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

 

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

 

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions for Canadian Borrowers ):

 

 

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

( for US Borrowers ):

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

(for Canadian Borrowers ):

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

2

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

For Requests for Credit Extensions for US Borrowers:

 

 

 

Bank of Montreal, Chicago Branch

Agency Services

115 South LaSalle Street, 17 West

Chicago, Illinois 60603

Attention:  Terri Mikula

 

 

 

Fax: (312) 461-3458

Email: terri.mikula9@bmo.com

 

 

 

For Requests for Credit Extensions for Canadian Borrowers:

 

 

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street, 3rd Floor

Toronto, Ontario, M5T 1T4

Attention:  Manager, Agent Bank Services

Fax: (416) 598-6218

 

 

 

Notices (other than Requests for Credit Extensions):

 

 

 

BMO Capital Markets

100 King Street West, 4th Floor

M5X-1A1 Toronto, Ontario, Canada

Attention:

 

Jeffrey Currie

Telephone:

 

416-359-6869

Fax:

 

416-359-7796

Email:

 

JeffreyD.Currie@bmo.com

 

 

 

UNION BANK, CANADA BRANCH

 

 

 

For Request for Credit Extensions for US Borrowers:

 

 

 

Union Bank, N.A.

Los Angeles, CA

Attention:

 

Gena Robles

Telephone:

 

323-720-2522

Fax:

 

323-724-6198

Email:

 

gena.robles@unionbank.com

 

3

--------------------------------------------------------------------------------


 

Attention:

 

Maria Suncin

Telephone:

 

323-720-2870

Fax:

 

323-724-6198

Email:

 

maria.robles@unionbank.com

 

 

 

For Requests for Credit Extensions for Canadian Borrowers:

 

 

 

Union Bank, Canada Branch

San Francisco, CA

Attention:

 

Karla Marin, Operations

Telephone:

 

415-765-2410

Fax:

 

415-765-2653

Email:

 

karla.marin@unionbank.com

 

 

 

Attention:

 

Rebecca Sarmiento, Operations

Telephone:

 

415-765-2549

Fax:

 

403-770-8868

Email:

 

rebecca.sarmiento@unionbank.com

 

 

 

Notices (other than Requests for Credit Extensions):

 

 

 

Union Bank, Canada Branch

445 S. Figueroa Street

Los Angeles, CA 90071

Attention:

 

Carmelo Restifo, Vice President

Telephone:

 

213-236-6517

Email:

 

carmelo.restifo@unionbank.com

 

 

 

Attention:

 

Nick Boyd, Assistant Vice President

Telephone:

 

403.233.4808

Email:

 

nick.boyd@unionbank.com

 

 

 

THE TORONTO-DOMINION BANK

 

 

 

For Requests for Credit Extensions:

 

 

 

The Toronto-Dominion Bank

77 King Street, W

18th Floor Royal Trust Tower

Toronto, Ontario M5K 1A2

Attention:

 

Tara Harripaul, Analyst

Telephone:

 

416-982-7744

Fax:

 

416-983-1708

Email:

 

tara.boodram-harripaul@tdsecurities.com

 

4

--------------------------------------------------------------------------------


 

Attention:

 

Maria Castillo

Telephone:

 

416-307-0529

 

 

 

Notices (other than Requests for Credit Extensions):

 

 

 

The Toronto-Dominion Bank

66 Wellington Stret, W

8th Floor TD Tower

Toronto, Ontario M5K 1A2

Attention:

 

Rahim Kabani

Telephone:

 

416-982-7786

Fax:

 

416-944-5164

Email:

 

rahim.kabani@tdsecurities.com

 

5

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.

 

 

 

For Requests for Credit Extensions:

 

 

 

Morgan Stanley Bank, N.A.

1000 Lancaster Street

Baltimore, MD 21202

Attention:

 

Morgan Stanley Loan Servicing

Telephone:

 

443-627-4355

Fax:

 

718-233-2140

Email:

 

msloanservicing@morganstanley.com

 

 

 

Notices (other than Requests for Credit Extensions):

 

 

 

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

Attention:

 

Carrie D. Johnson

Telephone:

 

801-236-3655

Fax:

 

718-233-0967

Email:

 

docs4loans@ms.com

 

 

 

1585 Broadway Avenue, 4th Floor

New York, NY 10036

Attention:

 

Michael Monk

Telephone:

 

212-761-2962

Fax:

 

212-507-7690

Email:

 

Michael.Monk@morganstanley.com

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment (unless otherwise
waived); provided, however, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group), the Assignment Fee will be $3,500 plus the amount set forth below:

 

Transaction:

 

Assignment Fee:

 

 

 

 

 

First two concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:                        ,

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 4, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Atlantic Power Corporation, a corporation continued under the laws of the
Province of British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

The undersigned hereby requests a Borrowing of Loans:

 

1.                                      By                             [specify
Borrower].

 

2.                                      On                             (a
Business Day).

 

3.                                      In the amount of
$                                .

 

4.                                      Such loan shall be denominated in the
following currency:                                 .

[US Dollar Denominated Loan made as a Eurocurrency Rate Loan to any of the
Borrowers, or US Prime Rate Loan to any of the US Borrowers or US Base Rate
Loan, Cdn. Dollar denominated Loan made as a Bankers’ Acceptance or Cdn. Prime
Rate Loan to the Canadian Borrower]

 

5.                                      For Eurocurrency Rate Loans and Bankers’
Acceptances:  with an Interest Period of        months.

 

ATLANTIC POWER CORPORATION, as

 

Borrower Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date:                        ,

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 4, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Atlantic Power Corporation, a corporation continued under the laws of the
Province of British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

The undersigned hereby request (select one):

 

o  A conversion of Loans                                 o  A continuation of
Loans

 

1.             By                             [specify Borrower].  The proposed
[conversion] [continuation] relates to the Borrowing of [Eurocurrency Rate Loans
with an Interest Period ending on                        ,         ] [Bankers’
Acceptance with an Interest Period ending on                        ,         ]
[US Base Rate Loan] [US Prime Rate Loan] [Cdn. Prime Rate Loan] [Base Rate Loan
in [insert currency]] originally made on                        , 20     (the
“Outstanding Borrowing”) in the principal amount of                        .

 

2.             On                             (a Business Day).

 

3.             In the amount of $                                .

 

4.             The Outstanding Borrowing shall be [continued as a Borrowing of
[Eurocurrency Rate Loan] [Bankers’ Acceptance] with an Interest Period of
         months] [converted into a Borrowing of [US Base Rate Loan] [US Prime
Rate Loan] [Cdn. Prime Rate Loan] [[Eurocurrency Rate Loan] [Bankers’
Acceptance] with an Interest Period of          months] [Base Rate Loan in
[insert currency]].

 

ATLANTIC POWER CORPORATION, as

 

Borrower Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby jointly and
severally promise to pay to [                                          ] or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to one or more of the Borrowers under that
certain Amended and Restated Credit Agreement, dated as of November 4, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders from time to time
party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.

 

The Borrowers each hereby promise to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in US Dollars with respect to
US Dollar Loans and Cdn. Dollars with respect to Cdn. Dollar Loans in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement.  Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PROVISIONS THEREOF.

 

[Signature Page Follows]

 

B-1

--------------------------------------------------------------------------------


 

 

ATLANTIC POWER CORPORATION

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

ATLANTIC POWER GENERATION, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

ATLANTIC POWER TRANSMISSION, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Borrower

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                              ,

 

To:          Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 4, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Atlantic
Power Corporation, a corporation continued under the laws of the Province of
British Columbia, Canada (the “Canadian Borrower”), Atlantic Power Generation,
Inc., a Delaware corporation, and Atlantic Power Transmission, Inc., a Delaware
corporation (collectively, the “Borrowers”), the Lenders from time to time party
thereto, the L/C Issuers from time to time party thereto, and Bank of Montreal,
as Administrative Agent and an L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                      of the
Canadian Borrower, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a)(i) of the Credit Agreement for the
Canadian Borrower and its consolidated Subsidiaries and Unrestricted
Subsidiaries for the fiscal year of the Canadian Borrower ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Credit Agreement for the Canadian
Borrower and its consolidated Subsidiaries and Unrestricted Subsidiaries for the
fiscal quarter of the Canadian Borrower ended as of the above date.  Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Canadian Borrower and its consolidated
Subsidiaries and Unrestricted Subsidiaries in accordance with US GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrowers during the accounting period covered by the attached
financial statements.

 

C-1

--------------------------------------------------------------------------------


 

3.             A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all its obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Borrowers contained in
Article V  and of the Borrowers and each other Loan Party contained in any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; provided, however,
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

5.             The calculation of (a) the Total Leverage Ratio set forth on
Schedule 2 attached hereto is true and accurate on and as of the date of this
Certificate and reflects a Total Leverage Ratio for the fiscal quarter ending
                         , 20[    ] of          to 1.00 and (b) the Interest
Coverage Ratio set forth on Schedule 2 attached hereto is true and accurate on
and as of the date of this Certificate and reflects an Interest Coverage Ratio
for the fiscal quarter ending                          , 20[    ] of          to
1.00.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                 .

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

[Financial Statements Attached]

 

Sch 1-1

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.11(a) — Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated EBITDA for the Canadian Borrower and its Subsidiaries and
Unrestricted Subsidiaries on a consolidated basis for four consecutive fiscal
quarters ending on above date (“Subject Period”):

 

 

 

 

 

 

 

 

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

Plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income:

 

 

 

 

 

 

 

 

 

1.     Consolidated Interest Expense for Subject Period, amortization of
deferred financing fees and original issue discount:

 

$

 

 

 

 

 

 

 

2.     Provision for taxes based on income, profits or capital gains of the
Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries, including
federal, state, local and foreign income taxes, franchise taxes and foreign
withholding taxes paid or accrued by the Canadian Borrower and its Subsidiaries
and Unrestricted Subsidiaries for Subject Period, including penalties and
interest related to such taxes or arising from any tax examinations:

 

$

 

 

 

 

 

 

 

3.     Depreciation and amortization expenses for Subject Period:

 

$

 

Sch 2-1

--------------------------------------------------------------------------------


 

 

 

4.     any net after-tax (A) extraordinary or (B) nonrecurring gains or losses
or income or expenses (less all fees and expenses relating thereto) including,
without limitation, any severance expenses, and fees, expenses or charges
related to any offering of any equity interests of the Canadian Borrower, any
Investment, any Acquisition or Indebtedness permitted to be incurred hereunder
or refinancings thereof (in each case, whether or not successful), including any
such fees, expenses or charges related to the Transactions for Subject Period:

 

$

 

 

 

 

 

 

 

5.     Any net loss from disposed, abandoned or discontinued operations, and
assets for sale to the extent such loss is a non-cash loss for Subject Period:

 

$

 

 

 

 

 

 

 

6.     All non-cash losses or expenses included or deducted in calculating net
income (or loss) for Subject Period, including, without limitation, any non-cash
loss or expense associated with employee incentive agreements, any non-cash loss
or expense due to the application of FAS No. 106 regarding post-retirement
benefits, FAS No. 133 regarding hedging activity, FAS No. 142 regarding
impairment of goodwill, FAS No. 150 regarding accounting for financial
instruments with debt and equity characteristics and non-cash expenses deducted
as a result of any grant of equity interests to employees, officers or
directors, but excluding any non-cash loss or expense (A) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (B) relating to a write-down, write-off or reserve
with respect to Accounts and Inventory (as such terms are defined in the UCC):

 

$

 

Sch 2-2

--------------------------------------------------------------------------------


 

 

 

Minus:

 

 

 

 

 

 

 

 

 

7.     Non-cash gains for Subject Period (to the extent increasing Consolidated
Net Income):

 

$

 

 

 

 

 

 

 

Consolidated EBITDA (Consolidated Net Income + Lines I.A.1 + 2 + 3 + 4 + 5 + 6 –
7):

 

$

 

 

 

 

 

 

B.

Consolidated Interest Expense for the Canadian Borrower and its Subsidiaries and
Unrestricted Subsidiaries on a consolidated basis for Subject Period:

 

$

 

 

 

 

 

 

C.

Interest Coverage Ratio

 

 

 

 

((Line II.A.) ¸ (Line II.B.)):

 

to 1.00

 

 

 

 

 

 

 

[Minimum permitted: 2.25:1.00]

 

 

 

 

 

II.

Section 7.11(b) — Total Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated Total Net Debt of the Canadian Borrower and its Subsidiaries and
Unrestricted Subsidiaries that are consolidated entities of the Canadian
Borrower in accordance with GAAP for four consecutive fiscal quarters ending on
above date (“Subject Period”) in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition), consisting of the sum of:

 

 

 

 

 

 

 

 

 

1.     Indebtedness for Borrowed Money as of the date of determination:

 

$

 

 

 

 

 

 

 

2.     The capitalized amount of any Capitalized Lease Obligation for Subject
Period as of the date of determination:

 

$

 

 

 

 

 

 

 

3.     The capitalized amount of the remaining lease payments under the relevant
Synthetic Lease Obligation for Subject Period as of the date of

 

 

 

Sch 2-3

--------------------------------------------------------------------------------


 

 

 

determination:

 

$

 

 

 

 

 

 

 

4.     Debt obligations evidenced by promissory notes or similar instruments as
of the date of determination:

 

$

 

 

 

 

 

 

 

Minus:

 

 

 

 

 

 

 

 

 

5.     The aggregate amount of unrestricted cash and Cash Equivalents of the
Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries that would
be reflected on a balance sheet of the Canadian Borrower and its Subsidiaries
and Unrestricted Subsidiaries as of such date (in each case free and clear of
all Liens, other than nonconsensual Liens permitted by Section 7.01 of the
Credit Agreement) to the extent such cash or Cash Equivalents is held in a
deposit account or securities account in which the Canadian Borrower or its
Subsidiaries and Unrestricted Subsidiaries have granted a first priority
security interest to the Collateral Agent or Administrative Agent, as
applicable, for the benefit of the Secured Parties pursuant to a Collateral
Document:

 

$

 

 

 

 

 

 

 

Consolidated Total Net Debt

 

$

 

 

(Lines II.A.1 + 2 + 3 + 4 – 5):

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA for the Canadian Borrower and its Subsidiaries and
Unrestricted Subsidiaries on a consolidated basis for the Subject Period:

 

 

 

 

 

 

 

 

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

Plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income:

 

 

 

Sch 2-4

--------------------------------------------------------------------------------


 

 

 

1.     Consolidated Interest Expense for Subject Period, amortization of
deferred financing fees and original issue discount:

 

$

 

 

 

 

 

 

 

2.     Provision for taxes based on income, profits or capital gains of the
Canadian Borrower and its Subsidiaries and Unrestricted Subsidiaries, including
federal, state, local and foreign income taxes, franchise taxes and foreign
withholding taxes paid or accrued by the Canadian Borrower and its Subsidiaries
and Unrestricted Subsidiaries for Subject Period, including penalties and
interest related to such taxes or arising from any tax examinations:

 

$

 

 

 

 

 

 

 

3.     Depreciation and amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

4.     any net after-tax (A) extraordinary or (B) nonrecurring gains or losses
or income or expenses (less all fees and expenses relating thereto) including,
without limitation, any severance expenses, and fees, expenses or charges
related to any offering of any equity interests of the Canadian Borrower, any
Investment, any Acquisition or Indebtedness permitted to be incurred hereunder
or refinancings thereof (in each case, whether or not successful), including any
such fees, expenses or charges related to the Transactions for Subject Period:

 

$

 

 

 

 

 

 

 

5.     Any net loss from disposed, abandoned or discontinued operations, and
assets for sale to the extent such loss is a non-cash loss for Subject Period:

 

$

 

Sch 2-5

--------------------------------------------------------------------------------


 

 

 

6.     All non-cash losses or expenses included or deducted in calculating net
income (or loss) for Subject Period, including, without limitation, any non-cash
loss or expense associated with employee incentive agreements, any non-cash loss
or expense due to the application of FAS No. 106 regarding post-retirement
benefits, FAS No. 133 regarding hedging activity, FAS No. 142 regarding
impairment of goodwill, FAS No. 150 regarding accounting for financial
instruments with debt and equity characteristics and non-cash expenses deducted
as a result of any grant of equity interests to employees, officers or
directors, but excluding any non-cash loss or expense (A) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (B) relating to a write-down, write-off or reserve
with respect to Accounts and Inventory (as such terms are defined in the UCC):

 

$

 

 

 

 

 

 

 

Minus:

 

 

 

 

 

 

 

 

 

8.     Non-cash gains for Subject Period (to the extent increasing Consolidated
Net Income):

 

$

 

 

 

 

 

 

 

Consolidated EBITDA (Consolidated Net Income + Lines II.B.1 + 2 + 3 + 4 + 5 + 6
– 7):

 

$

 

 

 

 

 

 

C.

Total

 

 

 

 

((Line II.A.) ¸ (II.B)):

 

to 1.00

 

 

 

 

 

 

 

[Maximum permitted: 6.50:1.00]

 

Sch 2-6

--------------------------------------------------------------------------------

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]  Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]  Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]  hereunder are several and not joint.] 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities ) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.              Assignor[s]:                                                  

 

2.              Assignee[s]:  
                                               [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

3.     Borrowers:    Atlantic Power Corporation, Atlantic Power
Generation, Inc., and Atlantic Power Transmission, Inc.

 

D-1

--------------------------------------------------------------------------------


 

4.              Administrative Agent:  Bank of Montreal, as the administrative
agent under the Credit Agreement

 

5.              Credit Agreement:  Amended and Restated Credit Agreement, dated
as of November 4, 2011 (as amended, modified or supplemented from time to time),
among Atlantic Power Corporation, Atlantic Power Generation, Inc., and Atlantic
Power Transmission, Inc., as Borrowers, the Lenders from time to time party
thereto, the L/C Issuers from time to time party thereto, and Bank of Montreal,
as Administrative Agent and an L/C Issuer.

 

6.     Assigned Interest[s]:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loan
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.          Trade Date:                                  ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*       Amount to be adjusted by the counterparties to take in account any
payments or prepayments made between the Trade Date and the Effective Date.

 

D-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

BANK OF MONTREAL, as

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Consented to:

 

ATLANTIC POWER CORPORATION,

 

as Borrower Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ]

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of each of the Borrowers, any of their
Subsidiaries or Unrestricted Subsidiaries or any Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Unrestricted Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (iv) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and

 

D-4

--------------------------------------------------------------------------------


 

(b) agrees that it will (i) independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) appoint and authorize each of the Administrative Agent and
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to or otherwise conferred upon the Administrative Agent or Collateral Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             Effect of Assignment.  Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date, (i)
[the][each] Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and under the other Credit Documents and (ii) [the][each]
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents.

 

4.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to the conflict of
laws provisions thereof..

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF US GUARANTY

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF CANADIAN GUARANTY

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF CURTIS PALMER GUARANTY

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                    , 20     by                                         , a
                     [corporation/limited liability company/partnership]
(“Joining Party”), and delivered to BANK OF MONTREAL, as administrative agent
(in such capacity, the “Administrative Agent”), for the benefit of the Lenders
(as defined below).  Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

Atlantic Power Corporation (the “Canadian Borrower”), Atlantic Power
Generation, Inc., and Atlantic Power Transmission, Inc. (each of the Canadian
Borrower, Atlantic Power Generation, Inc., and Atlantic Power Transmission, Inc.
is referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), the L/C Issuers from time to time party thereto,
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement, dated as of November 4, 2011 (as amended, modified or supplemented
from time to time, the “Credit Agreement”);

 

The Joining Party is a direct or indirect Wholly-Owned Subsidiary of the
Canadian Borrower and desires, or is required pursuant to the provisions of the
Credit Agreement, to become a Guarantor under the Guaranty; and

 

The Joining Party will obtain benefits from the incurrence of Loans by, and the
issuance of Letters of Credit for the account of, the Borrowers, in each case
pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lenders to continue to make Loans and the L/C
Issuers to issue Letters of Credit to the Borrowers;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each L/C Issuer, each Lender and the Administrative Agent and hereby covenants
and agrees with each L/C Issuer, each Lender and the Administrative Agent as
follows:

 

1.             By this Joinder, the Joining Party becomes a Guarantor for all
purposes under the Guaranty.

 

2.             The Joining Party agrees that, upon its execution hereof, it will
become a Guarantor under the Guaranty with respect to all Obligations (as
defined in the Credit Agreement), and will be bound by all terms, conditions and
duties applicable to a Guarantor under the Guaranty and the other Loan
Documents.  Without limitation of the foregoing, and in furtherance thereof, the
Joining Party unconditionally and irrevocably, guarantees the due and punctual
payment and performance of all Obligations (on the same basis as the other
Guarantors under the Guaranty).

 

F-1

--------------------------------------------------------------------------------


 

3.             The Joining Party hereby makes and undertakes, as the case may
be, each covenant, representation and warranty made by, and as a Guarantor
pursuant to the Guaranty, in each case as of the date hereof (except to the
extent any such representation or warranty relates solely to an earlier date in
which case such representation and warranty shall be true and correct as of such
earlier date), and agrees to be bound by all covenants, agreements and
obligations of a Guarantor pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 

4.             This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICT
OF LAW PROVISIONS THEREOF.  This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.

 

5.             From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

6.             The effective date of this Joinder is
                              , 20    .

 

[Remainder of page intentionally left blank]

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Acknowledged by:

 

 

 

BANK OF MONTREAL,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF AMENDED AND RESTATED PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF NEW PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF CANADIAN PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to that certain
Amended and Restated Credit Agreement, dated as of November 4, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Atlantic Power Corporation, a corporation
continued under the laws of Province of British Columbia, Canada (the “Canadian
Borrower”), Atlantic Power Generation, Inc., a Delaware corporation, and
Atlantic Power Transmission, Inc., a Delaware corporation (collectively, the
“Borrowers”), the Lenders from time to time party thereto, the L/C Issuers from
time to time party thereto, and Bank of Montreal, as Administrative Agent and an
L/C Issuer.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, and subject to the
approval of the Borrowers and the Administrative Agent and the L/C Issuers, by
executing and delivering to the Borrowers and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement
to effectuate from time to time an increase in the Aggregate Commitments under
the Credit Agreement by requesting one or more Lenders to increase the amount of
its Commitment;

 

WHEREAS, the Borrowers have given notice to the Administrative Agent of its
intention to increase the Aggregate Commitments pursuant to such Section 2.17 of
the Credit Agreement; and

 

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrowers and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[                    ], thereby making the
aggregate amount of its total Commitments equal to $[                    ].

 

2.  The Borrowers each hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

H-1

--------------------------------------------------------------------------------


 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to the conflict of laws
provisions thereof.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ATLANTIC POWER CORPORATION, as Canadian Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER GENERATION, INC., as a US Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER TRANSMISSION, INC., as a US Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

H-3

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

BANK OF MONTREAL, N.A., as Administrative Agent

 

[and as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[THE TORONTO DOMINION BANK

 

as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[MORGAN STANLEY BANK, N.A.

 

as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), to that certain Amended and Restated Credit Agreement, dated as
of November 4, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Atlantic
Power Corporation, a corporation continued under the laws of the Province of
British Columbia, Canada (the “Canadian Borrower”), Atlantic Power
Generation, Inc., a Delaware corporation, and Atlantic Power Transmission, Inc.,
a Delaware corporation (collectively, the “Borrowers”), the Lenders from time to
time party thereto, the L/C Issuers from time to time party thereto, and Bank of
Montreal, as Administrative Agent and an L/C Issuer.

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.17 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrowers and the Administrative Agent
and the L/C Issuers, by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment with respect to Loans
of $[                    ].

 

2.             The undersigned Augmenting Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform

 

I-1

--------------------------------------------------------------------------------


 

in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

3.             The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

                [                      ]

 

4.             The Borrowers each hereby represent and warrant that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.

 

5.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to the conflict of
laws provisions thereof.

 

7.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ATLANTIC POWER CORPORATION, as Canadian Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER GENERATION, INC., as a US Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLANTIC POWER TRANSMISSION, INC., as a US Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-3

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

BANK OF MONTREAL, N.A., as Administrative Agent

 

[and as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[THE TORONTO DOMINION BANK

 

as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[MORGAN STANLEY BANK, N.A.

 

as an L/C Issuer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-4

--------------------------------------------------------------------------------
